Case 20-50527-LSS   Doc 133-1   Filed 12/23/20   Page 1 of 136




          Exhibit 1
                                        Case 20-50527-LSS         Doc 133-1     Filed 12/23/20      Page 2 of 136



    Schedule 1
    Pending Abuse Actions


                                     Underlying Plaintiff(s)
          Non-Debtor Defendants(s)   (last, first)             Case Caption                            Case Number         Court or Agency
1         Quapaw Area Council        [Redacted]                [Redacted] v. Boy Scouts of America,    4:20-cv-159         United States
          Incorporated of the Boy                              and Quapaw Area Council Incorporated                        District Court for
          Scouts of America                                    of the Boy Scouts of America                                the Eastern District
                                                                                                                           of Arkansas,
                                                                                                                           Central Division
2         Quapaw Area Council        [Redacted]                [Redacted] v. Boy Scouts of America,    5:20-cv-05034-TLB   United States
          Incorporated of the Boy                              and Quapaw Area Council Incorporated                        District Court for
          Scouts of America                                    of the Boy Scouts of America                                the Western
                                                                                                                           District of
                                                                                                                           Arkansas,
                                                                                                                           Fayetteville
                                                                                                                           Division
3         Greater Los Angeles Area   John Doe 1                JOHN DOE 1, an individual v. BOY        2:20-cv-01551       United States
          Council; Does 1 through                              SCOUTS OF AMERICA; BOY                                      District Court for
          100                                                  SCOUTS OF AMERICA GREATER                                   the Central District
                                                               LOS ANGELES AREA COUNCIL, and                               of California,
                                                               DOES 1 through 100                                          Western Division
4         DOE DEFENDANT 1;           [Redacted]                [Redacted] v. DOE DEFENDANT 1;          30-2020-01122410-   Superior Court of
          DOE DEFENDANT 2;                                     DOE DEFENDANT 2; DOES 3                 CU-PO-CJC           the State of
          DOES 3 THROUGH 10                                    THROUGH 10, INCLUSIVE                                       California, County
                                                                                                                           of Orange
5         DOE DEFENDANT 1;           [Redacted]                [Redacted] v. DOE DEFENDANT 1;          37-2020-00000007-   Superior Court of
          DOE DEFENDANT 2;                                     DOE DEFENDANT 2; DOES 3                 CU-PO-CTL           the State of
          DOES 3 THROUGH 10                                    THROUGH 10, INCLUSIVE                                       California, County
                                                                                                                           of San Diego,
                                                                                                                           Central District
6         California Inland Empire   John Doe; [Redacted].     JOHN DOE, a minor, an individually      5:20-cv-00314       United States
          Council; Does 1 through                              and by his Guardian Ad Litem,                               District Court for
          100                                                  [Redacted] v. BOY SCOUTS OF                                 the Central District
                                                               AMERICA; BOY SCOUTS OF
                                        Case 20-50527-LSS          Doc 133-1       Filed 12/23/20      Page 3 of 136




                                     Underlying Plaintiff(s)
     Non-Debtor Defendants(s)        (last, first)              Case Caption                                Case Number      Court or Agency
                                                                AMERICA, CALIFORNIA INLAND                                   of California,
                                                                EMPIRE COUNCIL, and DOES 1                                   Eastern Division
                                                                through 100
7    Silicon Valley Monterey         [Redacted]                 [Redacted] v. Boy Scouts of America;        5:20-cv-1202     United States
     Bay Council, Inc.; Learning                                Silicon Valley Monterey Bay Council;                         District Court for
     for Life, Inc.; Does 7-100                                 Learning for Life, Inc.; Joseph Alvarado;                    the Northern
                                                                and Does 7-100                                               District of
                                                                                                                             California
81   Town of Trumbull;               Jane Doe                   JANE DOE v. TOWN OF                         20-05004 (JAM)   United States
     Learning for Life, Inc.;                                   TRUMBULL; LEARNING FOR LIFE                                  Bankruptcy Court
     William Ruscoe; Thomas                                     INC.; BOY SCOUTS OF AMERICA                                  for the District of
     Kiely; Timothy Fedor                                       CORPORATION; WILLIAM                                         Connecticut
                                                                RUSCOE; THOMAS KIELY;
                                                                TIMOTHY FEDOR
9    Fairfield County Council of John Doe #1; John Doe          JOHN DOE #1; JOHN DOE #2; JOHN              20-05005 (JAM)   United States
     Boy Scouts of America,       #2; John Doe #3; John         DOE #3; JOHN DOE #4 v. BOY                                   Bankruptcy Court
     Inc.; Connecticut Yankee     Doe #4                        SCOUTS OF AMERICA                                            for the District of
     Council, Inc., Boy Scouts of                               CORPORATION; FAIRFIELD                                       Connecticut
     America                                                    COUNTY COUNCIL OF BOY
                                                                SCOUTS OF AMERICA, INC.;
                                                                CONNECTICUT YANKEE COUNCIL,
                                                                INC., BOY SCOUTS OF AMERICA
10   Fairfield County Council of [Redacted]                     [Redacted] v. FAIRFIELD COUNTY              20-05006         United States
     Boy Scouts of America,                                     COUNCIL OF BOY SCOUTS OF                                     Bankruptcy Court
     Inc.; Connecticut Yankee                                   AMERICA, INC., CONNECTICUT                                   for the District of
     Council, Inc., Boy Scouts of                               YANKEE COUNCIL, INC., BOY                                    Connecticut
     America                                                    SCOUTS OF AMERICA and BOY
                                                                SCOUTS OF AMERICA
                                                                CORPORATION
11   Connecticut Rivers Council,     [Redacted]                 [Redacted] v. CONNECTICUT                   20-02004         United States
     Inc., Boy Scouts of                                        RIVERS COUNCIL, INC., BOY                                    Bankruptcy Court
     America                                                    SCOUTS OF AMERICA, and BOY

      1
          Pending Abuse Action 8 is stayed only with respect to non-debtor Defendant Learning for Life.
                                       Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 4 of 136




                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number      Court or Agency
                                                              SCOUTS OF AMERICA                                            for the District of
                                                              CORPORATION                                                  Connecticut
12   Connecticut Rivers Council,    [Redacted]                [Redacted] v. CONNECTICUT                   20-02003         United States
     Inc., Boy Scouts of                                      RIVERS COUNCIL, INC., BOY                                    Bankruptcy Court
     America                                                  SCOUTS OF AMERICA, and BOY                                   for the District of
                                                              SCOUTS OF AMERICA                                            Connecticut
                                                              CORPORATION
13   Darwyn Azzinaro                [Redacted]                [Redacted] v. DARWYN AZZINARO               SC 20309         Supreme Court
                                                              and BOY SCOUTS OF AMERICA                                    State of
                                                              CORP.                                                        Connecticut
14   North Florida Council, Inc.,   [Redacted]                [Redacted] v. THE BOY SCOUTS OF             6:20-cv-00275    United States
     Boy Scouts of America;                                   AMERICA, a corporation authorized to                         District Court for
     Central Florida Council,                                 do business in Florida, the NORTH                            the Middle District
     Inc., Boy Scouts of                                      FLORIDA COUNCIL, INC., BOY                                   of Florida, Orlando
     America                                                  SCOUTS OF AMERICA, a corporation                             Division
                                                              authorized to do business in Florida, and
                                                              the CENTRAL FLORIDA COUNCIL,
                                                              INC., BOY SCOUTS OF AMERICA, a
                                                              corporation authorized to do business in
                                                              Florida
15   North Florida Council, Inc.,   [Redacted]                [Redacted] v. THE BOY SCOUTS OF             5:20-cv-00069    United States
     Boy Scouts of America;                                   AMERICA, a corporation authorized to                         District Court for
     Silver Springs Shores                                    do business in Florida, the NORTH                            the Middle District
     Presbyterian Church, Inc.                                FLORIDA COUNCIL, INC., BOY                                   of Florida, Ocala
                                                              SCOUTS OF AMERICA, a corporation                             Division
                                                              authorized to do business in Florida, and
                                                              SILVER SPRINGS SHORES
                                                              PRESBYTERIAN CHURCH, INC, a
                                                              corporation authorized to do business in
                                                              Florida
16   Stephen Zanetti; Linda         [Redacted]                [Redacted] v. BOY SCOUTS OF                 0:20-cv-60351-   United States
     Jensen; Aaron Moore                                      AMERICA, a foreign non-profit               XXXX             District Court for
                                                              corporation, MARK KERN,                                      the Southern
                                                              individually, STEPHEN ZANETTI,                               District of Florida,
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 5 of 136




                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number          Court or Agency
                                                             individually, LINDA JENSEN,                                      Fort Lauderdale
                                                             individually and AARON MOORE                                     Division
                                                             individually
17   Coastal Georgia Council,      John Doe                  JOHN DOE, a pseudonym v. BOY                4:20-cv-00033-RSB-   United States
     Inc. (f/k/a) Coastal Empire                             SCOUTS OF AMERICA (CORP),                   CLR                  District Court for
     Council, Inc.; City of                                  COASTAL GEORGIA COUNCIL,                                         the Southern
     Bloomingdale                                            INC. f/k/a COASTAL EMPIRE                                        District of Georgia,
                                                             COUNCIL, INC., and CITY OF                                       Savannah Division
                                                             BLOOMINGALE
18   Northeast Georgia Council,    [Redacted]                [Redacted] v. BOY SCOUTS OF                 3:20-cv-00021-CDL    United States
     Inc.; Green Acres Baptist                               AMERICA, INC.; NORTHEAST                                         District Court for
     Church; First Baptist                                   GEORGIA COUNCIL, INC., GREEN                                     the Middle District
     Church of Athens; Betty                                 ACRES BAPTIST CHURCH; FIRST                                      of Georgia, Athens
     Boland, as the                                          BAPTIST CHURCH OF ATHENS and                                     Division
     Administrator of the Estate                             BETTY BOLAND, AS THE
     of Ernest Boland                                        ADMINISTRATOR OF THE ESTATE
                                                             OF ERNEST BOLAND
19   Northeast Georgia Council,    Dennis Doe                DENNIS DOE, individually and on             3:20-cv-00022-CDL    United States
     Inc.; Green Acres Baptist                               behalf of the General Public of the State                        District Court for
     Church; Beech Haven                                     of Georgia v. BOY SCOUTS OF                                      the Middle District
     Baptist Church; First                                   AMERICA, INC.; NORTHEAST                                         of Georgia, Athens
     Baptist Church of Athens;                               GEORGIA COUNCIL, INC., GREEN                                     Division
     Betty Boland, as the                                    ACRES BAPTIST CHURCH; BEECH
     Administrator of the Estate                             HAVEN BAPTIST CHURCH; FIRST
     of Ernest Boland                                        BAPTIST CHURCH OF ATHENS and
                                                             BETTY BOLAND, AS THE
                                                             ADMINISTRATOR OF THE ESTATE
                                                             OF ERNEST BOLAND
20   Northeast Georgia Council,    William Doe               WILLIAM DOE, individually and on            3:20-cv-00024-CAR    United States
     Inc.; Green Acres Baptist                               behalf of the General Public of the State                        District Court for
     Church; Beech Haven                                     of Georgia v. BOY SCOUTS OF                                      the Middle District
     Baptist Church; First                                   AMERICA, INC.; NORTHEAST                                         of Georgia, Athens
     Baptist Church of Athens;                               GEORGIA COUNCIL, INC., GREEN                                     Division
     Betty Boland, as the                                    ACRES BAPTIST CHURCH; BEECH
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 6 of 136




                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number         Court or Agency
     Administrator of the Estate                             HAVEN BAPTIST CHURCH; FIRST
     of Ernest Boland                                        BAPTIST CHURCH OF ATHENS and
                                                             BETTY BOLAND, AS THE
                                                             ADMINISTRATOR OF THE ESTATE
                                                             OF ERNEST BOLAND
21   Northeast Georgia Council,    Timothy Doe               TIMOTHY DOE, individually and on            3:20-cv-00023-CDL   United States
     Inc.; Green Acres Baptist                               behalf of the General Public of the State                       District Court for
     Church; Beech Haven                                     of Georgia v. BOY SCOUTS OF                                     the Middle District
     Baptist Church; First                                   AMERICA, INC.; NORTHEAST                                        of Georgia, Athens
     Baptist Church of Athens;                               GEORGIA COUNCIL, INC., GREEN                                    Division
     Betty Boland, as the                                    ACRES BAPTIST CHURCH; BEECH
     Administrator of the Estate                             HAVEN BAPTIST CHURCH; FIRST
     of Ernest Boland                                        BAPTIST CHURCH OF ATHENS and
                                                             BETTY BOLAND, AS THE
                                                             ADMINISTRATOR OF THE ESTATE
                                                             OF ERNEST BOLAND
22   Northeast Georgia Council,    John Doe                  JOHN DOE, individually and on behalf        3:20-cv-00025-CAR   United States
     Inc.; Green Acres Baptist                               of the General Public of the State of                           District Court for
     Church; Beech Haven                                     Georgia v. BOY SCOUTS OF                                        the Middle District
     Baptist Church; First                                   AMERICA, INC.; NORTHEAST                                        of Georgia, Athens
     Baptist Church of Athens;                               GEORGIA COUNCIL, INC., GREEN                                    Division
     Betty Boland, as the                                    ACRES BAPTIST CHURCH; BEECH
     Administrator of the Estate                             HAVEN BAPTIST CHURCH; FIRST
     of Ernest Boland                                        BAPTIST CHURCH OF ATHENS and
                                                             BETTY BOLAND, AS THE
                                                             ADMINISTRATOR OF THE ESTATE
                                                             OF ERNEST BOLAND
23   Northeast Georgia Council,    Robert Doe                ROBERT DOE, individually and on             3:20-cv-00026-CAR   United States
     Inc.; Green Acres Baptist                               behalf of the General Public of the State                       District Court for
     Church; Beech Haven                                     of Georgia v. BOY SCOUTS OF                                     the Middle District
     Baptist Church; First                                   AMERICA, INC.; NORTHEAST                                        of Georgia, Athens
     Baptist Church of Athens;                               GEORGIA COUNCIL, INC., GREEN                                    Division
     Betty Boland, as the                                    ACRES BAPTIST CHURCH; BEECH
     Administrator of the Estate                             HAVEN BAPTIST CHURCH; FIRST
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 7 of 136




                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
     of Ernest Boland; R.                                    BAPTIST CHURCH OF ATHENS;
     Fleming Weaver, Jr                                      BETTY BOLAND, AS THE
                                                             ADMINISTRATOR OF THE ESTATE
                                                             OF ERNEST BOLAND, and R.
                                                             FLEMING WEAVER, JR.
24   Boy Scouts of America         [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00011   United States
     Aloha Counsel Chamorro                                  AMERICA, A CONGRESSIONALLY                                  District Court for
     District; Capuchin                                      CHARTERED CORPORATION,                                      the District of
     Franciscans; Capuchin                                   AUTHORIZED TO DO BUSINESS IN                                Guam
     Franciscans Province of St.                             GUAM; BOY SCOUTS OF AMERICA
     Mary; Capuchin                                          ALOHA COUNSEL CHAMORRO
     Franciscans Custody of Star                             DISTRICT; CAPUCHIN
     of the Sea; Doe Entities 1-5;                           FRANCISCANS; CAPUCHIN
     And Doe-Individuals 6-47,                               FRANCISCANS PROVINCE OF ST.
     Inclusive                                               MARY; CAPUCHIN FRANCISCANS
                                                             CUSTODY OF STAR OF THE SEA;
                                                             DOE ENTITIES 1-5; AND DOE-
                                                             INDIVIDUALS 6-47, INCLUSIVE
25   Boy Scouts of America         [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00010   United States
     Aloha Council Chamorro                                  AMERICA; BOY SCOUTS OF                                      District Court for
     District; The School Sisters                            AMERICA, ALOHA COUNCIL                                      the District of
     of Notre Dame, Milwaukee                                CHAMORRO DISTRICT; THE                                      Guam
     Province, Inc.; School                                  SCHOOL SISTERS OF NOTRE
     Sisters of Notre Dame                                   DAME, MILWAUKEE PROVINCE,
     Central Pacific Province,                               INC.; SCHOOL SISTERS OF NOTRE
     Inc.; School Sisters of Notre                           DAME CENTRAL PACIFIC
     Dame, Region of Guam;                                   PROVINCE, INC.; SCHOOL SISTERS
     John Does 1-20                                          OF NOTRE DAME, REGION OF
                                                             GUAM; and JOHN DOES 1-20
26   Boy Scouts of America         [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00013   United States
     Aloha Council Chamorro                                  AMERICA, a congressionally chartered                        District Court for
     District; Capuchin                                      corporation, authorized to do business in                   the District of
     Franciscans; Capuchin                                   Guam; BOY SCOUTS OF AMERICA                                 Guam
     Franciscans Province of St.                             ALOHA COUNCIL CHAMORRO
                                       Case 20-50527-LSS        Doc 133-1       Filed 12/23/20      Page 8 of 136




                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s) (last, first)                  Case Caption                                Case Number     Court or Agency
     Mary; Capuchin                                          DISTRICT; CAPUCHIN
     Franciscans Custody of Star                             FRANCISCANS; CAPUCHIN
     of the Sea; Doe Entities 1-5;                           FRANCISCANS PROVINCE OF ST.
     and Doe-Individuals 6-47,                               MARY; CAPUCHIN FRANCISCANS
     Inclusive                                               CUSTODY OF STAR OF THE SEA;
                                                             DOE ENTITIES 1-5; and DOE-
                                                             INDIVIDUALS 6-47, inclusive
27   Boy Scouts of America         [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00014   United States
     Aloha Council Chamorro                                  AMERICA, a congressionally chartered                        District Court for
     District; Capuchin                                      corporation, authorized to do business in                   the District of
     Franciscans; Capuchin                                   Guam; BOY SCOUTS OF AMERICA                                 Guam
     Franciscans Province of St.                             ALOHA COUNCIL CHAMORRO
     Mary; Capuchin                                          DISTRICT; CAPUCHIN
     Franciscans Custody of Star                             FRANCISCANS; CAPUCHIN
     of the Sea; Doe Entities 1-5;                           FRANCISCANS PROVINCE OF ST.
     and Doe-Individuals 6-47,                               MARY; CAPUCHIN FRANCISCANS
     Inclusive                                               CUSTODY OF STAY OF THE SEA;
                                                             DOE ENTITIES 1-5; and DOE-
                                                             INDIVIDUALS 6-47, inclusive
28   Boy Scouts of America          [Redacted]               [Redacted] v. CAPUCHIN                      1:20-cv-00012   United States
     Aloha Council Chamorro                                  FRANCISCANS; CAPUCHIN                                       District Court for
     District; Capuchin                                      FRANCISCANS, PROVINCE OF ST.                                the District of
     Franciscans; Capuchin                                   MARY; BOY SCOUTS OF AMERICA,                                Guam
     Franciscans, Province of St.                            a congressionally chartered corporation
     Mary; Doe-Entities 1-5; and                             authorized to do business in Guam;
     Doe-Individuals 6-10,                                   BOY SCOUTS OF AMERICA ALOHA
     Inclusive                                               COUNCIL CHAMORRO DISTRICT;
                                                             DOE-ENTITIES 1-5; and DOE-
                                                             INDIVIDUALS 6-10, inclusive
29   Boy Scouts of America,         John Doe No. 120         JOHN DOE NO. 120 v. BOY SCOUTS              1:20-cv-00077   United States
     Aloha Council; Gary L.                                  OF AMERICA; BOY SCOUTS OF                                   District Court for
     Strain; Jane Does 1-10; Doe                             AMERICA, ALOHA COUNCIL;                                     the District of
     Corporations 1-10; Doe                                  GARY L. STRAIN; JANE DOES 1-10;                             Hawaii
     Partnerships 1-10; Doe                                  DOE CORPORATIONS 1-10; DOE
                                     Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 9 of 136




                                  Underlying Plaintiff(s)
     Non-Debtor Defendants(s)     (last, first)             Case Caption                                Case Number       Court or Agency
     Non-Profit Entities 1-10;                              PARTNERSHIPS 1-10; DOE NON-
     and Doe Governmental                                   PROFIT ENTITIES 1-10; and DOE
     Entities 1-10                                          GOVERNMENTAL ENTITIES 1-10
30   Hawkeye Area Council,        John Doe                  JOHN DOE v. THE BOY SCOUTS OF               1:20-cv-00019     United States
     Boy Scouts of America                                  AMERICA, a congressionally chartered                          District Court for
                                                            corporation, authorized to do business in                     the Northern
                                                            Iowa and HAWKEYE AREA                                         District of Iowa,
                                                            COUNCIL, BOY SCOUTS OF                                        Cedar Rapids
                                                            AMERICA, an Iowa corporation                                  Division
31   Chicago Area Council, Inc., [Redacted]                 [Redacted] v. BOY SCOUTS OF                 1:20-cv-01176     United States
     Boy Scouts of America;                                 AMERICA, a congressionally chartered                          District Court for
     Pathway to Adventure                                   corporation, authorized to do business in                     the Northern
     Council, Inc., Boy Scouts of                           Illinois, CHICAGO AREA COUNCIL,                               District of Illinois,
     America                                                INC. BOY SCOUTS OF AMERICA,                                   Eastern District
                                                            CHICAGO AREA COUNCIL, BOY
                                                            SCOUTS OF AMERICA, INC., and
                                                            PATHWAY TO ADVENTURE
                                                            COUNCIL, INC., BOY SCOUTS OF
                                                            AMERICA
32   Lincoln Heritage Council,    [Redacted]                [Redacted] v. TIMOTHY FLEMING               3:20-cv-126-CHB   United States
     Inc., Boy Scouts of                                    AND THE BOY SCOUTS OF                                         District Court for
     America; Audubon Baptist                               AMERICA AND AUDUBON                                           the Western
     Church; Timothy Fleming                                BAPTIST CHURCH AND LINCOLN                                    District of
                                                            HERITAGE COUNCIL, INC., BOY                                   Kentucky
                                                            SCOUTS OF AMERICA
33   Robert Bulens                [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-10319     United States
                                                            AMERICA, CORP.; and ROBERT                                    District Court for
                                                            BULENS                                                        the District of
                                                                                                                          Massachusetts
34   Gamehaven Council, Inc.,     Doe 386                   Doe 386 v. The Boy Scouts of America,       0:20-cv-00542     United States
     Boy Scouts of America; St.                             Gamehaven Council, Inc., Boy Scouts of                        District Court for
     Pius X Catholic Church of                              America and St. Pius X Catholic Church                        the District of
     Rochester, Minnesota                                   of Rochester, Minnesota                                       Minnesota
                                     Case 20-50527-LSS          Doc 133-1      Filed 12/23/20     Page 10 of 136




                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s)      (last, first)              Case Caption                             Case Number     Court or Agency
35   Gamehaven Council, Inc.,      Doe 384                    Doe 384 v. The Boy Scouts of America,    0:20-cv-00537   United States
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                   District Court for
     Pius X Catholic Church of                                America; and St. Pius X Catholic                         the District of
     Rochester, Minnesota                                     Church of Rochester, Minnesota                           Minnesota
36   Gamehaven Council, Inc.,      Doe 383                    Doe 383 v. The Boy Scouts of America,    0:20-cv-00536   United States
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                   District Court for
     Pius X Catholic Church of                                America; and St. Pius X Catholic                         the District of
     Rochester, Minnesota                                     Church of Rochester, Minnesota                           Minnesota
37   Gamehaven Council, Inc.,      Doe 583                    Doe 583 v. The Boy Scouts of America,    0:20-cv-00544   United States
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                   District Court for
     Pius X Catholic Church of                                America; and St. Pius X Catholic                         the District of
     Rochester, Minnesota                                     Church of Rochester, Minnesota                           Minnesota
38   Gamehaven Council, Inc.,      Doe 382                    Doe 382 v. The Boy Scouts of America,    0:20-cv-00535   United States
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                   District Court for
     Pius X Catholic Church of                                America and St. Pius X Catholic Church                   the District of
     Rochester, Minnesota                                     of Rochester, Minnesota                                  Minnesota
39   Gamehaven Council, Inc.,      Doe 385                    Doe 385 v. The Boy Scouts of America,    0:20-cv-00540   United States
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                   District Court for
     Pius X Catholic Church of                                America; and St. Pius X Catholic                         the District of
     Rochester, Minnesota                                     Church of Rochester, Minnesota                           Minnesota
40   Gamehaven Council, Inc.,      Doe 555                    Doe 555 v. The Boy Scouts of America,    0:20-cv-00543   United States
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                   District Court for
     Pius X Catholic Church of                                America; and St. Pius X Catholic                         the District of
     Rochester, Minnesota                                     Church of Rochester, Minnesota                           Minnesota
41   Greater St. Louis Area        John Doe                   JOHN DOE by and through his Next         4:20-cv-00273   United States
     Council, Boy Scouts of                                   Friend LINDA HOUSEKNECHT v.                              District Court for
     America, Inc.; Samuel                                    GREATER ST. LOUIS AREA                                   the Eastern District
     Christian Carleton                                       COUNCIL, BOY SCOUTS OF                                   of Missouri,
                                                              AMERICA, INC., and BOY SCOUTS                            Eastern Division
                                                              OF AMERICA, and SAMUEL
                                                              CHRISTIAN CARLETON
42   St. Louis County, Missouri;   Minor John Doe, by         MINOR JOHN DOE by [Redacted]as           4:20-cv-00272   United States
     Steve Stenger; Chief Of       [Redacted]as next friend   next friend v. ST. LOUIS COUNTY,                         District Court for
                                                              MISSOURI; STEVE STENGER;                                 the Eastern District
                                    Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 11 of 136




                                  Underlying Plaintiff(s)
     Non-Debtor Defendants(s)     (last, first)             Case Caption                                Case Number         Court or Agency
     Police Jon Belmar; Eric R.                             CHIEF OF POLICE JON BELMAR;                                     of Missouri,
     Parks                                                  BOY SCOUTS OF AMERICA; AND                                      Eastern Division
                                                            ERIC R. PARKS
43   Heat of America Council,     [Redacted]                [Redacted] v. TERRY WRIGHT and              4:20-cv-00110-FJG   United States
     Boy Scouts of America;                                 HEART OF AMERICA COUNCIL,                                       District Court for
     Terry Wright                                           BOY SCOUTS OF AMERICA and                                       the Western
                                                            BOY SCOUTS OF AMERICA                                           District of
                                                                                                                            Missouri, Western
                                                                                                                            Division
44   Montana Council, Boy         [Redacted]                [Redacted] v. THE BOY SCOUTS OF             4:20-cv-00008-      United States
     Scouts of America                                      AMERICA, a congressionally chartered        BMM                 District Court for
                                                            corporation, authorized to do business in                       the District of
                                                            Montana; and MONTANA COUNCIL,                                   Montana
                                                            BOY SCOUTS OF AMERICA, a
                                                            Montana non-profit corporation
45   Montana Council, Boy         [Redacted]                [Redacted] v. THE BOY SCOUTS OF             4:20-cv-00010-      United States
     Scouts of America; John                                AMERICA, a congressionally chartered        BMM                 District Court for
     Does I and II                                          corporation, authorized to do business in                       the District of
                                                            Montana; and MONTANA COUNCIL,                                   Montana
                                                            BOY SCOUTS OF AMERICA, a
                                                            Montana non-profit corporation, and
                                                            JOHN DOES I and II
46   Montana Council, Boy         [Redacted]                [Redacted] v. THE BOY SCOUTS OF             4:20-cv-00009-      United States
     Scouts of America                                      AMERICA, a congressionally chartered        BMM                 District Court for
                                                            corporation, authorized to do business in                       the District of
                                                            Montana; and MONTANA COUNCIL,                                   Montana
                                                            BOY SCOUTS OF AMERICA, a
                                                            Montana non-profit corporation
47   Daniel Webster Council,      John Doe AM, John Doe     JOHN DOE AM, JOHN DOE DS,                   1:20-cv-00252       United States
     Boy Scouts of America        DS, John Doe DZ, John     JOHN DOE DZ, JOHN DOE DN,                                       District Court for
                                  Doe DN, John Doe PJ,      JOHN DOE PJ, and JOHN DOE PT v.                                 the District of New
                                  and John Doe PT           BOY SCOUTS OF AMERICA, AND                                      Hampshire
                                                            DANIEL WEBSTER COUNCIL, BOY
                                                            SCOUTS OF AMERICA
                                       Case 20-50527-LSS          Doc 133-1      Filed 12/23/20       Page 12 of 136




                                     Underlying Plaintiff(s)
     Non-Debtor Defendants(s)        (last, first)             Case Caption                               Case Number     Court or Agency
48   Jersey Shore Council, Inc.,     [Redacted]                [Redacted] v. THE NATIONAL BOY             1:20-cv-01744   United States
     Boy Scouts of America,                                    SCOUTS OF AMERICA                                          District Court for
     f/k/a Atlantic Area Council,                              FOUNDATION d/b/a THE BOY                                   the District of New
     Inc., Boy Scouts of                                       SCOUTS OF AMERICA; JERSEY                                  Jersey
     America, a/k/a Atlantic                                   SHORE COUNCIL, INC., BOY
     Area Council No. 331;                                     SCOUTS OF AMERICA, f/k/a
     ABC Entity, its directors,                                ATLANTIC AREA COUNCIL, INC.,
     officers, employees, agents,                              BOY SCOUTS OF AMERICA, a/k/a
     servants, representatives                                 ATLANTIC AREA COUNCIL NO.
     and/or volunteers, is a                                   331; ABC ENTITY, its directors,
     fictitious name of an entity                              officers, employees, agents, servants,
     believed to have employed                                 representatives and/or volunteers, is a
     and/or supervised Angelo                                  fictitious name of an entity believed to
     "Skip" Dellomo; and John                                  have employed and/or supervised
     Does 1-5, individually, and                               Angelo "Skip" Dellomo; and JOHN
     in their capacity as a former                             DOES 1-5, individually, and in their
     and/or current director,                                  capacity as a former and/or current
     officer, employee, agent,                                 director, officer, employee, agent,
     servant, representative                                   servant, representative and/or volunteer
     and/or volunteer of the                                   of the defendants, are persons whose
     defendants, are persons                                   identities are unknown to Plaintiff
     whose identities are
     unknown to Plaintiff
49   Essex County Council of         [Redacted]                [Redacted] v. BOY SCOUTS OF                20-cv-01743     United States
     the Boy Scout of America;                                 AMERICA; ESSEX COUNTY                                      District Court for
     Northern New Jersey                                       COUNCIL OF THE BOYS SCOUTS                                 the District of New
     Council of the Boy Scouts                                 OF AMERICA; NORTHERN NEW                                   Jersey
     of America; Boy Scout                                     JERSEY COUNCIL OF THE BOY
     Troop #64; XYZ Entities 1-                                SCOUTS OF AMERICA; BOY SCOUT
     100 (fictitious                                           TROOP #64; XYZ ENTITIES 1-100
     designations); and JOHN                                   (fictitious designations); and JOHN
     Does 1-200 (fictitious                                    DOES 1-200 (fictitious designations)
     designations)
                                    Case 20-50527-LSS         Doc 133-1   Filed 12/23/20   Page 13 of 136




                                  Underlying Plaintiff(s)
     Non-Debtor Defendants(s)     (last, first)             Case Caption                       Case Number      Court or Agency
50   Essex County Counsel of      [Redacted]                [Redacted] v. BOY SCOUTS OF        2:19-cv-17954-   United States
     the Boy Scouts of America;                             AMERICA, a Congressionally         BRM-JAD          District Court for
     Xyz Corporation 1-100                                  Chartered Corporation, ESSEX                        the District of New
                                                            COUNTY COUNSEL OF THE BOY                           Jersey
                                                            SCOUTS OF AMERICA and XYZ
                                                            CORPORATION 1-100
51   Northern New Jersey          Jack Doe                  JACK DOE v. BOY SCOUTS OF          3:20-cv-01735    United States
     Council Boy Scouts of                                  AMERICA, NORTHERN NEW                               District Court for
     America, Inc. ; ABC                                    JERSEY COUNCIL BOY SCOUTS OF                        the District of New
     Corporations 1-10, and                                 AMERICA, INC., ABC                                  Jersey
     John Does 1-10                                         CORPORATIONS 1-10, AND JOHN
                                                            DOES 1-10
52   The Pingry School; Thad      [Redacted]                [Redacted] v. THE PINGRY SCHOOL,   2:20-cv-01721    United States
     Alton, and John Does 1-50,                             BOY SCOUTS OF AMERICA, THAD                         District Court for
     and ABC Corporations 1-50                              ALTON, and JOHN DOES 1-50, and                      the District of New
                                                            ABC CORPORATIONS 1-50                               Jersey
53   John Does 1-10               [Redacted]                [Redacted] v. BOY SCOUTS OF        3:20-cv-01739    United States
                                                            AMERICA; JOHN DOES 1-10                             District Court for
                                                                                                                the District of New
                                                                                                                Jersey
54   Northern New Jersey          [Redacted]                [Redacted] v. BOY SCOUTS OF        3:20-cv-01741    United States
     Council; John Does 1-10                                AMERICA; NORTHERN NEW                               District Court for
                                                            JERSEY COUNCIL; JOHN DOES 1-10                      the District of New
                                                                                                                Jersey
55   Northern New Jersey          [Redacted]                [Redacted] v. BOY SCOUTS OF        3:20-cv-01740    United States
     Council; John Does 1-10                                AMERICA; NORTHERN NEW                               District Court for
                                                            JERSEY COUNCIL; JOHN DOES 1-10                      the District of New
                                                                                                                Jersey
56   Monmouth Council; John       [Redacted]                [Redacted] v. BOY SCOUTS OF        20-01106         United States
     Does 1-10                                              AMERICA; MONMOUTH COUNCIL;                          Bankruptcy Court
                                                            JOHN DOES 1-10                                      for the District of
                                                                                                                New Jersey
                                      Case 20-50527-LSS         Doc 133-1   Filed 12/23/20   Page 14 of 136




                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s)       (last, first)             Case Caption                      Case Number     Court or Agency
57   Jersey Shore Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF       T20-1117        United States
     Does 1-10                                                AMERICA; JERSEY SHORE                             Bankruptcy Court
                                                              COUNCIL; JOHN DOES 1-10                           for the District of
                                                                                                                New Jersey
58   Monmouth Council; John         [Redacted]                [Redacted] v. BOY SCOUTS OF       20-01110        United States
     Does 1-10                                                AMERICA; MONMOUTH COUNCIL;                        Bankruptcy Court
                                                              JOHN DOES 1-10                                    for the District of
                                                                                                                New Jersey
59   Monmouth Council; John         [Redacted]                [Redacted] v. BOY SCOUTS OF       20-01111        United States
     Does 1-10                                                AMERICA; MONMOUTH COUNCIL;                        Bankruptcy Court
                                                              JOHN DOES 1-10                                    for the District of
                                                                                                                New Jersey
60   Monmouth Council; John         [Redacted]                [Redacted] v. BOY SCOUTS OF       20-01103        United States
     Does 1-10                                                AMERICA; MONMOUTH COUNCIL;                        Bankruptcy Court
                                                              JOHN DOES 1-10                                    for the District of
                                                                                                                New Jersey
61   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF       3:20-cv-01713   United States
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW                             District Court for
                                                              JERSEY COUNCIL; JOHN DOES 1-10                    the District of New
                                                                                                                Jersey
62   Patriots’ Path Council; John   [Redacted]                [Redacted] v. BOY SCOUTS OF       20-01105        United States
     Does 1-10                                                AMERICA; PATRIOTS' PATH                           Bankruptcy Court
                                                              COUNCIL; JOHN DOES 1-10                           for the District of
                                                                                                                New Jersey
63   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF       3:20-cv-01742   United States
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW                             District Court for
                                                              JERSEY COUNCIL; JOHN DOES 1-10                    the District of New
                                                                                                                Jersey
64   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF       1:20-cv-01733   United States
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW                             District Court for
                                                              JERSEY COUNCIL; JOHN DOES 1-10                    the District of New
                                                                                                                Jersey
                                      Case 20-50527-LSS         Doc 133-1    Filed 12/23/20   Page 15 of 136




                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s)       (last, first)             Case Caption                       Case Number     Court or Agency
65   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF        3:20-cv-01746   United States
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW                              District Court for
                                                              JERSEY COUNCIL; JOHN DOES 1-10                     the District of New
                                                                                                                 Jersey
66   Garden State Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF        20-1116         United States
     Does 1-10                                                AMERICA; GARDEN STATE                              Bankruptcy Court
                                                              COUNCIL; JOHN DOES 1-10                            for the District of
                                                                                                                 New Jersey
67   Patriots’ Path Council; John   [Redacted]                [Redacted] v. BOY SCOUTS OF        20-01108        United States
     Does 1-10                                                AMERICA; PATRIOTS' PATH                            Bankruptcy Court
                                                              COUNCIL; JOHN DOES 1-10                            for the District of
                                                                                                                 New Jersey
68   Jersey Shore Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF        20-1115         United States
     Does 1-10                                                AMERICA; JERSEY SHORE                              Bankruptcy Court
                                                              COUNCIL; JOHN DOES 1-10                            for the District of
                                                                                                                 New Jersey
69   Garden State Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF        20-1120         United States
     Does 1-10                                                AMERICA; GARDEN STATE                              Bankruptcy Court
                                                              COUNCIL; JOHN DOES 1-10                            for the District of
                                                                                                                 New Jersey
70   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF        3:20-cv-01734   United States
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW                              District Court for
                                                              JERSEY COUNCIL; JOHN DOES 1-10                     the District of New
                                                                                                                 Jersey
71   Monmouth Council; John         [Redacted]                [Redacted] v. BOY SCOUTS OF        20-01109        United States
     Does 1-10                                                AMERICA; MONMOUTH COUNCIL;                         Bankruptcy Court
                                                              JOHN DOES 1-10                                     for the District of
                                                                                                                 New Jersey
72   Patriots Path Council          [Redacted]                [Redacted] v. PATRIOTS PATH        20-01107        United States
                                                              COUNCIL; BOY SCOUTS OF                             Bankruptcy Court
                                                              AMERICA, INC.                                      for the District of
                                                                                                                 New Jersey
73   Patriots’ Path Council, Inc.   [Redacted]                [Redacted] v. BOY SCOUTS OF        20-01104        United States
     Boy Scouts of America,                                   AMERICA, a Congressionally                         Bankruptcy Court
                                     Case 20-50527-LSS         Doc 133-1      Filed 12/23/20      Page 16 of 136




                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s)      (last, first)             Case Caption                              Case Number          Court or Agency
     Sussex District Boy Scouts                              Chartered Corporation, PATRIOTS'                               for the District of
     of America d/b/a Stillwater                             PATH COUNCIL, INC. BOY SCOUTS                                  New Jersey
     Boy Scouts of America                                   OF AMERICA, SUSSEX DISTRICT
     and/or Group 83 Stillwater,                             BOY SCOUTS OF AMERICA d/b/a
     and XYZ Corporation 1-                                  Stillwater Boy Scouts of America and/or
     100                                                     Group 83 Stillwater, and XYZ
                                                             CORPORATION 1-100
74   Country Farm Supply;          John Doe                  JOHN DOE v. [Redacted], COUNTRY           20-01014             United States
     Sacred Heart – Espanola;                                FARM SUPPLY, BOY SCOUTS OF                                     Bankruptcy Court
     Monastery of Christ in the                              AMERICA, SACRED HEART -                                        for the District of
     Desert; Richard Lucero                                  ESPANOLA, and MONASTERY OF                                     New Mexico
                                                             CHRIST IN THE DESERT
75   Great Southwest Council,      John Doe                  JOHN DOE v. THE BOY SCOUTS OF             20-01015             United States
     Boy Scouts of America                                   AMERICA, a Congressionally                                     Bankruptcy Court
                                                             Chartered Corporation, and GREAT                               for the District of
                                                             SOUTHWEST COUNCIL, BOY                                         New Mexico
                                                             SCOUTS OF AMERICA, a New
                                                             Mexico non-profit corporation
76   Richard L. Lucero             [Redacted]                [Redacted] v. Richard L. Lucero, and      20-01013             United States
                                                             Boy Scouts of America                                          Bankruptcy Court
                                                                                                                            for the District of
                                                                                                                            New Mexico
77   Longhouse Council, Inc.,      [Redacted]                [Redacted] v. THE NATIONAL BOY            5:20-cv-00172-GTS-   United States
     Boy Scouts of America                                   SCOUTS OF AMERICA                         TWD                  District Court for
                                                             FOUNDATION d/b/a THE BOY                                       the Northern
                                                             SCOUTS OF AMERICA, and                                         District of New
                                                             LONGHOUSE COUNCIL, INC., BOY                                   York
                                                             SCOUTS OF AMERICA
78   Hiawatha Council; The         [Redacted]                [Redacted] v. DONALD J. HERBERT;          5:20-cv-181          United States
     Roman Catholic Diocese of                               BOY SCOUTS OF AMERICA, INC.;                                   District Court for
     Syracuse; Saint John the                                BOY SCOUTS OF AMERICA -                                        the Northern
     Baptist Church; Donald J.                               HIAWATHA COUNCIL; THE                                          District of New
     Herbert; Does 1-100                                     ROMAN CATHOLIC DIOCESE OF                                      York
                                  Case 20-50527-LSS           Doc 133-1       Filed 12/23/20        Page 17 of 136




                                Underlying Plaintiff(s)
     Non-Debtor Defendants(s)   (last, first)               Case Caption                               Case Number     Court or Agency
                                                            SYRACUSE; SAINT JOHN THE
                                                            BAPTIST CHURCH; and DOES 1-100
79   Longhouse Council          [Redacted]                  [Redacted] and R.E.M. v. BOY               5:20-cv-178     United States
                                                            SCOUTS OF AMERICA and                                      District Court for
                                                            LONGHOUSE COUNCIL                                          the Northern
                                                                                                                       District of New
                                                                                                                       York
80   Boy Scout Troop 95; Our    Anonymous #1, An            ANONYMOUS #1, An Infant, by his            7:20-cv-1542    United States
     Savior Lutheran Church;    Infant, by his Parent and   Parent and Natural Guardians, and his                      District Court for
     Hudson Valley Council,     Natural Guardians, and      Parents and Natural Guardians                              the Southern
     Inc., Boy Scouts of        his Parents and Natural     Individually v. MICHAEL KELSEY,                            District of New
     America; Michael Kelsey;   Guardians Individually      RICHARD ROBBINS, BOY SCOUT                                 York
     Richard Robbins                                        TROOP 95, OUR SAVIOR
                                                            LUTHERAN CHURCH, HUDSON
                                                            VALLEY COUNCIL, INC., BOY
                                                            SCOUTS OF AMERICA, and BOY
                                                            SCOUTS OF AMERICA, INC.
81   Boy Scout Troop 95; Our    Anonymous #2, An            ANONYMOUS #2, An Infant, by his            7:20-cv-1543    United States
     Savior Lutheran Church;    Infant, by his Parent and   Parent and Natural Guardians, and his                      District Court for
     Hudson Valley Council,     Natural Guardians, and      Parents and Natural Guardians                              the Southern
     Inc., Boy Scouts of        his Parents and Natural     Individually v. MICHAEL KELSEY,                            District of New
     America; Michael Kelsey;   Guardians Individually      RICHARD ROBBINS, BOY SCOUT                                 York
     Richard Robbins                                        TROOP 95, OUR SAVIOR
                                                            LUTHERAN CHURCH, HUDSON
                                                            VALLEY COUNCIL, INC., BOY
                                                            SCOUTS OF AMERICA, and BOY
                                                            SCOUTS OF AMERICA, INC.
82   Five Rivers Council, Boy   [Redacted]                  [Redacted] v. BOY SCOUTS OF                1:20-cv-00212   United States
     Scouts of America                                      AMERICA, and FIVE RIVERS                                   District Court for
                                                            COUNCIL, BOY SCOUTS OF                                     the Western
                                                            AMERICA                                                    District of New
                                                                                                                       York
                                    Case 20-50527-LSS         Doc 133-1     Filed 12/23/20     Page 18 of 136




                                  Underlying Plaintiff(s)
     Non-Debtor Defendants(s)     (last, first)             Case Caption                          Case Number     Court or Agency
83   Five Rivers Council          [Redacted]                [Redacted] v. BOY SCOUTS OF           6:20-cv-06107   United States
                                                            AMERICA and FIVE RIVERS                               District Court for
                                                            COUNCIL                                               the Western
                                                                                                                  District of New
                                                                                                                  York
84   Five Rivers Council          [Redacted]                [Redacted] v. BOY SCOUTS OF           6:20-cv-06108   United States
                                                            AMERICA and FIVE RIVERS                               District Court for
                                                            COUNCIL                                               the Western
                                                                                                                  District of New
                                                                                                                  York
85   Boy Scouts of America,-      [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-00879   United States
     Pack 494                                               AMERICA and BOY SCOUTS OF                             District Court for
                                                            AMERICA,-Pack 494                                     the Eastern District
                                                                                                                  of New York
86   Diocese of Brooklyn; St.     [Redacted]                [Redacted] v. DIOCESE OF              500293/2020     Supreme Court of
     Francis Xavier Church;                                 BROOKLYN, ST. FRANCIS XAVIER                          the State of New
     Greater New York                                       CHURCH, NATIONAL BOY SCOUTS                           York, Kings
     Councils, Inc., Boy Scouts                             OF AMERICA FOUNDATION a/k/a                           County
     of America; Brooklyn                                   THE BOY SCOUTS OF AMERICA,
     Council, Boy Scouts of                                 GREATER NEW YORK COUNCILS,
     America                                                INC., BOY SCOUTS OF AMERICA
                                                            and BROOKLYN COUNCIL, BOY
                                                            SCOUTS OF AMERICA, a New York
                                                            Corporation
87   Boy Scouts of America,-      [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-00876   United States
     Pack 494                                               AMERICA and BOY SCOUTS OF                             District Court for
                                                            AMERICA,-Pack 494                                     the Eastern District
                                                                                                                  of New York
88   Boy Scouts of America,-      [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-940     United States
     Pack 494                                               AMERICA and BOY SCOUTS OF                             District Court for
                                                            AMERICA,-Pack 494                                     the Eastern District
                                                                                                                  of New York
89   Greater New York             [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-941     United States
     Councils, Boy Scouts of                                AMERICA, INC., a Congressionally                      District Court for
                                          Case 20-50527-LSS            Doc 133-1        Filed 12/23/20        Page 19 of 136




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)                 Case Caption                                   Case Number               Court or Agency
      America; Brooklyn                                             Chartered Corporation authorized to do                                   the Eastern District
      Council, Boy Scouts of                                        business in New York, GREATER                                            of New York
      America                                                       NEW YORK COUNCILS, BOY
                                                                    SCOUTS OF AMERICA, a New York
                                                                    Corporation, and BROOKLYN
                                                                    COUNCIL, BOY SCOUTS OF
                                                                    AMERICA, a New York Corporation
902   Diocese of Brooklyn;            [Redacted]                    [Redacted] v. DIOCESE OF                       518178/19                 Supreme Court of
      Church of the Holy                                            BROOKLYN, CHURCH OF THE                                                  the State of New
      Innocents; Greater New                                        HOLY INNOCENTS, GREATER NEW                                              York, Kings
      York Council of the Boy                                       YORK COUNCIL OF THE BOY                                                  County
      Scouts of America; Alpine                                     SCOUTS OF AMERICA, ALPINE
      Scout Camp; Frank Pedone                                      SCOUT CAMP, and FRANK PEDONE
91    Greater New York                [Redacted]                    [Redacted] v. BOY SCOUTS OF                    1:20-cv-00871             United States
      Councils, Boy Scouts of                                       AMERICA and GREATER NEW                                                  District Court for
      America                                                       YORK COUNCILS, BOY SCOUTS OF                                             the Eastern District
                                                                    AMERICA                                                                  of New York
923   Greater New York                [Redacted]                    [Redacted] v. BOY SCOUTS OF                    1:20-cv-00880             United States
      Councils, Boy Scouts of                                       AMERICA; NATIONAL BOY                                                    District Court for
      America; Greater New                                          SCOUTS OF AMERICA                                                        the Eastern District
      York Councils; Queens                                         FOUNDATION; SCOUTS BSA;                                                  of New York
      Council, Boy Scouts of                                        GREATER NEW YORK COUNCILS,
      America; Diocese of                                           BOY SCOUTS OF AMERICA;
      Brooklyn; St. Benedict                                        GREATER NEW YORK COUNCILS;
      Joseph Labre Church; St.                                      QUEENS COUNCIL, BOY SCOUTS
      Benedict Joseph Labre                                         OF AMERICA; DIOCESE OF
      School ; James T. Grace Jr.                                   BROOKLYN; ST. BENEDICT
                                                                    JOSEPH LABRE CHURCH; ST.
                                                                    BENEDICT JOSEPH LABRE
                                                                    SCHOOL; and JAMES T. GRACE JR.

       2
         Pending Abuse Action 90 is stayed with respect to all defendants other than the Diocese of Brooklyn, Church of the Holy Innocents, and Frank Pedone.
       3
         Pending Abuse Action 92 is stayed with respect to all defendants other than the Diocese of Brooklyn, St. Benedict Joseph Labre Church, St. Benedict Joseph
       Labre School, and James T. Grace Jr.
                                   Case 20-50527-LSS         Doc 133-1   Filed 12/23/20   Page 20 of 136




                                 Underlying Plaintiff(s)
     Non-Debtor Defendants(s)    (last, first)             Case Caption                      Case Number         Court or Agency
93   Greater New York            [Redacted]                [Redacted] v. BOY SCOUTS OF       1:20-cv-874         United States
     Councils; Brooklyn                                    AMERICA, GREATER NEW YORK                             District Court for
     Council; John B. Lowell                               COUNCILS, BROOKLYN COUNCIL                            the Eastern District
                                                           and JOHN B. LOWELL                                    of New York
94   Greater New York            [Redacted]                [Redacted] v. BOY SCOUTS OF       1:20-cv-00862       United States
     Councils, Boy Scouts of                               AMERICA; NATIONAL BOY                                 District Court for
     America; Greater New                                  SCOUTS OF AMERICA                                     the Eastern District
     York Councils; Brooklyn                               FOUNDATION; SCOUTS BSA;                               of New York
     Council, Boy Scouts of                                GREATER NEW YORK COUNCILS,
     America                                               BOY SCOUTS OF AMERICA; AND
                                                           GREATER NEW YORK COUNCILS,
                                                           BROOKLYN COUNCIL, BOY
                                                           SCOUTS OF AMERICA
95   Boy Scouts OF America,-     [Redacted]                [Redacted] v. BOY SCOUTS OF       1:20-cv-00878       United States
     Pack 494                                              AMERICA and BOY SCOUTS OF                             District Court for
                                                           AMERICA,-Pack 494                                     the Eastern District
                                                                                                                 of New York
96   Boy Scouts OF America,-     [Redacted]                [Redacted] v. BOY SCOUTS OF       1:20-cv-00883       United States
     Pack 494                                              AMERICA and BOY SCOUTS OF                             District Court for
                                                           AMERICA,-Pack 494                                     the Eastern District
                                                                                                                 of New York
97   Westchester-Putnam          [Redacted]                [Redacted] v. BOY SCOUTS OF       7:20-cv-01383-NSR   United States
     Council                                               AMERICA and WESTCHESTER-                              District Court for
                                                           PUTNAM COUNCIL                                        the Southern
                                                                                                                 District of New
                                                                                                                 York
98   Suffolk County Council of   [Redacted]                [Redacted] v. BOY SCOUTS OF       2:20-cv-865         United States
     the Boy Scouts of America                             AMERICA, and SUFFOLK COUNTY                           District Court for
                                                           COUNCIL OF THE BOY SCOUTS OF                          the Eastern District
                                                           AMERICA                                               of New York
99   Theodore Roosevelt          [Redacted]                [Redacted] v. BOY SCOUTS OF       7:20-cv-1497        United States
     Council, Boy Scouts of                                AMERICA, and THEODORE                                 District Court for
     America                                               ROOSEVELT COUNCIL, BOY                                the Southern
                                                           SCOUTS OF AMERICA
                                       Case 20-50527-LSS         Doc 133-1    Filed 12/23/20   Page 21 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                       Case Number    Court or Agency
                                                                                                                 District of New
                                                                                                                 York
100   Westchester-Putnam             [Redacted]                [Redacted] v. BOY SCOUTS OF        7:20-cv-1498   United States
      Council, Boy Scouts of                                   AMERICA, and WESTCHESTER-                         District Court for
      America                                                  PUTNAM COUNCIL, BOY SCOUTS                        the Southern
                                                               OF AMERICA                                        District of New
                                                                                                                 York
101   Westchester-Putnam             [Redacted]                [Redacted] v. BOY SCOUTS OF        7:20-cv-1499   United States
      Council, Boy Scouts of                                   AMERICA, and WESTCHESTER-                         District Court for
      America                                                  PUTNAM COUNCIL, BOY SCOUTS                        the Southern
                                                               OF AMERICA                                        District of New
                                                                                                                 York
102   Westchester-Putnam             [Redacted]                [Redacted] v. BOY SCOUTS OF        7:20-cv-1501   United States
      Council, Boy Scouts of                                   AMERICA, and WESTCHESTER-                         District Court for
      America                                                  PUTNAM COUNCIL, BOY SCOUTS                        the Southern
                                                               OF AMERICA                                        District of New
                                                                                                                 York
103   Westchester-Putnam             [Redacted]                [Redacted] v. BOY SCOUTS OF        7:20-cv-1540   United States
      Council, Boy Scouts of                                   AMERICA, and WESTCHESTER                          District Court for
      America                                                  PUTNAM COUNCIL, BOY SCOUTS                        the Southern
                                                               OF AMERICA                                        District of New
                                                                                                                 York
104   Westchester-Putnam             [Redacted]                [Redacted] v. BOY SCOUTS OF        7:20-cv-1537   United States
      Council, Boy Scouts of                                   AMERICA, and WESTCHESTER-                         District Court for
      America                                                  PUTNAM COUNCIL, BOY SCOUTS                        the Southern
                                                               OF AMERICA                                        District of New
                                                                                                                 York
105   Bronx Council Boy Scouts       Anonymous BR              ANONYMOUS BR v. THE BOY            1:20-cv-1479   United States
      of America, Inc.; St. Helena                             SCOUTS OF AMERICA, BRONX                          District Court for
      Parish                                                   COUNCIL BOY SCOUTS OF                             the Southern
                                                               AMERICA, INC., and ST. HELENA                     District of New
                                                               PARISH                                            York
                                             Case 20-50527-LSS           Doc 133-1        Filed 12/23/20       Page 22 of 136




                                          Underlying Plaintiff(s)
          Non-Debtor Defendants(s)        (last, first)               Case Caption                                  Case Number              Court or Agency
      4
106       St. Demetrios Greek             [Redacted]                  [Redacted] v. LAWRENCE SVRCEK,                1:20-cv-942              United States
          Orthodox Church; Greek                                      ST. DEMETRIOS GREEK                                                    District Court for
          Orthodox Archdiocese of                                     ORTHODOX CHURCH, GREEK                                                 the Eastern District
          America; The Boy Scouts                                     ORTHODOX ARCHDIOCESE OF                                                of New York
          of America Greater New                                      AMERICA, THE BOY SCOUTS OF
          York Councils; Lawrence                                     AMERICA, and THE BOY SCOUTS
          Svrcek                                                      OF AMERICA GREATER NEW
                                                                      YORK COUNCILS
107       Greater Niagara Frontier        [Redacted]                  [Redacted] v. BOY SCOUTS OF                   1:20-cv-285              United States
          Council of the Boy Scouts                                   AMERICA, GREATER NIAGARA                                               District Court for
          of America; Diocese of                                      FRONTIER COUNCIL OF THE BOY                                            the Western
          Buffalo; St. Ambrose                                        SCOUTS OF AMERICA, DIOCESE OF                                          District of New
          Church                                                      BUFFALO, AND ST. AMBROSE                                               York
                                                                      CHURCH
108       Greater Niagara Frontier        [Redacted]                  [Redacted] v. BOY SCOUTS OF                   1:20-cv-00220            United States
          Council                                                     AMERICA and GREATER NIAGARA                                            District Court for
                                                                      FRONTIER COUNCIL                                                       the Western
                                                                                                                                             District of New
                                                                                                                                             York
109       Greater Niagara Frontier        [Redacted]                  [Redacted] v. BOY SCOUTS OF                   1:20-cv-00200            United States
          Council, Boy Scouts of                                      AMERICA, and GREATER NIAGARA                                           District Court for
          America                                                     FRONTIER COUNCIL, BOY SCOUTS                                           the Western
                                                                      OF AMERICA                                                             District of New
                                                                                                                                             York
110       Greater Niagara Frontier        [Redacted]                  [Redacted] v. BOY SCOUTS OF                   1:20-cv-00205            United States
          Council, Boy Scouts of                                      AMERICA, and GREATER NIAGARA                                           District Court for
          America                                                     FRONTIER COUNCIL, BOY SCOUTS                                           the Western
                                                                      OF AMERICA                                                             District of New
                                                                                                                                             York



           4
            Pending Abuse Action 106 is stayed with respect to all defendants other than the St. Demetrios Greek Orthodox Church, Greek Orthodox Archdiocese of
           America, and Lawrence Svrcek.
                                       Case 20-50527-LSS         Doc 133-1    Filed 12/23/20   Page 23 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                       Case Number     Court or Agency
111   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00202   United States
      Council                                                  AMERICA and GREATER NIAGARA                        District Court for
                                                               FRONTIER COUNCIL                                   the Western
                                                                                                                  District of New
                                                                                                                  York
112   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00203   United States
      Council                                                  AMERICA and GREATER NIAGARA                        District Court for
                                                               FRONTIER COUNCIL                                   the Western
                                                                                                                  District of New
                                                                                                                  York
113   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00214   United States
      Council                                                  AMERICA and GREATER NIAGARA                        District Court for
                                                               FRONTIER COUNCIL                                   the Western
                                                                                                                  District of New
                                                                                                                  York
114   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-00209   United States
      Council                                                  AMERICA and GREATER NIAGARA                        District Court for
                                                               FRONTIER COUNCIL                                   the Western
                                                                                                                  District of New
                                                                                                                  York
115   Greater Niagara Frontier       John Doe                  JOHN DOE v. BOY SCOUTS OF          1:20-cv-00216   United States
      Council #380                                             AMERICA and GREATER NIAGARA                        District Court for
                                                               FRONTIER COUNCIL #380                              the Western
                                                                                                                  District of New
                                                                                                                  York
116   Greater Niagara Frontier       KS-Doe-1, KS-Doe-1a;      KS-Doe-1; KS-Doe-1a; KS-Doe-2; KS- 1:20-cv-247     United States
      Council #380 of the Boy        KS-Doe-2; KS-Doe-2a;      Doe-2a; KS-Doe-3; KS-Doe-3a; KS-                   District Court for
      Scouts of America; Holy        KS-Doe-3; KS-Doe-3a;      Doe-4; KS-Doe-4a; KS-Doe-5; KS-Doe-                the Western
      See, State of Vatican City -   KS-Doe-4; KS-Doe-4a;      6; KS-Doe-7; KS-Doe-7a; KS-Doe-8;                  District of New
      The Vatican; Pope Francis -    KS-Doe-5; KS-Doe-6;       KS-Doe-9; KS-Doe-9a; KS-Doe-10; KS-                York
      The Pontiff, Bishop of         KS-Doe-7; KS-Doe-7a;      Doe-10a; KS-Doe-11; KS-Doe-11a; KS-
      Rome, Supreme Leader and       KS-Doe-8; KS-Doe-9;       Doe-12; KS-Doe-12a; KS-Doe-13; KS-
      Supervisor of the Roman        KS-Doe-9a; KS-Doe-10;     Doe-14; KS-Doe-15; KS-Doe-16; KS-
      Catholic Church, a/k/a         KS-Doe-10a; KS-Doe-       Doe-16a; KS-Doe-17; KS-Doe-21; KS-
                                Case 20-50527-LSS         Doc 133-1     Filed 12/23/20     Page 24 of 136




                              Underlying Plaintiff(s)
Non-Debtor Defendants(s)      (last, first)             Case Caption                              Case Number   Court or Agency
Jorge Mario Bergoglio;        11; KS-Doe-11a; KS-       Doe-21a; KS-Doe-22; and KS-Doe v.
Archbishop Timothy Dolan,     Doe-12; KS-Doe-12a;       Holy See, State of Vatican City - The
Archbishop of New York;       KS-Doe-13; KS-Doe-14;     Vatican; Pope Francis - The Pontiff,
Archbishop Christopher        KS-Doe-15; KS-Doe-16;     Bishop of Rome, Supreme Leader and
Pierre, Apostolic Nuncio of   KS-Doe-16a; KS-Doe-       Supervisor of the Roman Catholic
the Holy See for the United   17; KS-Doe-21; KS-        Church, a/k/a Jorge Mario Bergoglio;
States; The Foundation of     Doe-21a; KS-Doe-22;       Archbishop Timothy Dolan, Archbishop
the Roman Catholic            and KS-Doe                of New York; Archbishop Christopher
Diocese of Buffalo N.Y.,                                Pierre, Apostolic Nuncio of the Holy See
Inc; Most Reverend Richard                              for the United States; The Foundation of
J. Malone, a/k/a Bishop                                 the Roman Catholic Diocese of Buffalo
Richard J. Malone; Most                                 N.Y., Inc; Most Reverend Richard J.
Reverend Edward U.                                      Malone, a/k/a Bishop Richard J. Malone;
Kmiec, a/k/a Bishop                                     Most Reverend Edward U. Kmiec, a/k/a
Edward U. Kmiec; Most                                   Bishop Edward U. Kmiec; Most
Reverend Henry J. Mansell,                              Reverend Henry J. Mansell, a/k/a Bishop
a/k/a Bishop Henry J.                                   Henry J. Mansell; St. Joseph Investment
Mansell; St. Joseph                                     Fund, Inc.; George J. Eberl; Society of
Investment Fund, Inc.;                                  Jesus, USA-Northeast Province a/k/a
George J. Eberl; Society of                             The Jesuits; Rev. Ronald Silverio; Rev.
Jesus, USA-Northeast                                    Basil Ormsby, S.J.; Rev. Florian
Province a/k/a The Jesuits;                             Jasinski; Rev. Joseph Persich, S.J.; Rev.
Rev. Ronald Silverio; Rev.                              David Bialakowski; Rev. Frederick
Basil Ormsby, S.J.; Rev.                                Fingerle; Monsignor Michael
Florian Jasinski; Rev.                                  Harrington; Monsignor William Stanton;
Joseph Persich, S.J.; Rev.                              Rev. Theodore Podson; Rev. Nelson
David Bialakowski; Rev.                                 Kinmartin; Rev. Gerald Jasinski; Rev.
Frederick Fingerle;                                     Ronald Sajdak; Rev. Donald W. Becker;
Monsignor Michael                                       Rev. Norbert Orsolits; Rev. William
Harrington; Monsignor                                   White; Rev. John P. Hajduk; St. Bridgets
William Stanton; Rev.                                   R.C. Church; All Saints R.C. Church;
Theodore Podson; Rev.                                   The Blessed Trinity R.C. Church; Holy
Nelson Kinmartin; Rev.                                  Family R.C. Church; St. Teresas R.C.
Gerald Jasinski; Rev.                                   Church; St. Josephats R.C. Church; St.
                                 Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 25 of 136




                               Underlying Plaintiff(s)
Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number   Court or Agency
Ronald Sajdak; Rev.                                      John Gualberts R.C. Church; St. John
Donald W. Becker; Rev.                                   Vianney R.C. Church; St. Pauls R.C.
Norbert Orsolits; Rev.                                   Church; Immaculate Conception R.C.
William White; Rev. John                                 Church; Canisius High School of
P. Hajduk; St. Bridgets R.C.                             Buffalo; Calasanctius School of Buffalo;
Church; All Saints R.C.                                  Bishop Turner High School; Christ the
Church; The Blessed                                      King; Seminary; Queen of Peave R.C.
Trinity R.C. Church; Holy                                Church; Priest-Doe(s); Attorney(s) ABC
Family R.C. Church; St.                                  and Accountant(s) XYZ; The Fidelis
Teresas R.C. Church; St.                                 Care as a Trademark for the Centene
Josephats R.C. Church; St.                               Corporation; Catholic Health of WNY
John Gualberts R.C.                                      and its subsidiaries; Catholic Cemeteries
Church; St. John Vianney                                 of the Roman Catholic Diocese of
R.C. Church; St. Pauls R.C.                              Buffalo, Inc.; Christ the King Seminary
Church; Immaculate                                       Fund, Inc.; John Gruber, individually;
Conception R.C. Church;                                  and The Boy Scouts of America and the
Canisius High School of                                  Greater Niagara Frontier Council #380
Buffalo; Calasanctius                                    of the Boy Scouts of America
School of Buffalo; Bishop
Turner High School; Christ
the King; Seminary; Queen
of Peave R.C. Church;
Priest-Doe(s); Attorney(s)
ABC and Accountant(s)
XYZ; The Fidelis Care as a
Trademark for the Centene
Corporation; Catholic
Health of WNY and its
subsidiaries; Catholic
Cemeteries of the Roman
Catholic Diocese of
Buffalo, Inc.; Christ the
King Seminary Fund, Inc.;
John Gruber, individually
                                        Case 20-50527-LSS         Doc 133-1     Filed 12/23/20     Page 26 of 136




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                            Case Number     Court or Agency
117   Boy Scouts of America,          PB-9 Doe                  PB-9 Doe v. BOY SCOUTS OF               1:20-cv-00221   United States
      Iroquois Trail Council, Inc.;                             AMERICA, IROQUOIS TRAIL                                 District Court for
      Boy Scouts of America,                                    COUNCIL, INC., BOY SCOUTS OF                            the Western
      Greater Niagara Frontier                                  AMERICA, GREATER NIAGARA                                District of New
      Council, Inc.; Alleghany                                  FRONTIER COUNCIL, INC., BOY                             York
      Highlands Council, Inc.                                   SCOUTS OF AMERICA, and
                                                                ALLEGHANY HIGHLANDS
                                                                COUNCIL, INC.
118   Theodore Roosevelt           [Redacted]                   [Redacted] v. NATIONAL BOY              2:20-cv-954     United States
      Council, Inc., Boy Scouts of                              SCOUTS OF AMERICA                                       District Court for
      America f/k/a Nassau                                      FOUNDATION a/k/a THE BOY                                the Eastern District
      County Council Boy Scouts                                 SCOUTS OF AMERICA, a foreign not-                       of New York
      of America, Inc.                                          for-profit corporation and THEODORE
                                                                ROOSEVELT COUNCIL, INC., BOY
                                                                SCOUTS OF AMERICA f/k/a
                                                                NASSAU COUNTY COUNCIL BOY
                                                                SCOUTS OF AMERICA, INC., a
                                                                domestic not-for-profit corporation
119   N/A                             Anonymous                 ANONYMOUS v. BOY SCOUTS OF              2:20-cv-995     United States
                                                                AMERICA                                                 District Court for
                                                                                                                        the Eastern District
                                                                                                                        of New York
120   Theodore Roosevelt           [Redacted]                   [Redacted] v. NATIONAL BOY              2:20-cv-933     United States
      Council, Inc., Boy Scouts of                              SCOUTS OF AMERICA                                       District Court for
      America f/k/a Nassau                                      FOUNDATION a/k/a THE BOY                                the Eastern District
      County Council of Boy                                     SCOUTS OF AMERICA; THEODORE                             of New York
      Scouts of America, Inc.;                                  ROOSEVELT COUNCIL, INC., BOY
      House of Hope Presbyterian                                SCOUTS OF AMERICA f/k/a
      Church; Does 1-5 whose                                    NASSAU COUNTY COUNCIL OF
      identities are unknown to                                 BOY SCOUTS OF AMERICA,
      Plaintiff                                                 INCORPORATED; HOUSE OF HOPE
                                                                PRESBYTERIAN CHURCH; and
                                                                DOES 1-5 whose identities are unknown
                                                                to Plaintiff
                                   Case 20-50527-LSS         Doc 133-1   Filed 12/23/20   Page 27 of 136




                                 Underlying Plaintiff(s)
      Non-Debtor Defendants(s)   (last, first)             Case Caption                      Case Number          Court or Agency
121   Theodore Roosevelt         [Redacted]                [Redacted] v. BOY SCOUTS OF       2:20-cv-950          United States
      Council, Boy Scouts of                               AMERICA, and THEODORE                                  District Court for
      America                                              ROOSEVELT COUNCIL, BOY                                 the Eastern District
                                                           SCOUTS OF AMERICA                                      of New York
122   Theodore Roosevelt         [Redacted]                [Redacted] v. BOY SCOUTS OF       2:20-cv-949          United States
      Council, Boy Scouts of                               AMERICA, and THEODORE                                  District Court for
      America                                              ROOSEVELT COUNCIL, BOY                                 the Eastern District
                                                           SCOUTS OF AMERICA                                      of New York
123   Twin Rivers Council        [Redacted]                [Redacted] v. BOY SCOUTS OF       1:20-cv-167          United States
                                                           AMERICA and TWIN RIVERS                                District Court for
                                                           COUNCIL                                                the Northern
                                                                                                                  District of New
                                                                                                                  York
124   Boy Scouts of America      [Redacted]                [Redacted] v. BOY SCOUTS OF       1:20-cv-00180-GTS-   United States
      Twin Rivers Council;                                 AMERICA (BSA), BOY SCOUTS OF      TWD                  District Court for
      Vincent Siecinski                                    AMERICA TWIN RIVERS COUNCIL,                           the Northern
                                                           VINCENT SIECINSKI                                      District of New
                                                                                                                  York
125   Twin Rivers Council, Boy   [Redacted]                [Redacted] v. BOY SCOUTS OF       3:20-cv-208          United States
      Scouts of America                                    AMERICA, and TWIN RIVERS                               District Court for
                                                           COUNCIL, BOY SCOUTS OF                                 the Northern
                                                           AMERICA                                                District of New
                                                                                                                  York
126   Twin Rivers Council, Boy   [Redacted]                [Redacted] v. BOY SCOUTS OF       1:20-cv-00170-GTS-   United States
      Scouts of America                                    AMERICA, and TWIN RIVERS          TWD                  District Court for
                                                           COUNCIL, BOY SCOUTS OF                                 the Northern
                                                           AMERICA                                                District of New
                                                                                                                  York
127   Twin Rivers Council, Boy   [Redacted]                [Redacted] v. BOY SCOUTS OF       1:20-cv-00175-GTS-   United States
      Scouts of America                                    AMERICA, and TWIN RIVERS          TWD                  District Court for
                                                           COUNCIL, BOY SCOUTS OF                                 the Northern
                                                           AMERICA                                                District of New
                                                                                                                  York
                                     Case 20-50527-LSS         Doc 133-1   Filed 12/23/20   Page 28 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                      Case Number    Court or Agency
128   Greater New York             [Redacted]                [Redacted] v. NATIONAL BOY        1:20-cv-1597   United States
      Councils, Inc., Boy Scouts                             SCOUTS OF AMERICA                                District Court for
      of America; Manhattan                                  FOUNDATION a/k/a THE BOY                         the Southern
      Council, Boy Scouts of                                 SCOUTS OF AMERICA, GREATER                       District of New
      America; Archdiocese of                                NEW YORK COUNCILS, INC., BOY                     York
      New York; Our Lady of                                  SCOUTS OF AMERICA,
      Lourdes Catholic School                                MANHATTAN COUNCIL, BOY
                                                             SCOUTS OF AMERICA,
                                                             ARCHDIOCESE OF NEW YORK and
                                                             OUR LADY OF LOURDES
                                                             CATHOLIC SCHOOL
129   Greater New York             [Redacted]                [Redacted] v. BOY SCOUTS OF       1:20-cv-1981   United States
      Councils, Boy Scouts of                                AMERICA, and GREATER NEW                         District Court for
      America                                                YORK COUNCILS, BOY SCOUTS OF                     the Southern
                                                             AMERICA                                          District of New
                                                                                                              York
130   Greater New York Council     John Doe                  JOHN DOE v. GREATER NEW YORK      1:20-cv-1403   United States
      of the Boy Scouts of                                   COUNCIL OF THE BOY SCOUTS OF                     District Court for
      America; Ten Miles River                               AMERICA, TEN MILES RIVER                         the Southern
      Scout Camp; Camp                                       SCOUT CAMP, CAMP AQUEHONGA                       District of New
      Aquehonga                                              and BRUCE DeSANDRE                               York
131   Greater New York Council     John Doe                  JOHN DOE v. GREATER NEW YORK      1:20-cv-1526   United States
      of the Boy Scouts of                                   COUNCIL OF THE BOY SCOUTS OF                     District Court for
      America; Big Cross                                     AMERICA and BIG CROSS                            the Southern
      Elementary School                                      ELEMENTARY SCHOOL                                District of New
                                                                                                              York
132   Greater New York Council     John Doe                  JOHN DOE v. GREATER NEW YORK      1:20-cv-1438   United States
      of the Boy Scouts of                                   COUNCIL OF THE BOY SCOUTS OF                     District Court for
      America; Ten Mile River                                AMERICA, TEN MILE RIVER                          the Southern
      Scout Camp; Gary                                       SCOUT CAMP and GARY                              District of New
      Ackerman                                               ACKERMAN                                         York
133   Greater New York             [Redacted]                [Redacted] v. NATIONAL BOY        1:20-cv-1491   United States
      Councils, Boy Scouts of                                SCOUTS OF AMERICA                                District Court for
      America d/b/a Queens                                   FOUNDATION a/k/a THE BOY                         the Southern
                                      Case 20-50527-LSS         Doc 133-1    Filed 12/23/20    Page 29 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                          Case Number    Court or Agency
      Council; Greater New York                               SCOUTS OF AMERICA; GREATER                           District of New
      Councils, Boy Scouts of                                 NEW YORK COUNCILS, BOY                               York
      America; St. Nicholas of                                SCOUTS OF AMERICA d/b/a
      Tolentine; University                                   QUEENS COUNCIL, GREATER NEW
      Heights Presbyterian                                    YORK COUNCILS, BOY SCOUTS OF
      Church; Does 1-5 whose                                  AMERICA; ST. NICHOLAS OF
      identities are unknown to                               TOLENTINE; UNIVERSITY
      Plaintiff                                               HEIGHTS PRESBYTERIAN
                                                              CHURCH; and DOES 1-5 whose
                                                              identities are unknown to Plaintiff
134   Greater New York              ARK85 Doe                 ARK85 Doe v. NATIONAL BOY             1:20-cv-1455   United States
      Councils, Boy Scouts of                                 SCOUTS OF AMERICA                                    District Court for
      America a/b/a Staten Island                             FOUNDATION a/k/a THE BOY                             the Southern
      Council Boy Scouts of                                   SCOUTS OF AMERICA; GREATER                           District of New
      America, Inc.; St. Teresa                               NEW YORK COUNCILS, BOY                               York
      Parish a/k/a Church of St.                              SCOUTS OF AMERICA d/b/a
      Teresa of the Infant Jesus;                             STATEN ISLAND COUNCIL BOY
      Does 1-5 whose identities                               SCOUTS OF AMERICA, INC.; ST.
      are unknown to Plaintiff                                TERESA PARISH a/k/a CHURCH OF
                                                              ST. TERESA OF THE INFANT JESUS;
                                                              and DOES 1-5 whose identities are
                                                              unknown to Plaintiff
135   Greater New York              ARK99 Doe                 ARK99 DOE v. NATIONAL BOY             1:20-cv-1461   United States
      Councils, Boy Scouts of                                 SCOUTS OF AMERICA                                    District Court for
      America; St. Pius V; Does                               FOUNDATION a/k/a THE BOY                             the Southern
      1-5 whose identities are                                SCOUTS OF AMERICA; GREATER                           District of New
      unknown to Plaintiff                                    NEW YORK COUNCILS, BOY                               York
                                                              SCOUTS OF AMERICA; ST. PIUS V;
                                                              and DOES 1-5 whose identities are
                                                              unknown to Plaintiff
136   Greater New York              ARK100 DOE                ARK100 DOE v. NATIONAL BOY            1:20-cv-1473   United States
      Councils, Boy Scouts of                                 SCOUTS OF AMERICA                                    District Court for
      America a/b/a/ Manhattan                                FOUNDATION a/k/a THE BOY                             the Southern
      Council; Greater New York                               SCOUTS OF AMERICA; GREATER
                                     Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 30 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                                Case Number    Court or Agency
      Councils, Boy Scouts of                                NEW YORK COUNCILS, BOY                                     District of New
      America; Does 1-5 whose                                SCOUTS OF AMERICA d/b/a                                    York
      identities are unknown to                              MANHATTAN COUNCIL, GREATER
      Plaintiff                                              NEW YORK COUNCILS, BOY
                                                             SCOUTS OF AMERICA; and DOES 1-
                                                             5 whose identities are unknown to
                                                             Plaintiff
137   Greater New York             ARK102 Doe                ARK102 DOE v. NATIONAL BOY                  1:20-cv-1474   United States
      Councils, Boy Scouts of                                SCOUTS OF AMERICA                                          District Court for
      America a/b/a Manhattan                                FOUNDATION a/k/a THE BOY                                   the Southern
      Council; Greater New York                              SCOUTS OF AMERICA; GREATER                                 District of New
      Councils, Boy Scouts of                                NEW YORK COUNCILS, BOY                                     York
      America; Big Apple                                     SCOUTS OF AMERICA d/b/a
      District; Greater New York                             MANHATTAN COUNCIL, GREATER
      Councils, Boy Scouts of                                NEW YORK COUNCILS, BOY
      America; Does 1-5 whose                                SCOUTS OF AMERICA; BIG APPLE
      identities are unknown to                              DISTRICT, GREATER NEW YORK
      Plaintiff                                              COUNCILS, BOY SCOUTS OF
                                                             AMERICA; and DOES 1-5 whose
                                                             identities are unknown to Plaintiff
138   Greater New York             ARK103 Doe                ARK103 DOE v. NATIONAL BOY                  1:20-cv-1475   United States
      Councils, Boy Scouts of                                SCOUTS OF AMERICA                                          District Court for
      America a/b/a Brooklyn                                 FOUNDATION a/k/a THE BOY                                   the Southern
      Council, Boy Scouts of                                 SCOUTS OF AMERICA; GREATER                                 District of New
      America; Holy Family                                   NEW YORK COUNCILS, BOY                                     York
      Church; Does 1-5 whose                                 SCOUTS OF AMERICA d/b/a
      identities are unknown to                              BROOKLYN COUNCIL, BOY
      Plaintiff                                              SCOUTS OF AMERICA; HOLY
                                                             FAMILY CHURCH; and DOES 1-5
                                                             whose identities are unknown to Plaintiff
139   Greater New York             ARK104 Doe                ARK104 DOE v. NATIONAL BOY                  1:20-cv-1476   United States
      Councils, Boy Scouts of                                SCOUTS OF AMERICA                                          District Court for
      America a/k/a Greater New                              FOUNDATION a/k/a THE BOY                                   the Southern
      York City Councils; Bronx                              SCOUTS OF AMERICA; GREATER
                                     Case 20-50527-LSS         Doc 133-1    Filed 12/23/20   Page 31 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                        Case Number    Court or Agency
      Council a/k/a and d/b/a                                NEW YORK COUNCILS, BOY                             District of New
      Bronx Council, Boy Scouts                              SCOUTS OF AMERICA a/k/a                            York
      of America; Ten Mile River                             GREATER NEW YORK CITY
      Scout Camps, Boy Scouts                                COUNCILS, BRONX COUNCIL a/k/a
      of America a/k/a Ten Mile                              and d/b/a BRONX COUNCIL, BOY
      River Scout Camps; Alpine                              SCOUTS OF AMERICA; TEN MILE
      Scout Camp a/k/a Alpine                                RIVER SCOUT CAMPS, BOY
      Scout Camp, Boy Scouts of                              SCOUTS OF AMERICA a/k/a TEN
      America; Patrick A.                                    MILE RIVER SCOUT CAMPS;
      Mancuso; Does 1-5 whose                                ALPINE SCOUT CAMP a/k/a ALPINE
      identities are unknown to                              SCOUT CAMP, BOY SCOUTS OF
      Plaintiff                                              AMERICA; PATRICK A. MANCUSO;
                                                             and DOES 1-5 whose identities are
                                                             unknown to Plaintiff
140   Greater New York Councils    [Redacted]                [Redacted] v. BOY SCOUTS OF         1:20-cv-1492   United States
                                                             AMERICA and GREATER NEW                            District Court for
                                                             YORK COUNCILS                                      the Southern
                                                                                                                District of New
                                                                                                                York
141   Greater New York             [Redacted]                [Redacted] v. BOY SCOUTS OF         1:20-cv-1494   United States
      Councils, Boy Scouts of                                AMERICA, GREATER NEW YORK                          District Court for
      America; Manhattan                                     COUNCILS, BOY SOUTS OF                             the Southern
      Council, Boy Scouts of                                 AMERICA, and MANHATTAN                             District of New
      America                                                COUNCIL, BOY SCOUTS OF                             York
                                                             AMERICA
142   Greater New York             [Redacted]                [Redacted] v. BOY SCOUTS OF         1:20-cv-1495   United States
      Councils, Boy Scouts of                                AMERICA, and GREATER NEW                           District Court for
      America                                                YORK COUNCILS, BOY SCOUTS OF                       the Southern
                                                             AMERICA                                            District of New
                                                                                                                York
143   Greater New York             [Redacted]                [Redacted] v. BOY SCOUTS OF         1:20-cv-1478   United States
      Councils, Boy Scouts of                                AMERICA, and GREATER NEW                           District Court for
      America                                                YORK COUNCILS, BOY SCOUTS OF                       the Southern
                                                             AMERICA
                                   Case 20-50527-LSS         Doc 133-1    Filed 12/23/20   Page 32 of 136




                                 Underlying Plaintiff(s)
      Non-Debtor Defendants(s)   (last, first)             Case Caption                       Case Number    Court or Agency
                                                                                                             District of New
                                                                                                             York
144   Greater New York           [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1503   United States
      Councils, Boy Scouts of                              AMERICA, and GREATER NEW                          District Court for
      America                                              YORK COUNCILS, BOY SCOUTS OF                      the Southern
                                                           AMERICA                                           District of New
                                                                                                             York
145   Greater New York           [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1506   United States
      Councils, Boy Scouts of                              AMERICA, and GREATER NEW                          District Court for
      America                                              YORK COUNCILS, BOY SCOUTS OF                      the Southern
                                                           AMERICA                                           District of New
                                                                                                             York
146   Greater New York           [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1512   United States
      Councils, Boy Scouts of                              AMERICA, and GREATER NEW                          District Court for
      America                                              YORK COUNCILS, BOY SCOUTS OF                      the Southern
                                                           AMERICA                                           District of New
                                                                                                             York
147   Greater New York           [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1514   United States
      Councils, Boy Scouts of                              AMERICA, and GREATER NEW                          District Court for
      America                                              YORK COUNCILS, BOY SCOUTS OF                      the Southern
                                                           AMERICA                                           District of New
                                                                                                             York
148   Greater New York           [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1517   United States
      Councils, Boy Scouts of                              AMERICA, and GREATER NEW                          District Court for
      America                                              YORK COUNCILS, BOY SCOUTS OF                      the Southern
                                                           AMERICA                                           District of New
                                                                                                             York
149   N/A                        [Redacted]                [Redacted] v. BOY SCOUTS OF        1:20-cv-1519   United States
                                                           AMERICA                                           District Court for
                                                                                                             the Southern
                                                                                                             District of New
                                                                                                             York
                                    Case 20-50527-LSS         Doc 133-1    Filed 12/23/20   Page 33 of 136




                                  Underlying Plaintiff(s)
      Non-Debtor Defendants(s)    (last, first)             Case Caption                        Case Number     Court or Agency
150   Greater New York            [Redacted]                [Redacted] v. BOY SCOUTS OF         1:20-cv-1539    United States
      Councils, Boy Scouts of                               AMERICA, and GREATER NEW                            District Court for
      America                                               YORK COUNCILS, BOY SCOUTS OF                        the Southern
                                                            AMERICA                                             District of New
                                                                                                                York
151   Roman Catholic              [Redacted]                [Redacted] v. ROMAN CATHOLIC        1:20-cv-1531    United States
      Archdiocese of New York;                              ARCHDIOCESE OF NEW YORK,                            District Court for
      Archdiocese of New York;                              ARCHDIOCESE OF NEW YORK,                            the Southern
      Regis High School; USA                                REGIS HIGH SCHOOL, USA                              District of New
      Northeast Province of the                             NORTHEAST PROVINCE OF THE                           York
      Society of Jesus; The Boy                             SOCIETY OF JESUS, THE BOY
      Scouts of America Greater                             SCOUTS OF AMERICA, THE BOY
      New York Councils;                                    SCOUTS OF AMERICA GREATER
      Brooklyn Council; Ten                                 NEW YORK COUNCILS,
      Mile River Scout Camp                                 BROOKLYN COUNCIL AND TEN
                                                            MILE RIVER SCOUT CAMP
152   Greater New York            [Redacted]                [Redacted] v. BOY SCOUTS OF         1:20-cv-1538    United States
      Councils, Boy Scouts of                               AMERICA, and GREATER NEW                            District Court for
      America                                               YORK COUNCILS, BOY SCOUTS OF                        the Southern
                                                            AMERICA                                             District of New
                                                                                                                York
153   Greater New York            [Redacted]                [Redacted] v. NATIONAL BOY          1:20-cv-1541    United States
      Councils, Boy Scouts of                               SCOUTS OF AMERICA                                   District Court for
      America; Ten Mile River                               FOUNDATION a/k/a THE BOY                            the Southern
      Scout Camps a/k/a Ten                                 SCOUTS OF AMERICA; GREATER                          District of New
      Mile River Scout Camps,                               NEW YORK COUNCILS, BOY                              York
      Boy Scouts of America;                                SCOUTS OF AMERICA; TEN MILE
      Does 1-5 whose identifies                             RIVER SCOUT CAMPS a/k/a TEN
      are unknown to Plaintiff                              MILE RIVER SCOUT CAMPS, BOY
                                                            SCOUTS OF AMERICA; and DOES 1-
                                                            5 whose identifies are unknown to
                                                            Plaintiff
154   The Diocese of Rochester    [Redacted]                [Redacted] v. THE DIOCESE OF        1:20-cv-00219   United States
      (a/k/a “Roman Catholic                                ROCHESTER (a/k/a "Roman Catholic                    District Court for
                                      Case 20-50527-LSS         Doc 133-1     Filed 12/23/20   Page 34 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                          Case Number          Court or Agency
      Diocese of Rochester”);                                 Diocese of Rochester"), a religious                        the Western
      Roman Catholic Parish of                                corporation; ROMAN CATHOLIC                                District of New
      St. Frances Xavier Cabrini,                             PARISH OF ST. FRANCES XAVIER                               York
      Rochester NY (formerly                                  CABRINI, ROCHESTER NY (formerly
      “Church of the                                          "Church of the Annunciation of
      Annunciation of Rochester,                              Rochester, New York"), a religious
      New York”); The Seneca                                  corporation, THE NATIONAL BOY
      Waterways Council, Inc.,                                SCOUTS OF AMERICA
      Boy Scouts of America                                   FOUNDATION d/b/a THE BOY
                                                              SCOUTS OF AMERICA; and THE
                                                              SENECA WATERWAYS COUNCIL,
                                                              INC., BOY SCOUTS OF AMERICA
155   Seneca Waterways Council,     [Redacted]                [Redacted] v. BOY SCOUTS OF           6:20-cv-06104        United States
      Boy Scouts of America                                   AMERICA, and SENECA                                        District Court for
                                                              WATERWAYS COUNCIL, BOY                                     the Western
                                                              SCOUTS OF AMERICA                                          District of New
                                                                                                                         York
156   Seneca Waterways Council,     [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-00213        United States
      Boy Scouts of America                                   AMERICA, and SENECA                                        District Court for
                                                              WATERWAYS COUNCIL, BOY                                     the Western
                                                              SCOUTS OF AMERICA                                          District of New
                                                                                                                         York
157   Longhouse Council, Inc.,      [Redacted]                [Redacted] v. THE BOY SCOUTS OF       5:20-cv-186          United States
      Boy Scouts of America;                                  AMERICA; LONGHOUSE COUNCIL,                                District Court for
      Weedsport Central School                                INC., BOY SCOUTS OF AMERICA;                               the Northern
      District; Weedsport Central                             WEEDSPORT CENTRAL SCHOOL                                   District of New
      School District Board of                                DISTRICT; WEEDSPORT CENTRAL                                York
      Education; Does 1-5 whose                               SCHOOL DISTRICT BOARD OF
      identifies are unknown to                               EDUCATION; and DOES 1-5 whose
      Plaintiff                                               identifies are unknown to Plaintiff
158   Twin Rivers Council, Inc.,    [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-00174-GTS-   United States
      Boy Scouts of America;                                  AMERICA; TWIN RIVERS                  TWD                  District Court for
      Governor Clinton Council,                               COUNCIL, INC., BOY SCOUTS OF                               the Northern
                                                              AMERICA; and GOVERNOR
                                      Case 20-50527-LSS         Doc 133-1   Filed 12/23/20   Page 35 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                      Case Number          Court or Agency
      Inc., Boy Scouts of                                     CLINTON COUNCIL, INC., BOY                             District of New
      America                                                 SCOUTS OF AMERICA                                      York
159   Twin Rivers Council, Inc.,    John Doe                  JOHN DOE v. BOY SCOUTS OF         1:20-cv-211          United States
      Boy Scouts of America;                                  AMERICA, TWIN RIVERS COUNCIL,                          District Court for
      Glens Falls City School                                 INC., BOY SCOUTS OF AMERICA,                           the Northern
      District                                                and GLENS FALLS CITY SCHOOL                            District of New
                                                              DISTRICT                                               York
160   Leatherstocking Council       [Redacted]                [Redacted] v. BOY SCOUTS OF       6:20-cv-182          United States
                                                              AMERICA and LEATHERSTOCKING                            District Court for
                                                              COUNCIL                                                the Northern
                                                                                                                     District of New
                                                                                                                     York
161   Baden-Powell Council, Boy     [Redacted]                [Redacted] v. BOY SCOUTS OF       3:20-cv-164          United States
      Scouts of America                                       AMERICA, and BADEN-POWELL                              District Court for
                                                              COUNCIL, BOY SCOUTS OF                                 the Northern
                                                              AMERICA                                                District of New
                                                                                                                     York
162   Leatherstocking Council,      [Redacted]                [Redacted] v. BOY SCOUTS OF       6:20-cv-00169-GTS-   United States
      Boy Scouts of America                                   AMERICA, and LEATHERSTOCKING      TWD                  District Court for
                                                              COUNCIL, BOY SCOUTS OF                                 the Northern
                                                              AMERICA                                                District of New
                                                                                                                     York
163   The Roman Catholic            [Redacted]                [Redacted] v. THE ROMAN           3:20-cv-212          United States
      Diocese of Syracuse, NY;                                CATHOLIC DIOCESE OF                                    District Court for
      St. Catherine’s Roman                                   SYRACUSE, NY; ST. CATHERINE'S                          the Northern
      Catholic Church; St.                                    ROMAN CATHOLIC CHURCH; ST.                             District of New
      Catherine’s Roman                                       CATHERINE'S ROMAN CATHOLIC                             York
      Catholic Church School; St.                             CHURCH SCHOOL; ST. FRANCIS OF
      Francis of Assisi Roman                                 ASSISI ROMAN CATHOLIC
      Catholic Church;                                        CHURCH; SUSQUENANGO
      Susquenango Council, Boy                                COUNCIL, BOY SCOUTS OF
      Scouts of America, Inc.;                                AMERICA, INC; and BADEN-
      Baden-Powell Council, Inc.,                             POWELL COUNCIL, INC., BOY
      Boy Scouts of America                                   SCOUTS OF AMERICA
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 36 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                               Case Number       Court or Agency
164   Susquenango Council, Boy      SHC-MG-4 Doe              SHC-MG-4 DOE v. DAVID A.                   3:20-cv-192       United States
      Scouts of America, Inc.;                                DECLUE, a/k/a DAVID DECLUE;                                  District Court for
      Baden-Powell Council, Inc.,                             SUSQUENANGO COUNCIL, BOY                                     the Northern
      Boy Scouts of America;                                  SCOUTS OF AMERICA, INC.;                                     District of New
      David A. Declue, a/k/a                                  BADEN-POWELL COUNCIL, INC.,                                  York
      David Declue                                            BOY SCOUTS OF AMERICA; AND
                                                              BOY SCOUTS OF AMERICA, a/k/a
                                                              NATIONAL BOY SCOUTS OF
                                                              AMERICA FOUNDATION, a/k/a BOY
                                                              SCOUTS OF AMERICA, CORP.
165   Allegheny Highlands           [Redacted]                [Redacted] v. Allegheny Highlands          1:20-cv-00215     United States
      Council, Inc.; Donald C.                                Council, Inc., Donald C. Shriver, and                        District Court for
      Shriver                                                 Boy Scouts of America, Inc.                                  the Western
                                                                                                                           District of New
                                                                                                                           York
166   Leatherstocking Council of    [Redacted]                [Redacted] v. BOY SCOUTS OF                EFCA2020-000266   Supreme Court of
      the Boy Scouts of America;                              AMERICA, LEATHERSTOCKING                                     the State of New
      Mohawk District of the                                  COUNCIL OF THE BOY SCOUTS OF                                 York, County of
      Northern New York Annual                                AMERICA, and MOHAWK DISTRICT                                 Oneida
      Conference of the                                       OF THE NORTHERN NEW YORK
      Methodist Episcopal                                     ANNUAL CONFERENCE OF THE
      Church of New York                                      METHODIST EPISCOPAL CHURCH
                                                              OF NEW YORK
167   Oregon Trail Council, Inc.,   [Redacted]                [Redacted] v. THE BOY SCOUTS OF            20-03017          United States
      Boy Scouts of America;                                  AMERICA, a congressionally chartered                         Bankruptcy Court
      Learning for Life                                       corporation; OREGON TRAIL                                    for the District of
                                                              COUNCIL, INC., BOY SCOUTS OF                                 Oregon, Eugene
                                                              AMERICA, an Oregon non-profit                                Division
                                                              corporation; and LEARNING FOR
                                                              LIFE, a District of Columbia non-profit
                                                              corporation
168   Cascade Pacific Council,      [Redacted]                [Redacted] v. THE BOY SCOUTS OF            20-03014-tmb      United States
      Boy Scouts of America                                   AMERICA, a congressionally chartered                         Bankruptcy Court
                                                              corporation authorized to do business in
                                   Case 20-50527-LSS         Doc 133-1       Filed 12/23/20     Page 37 of 136




                                 Underlying Plaintiff(s)
      Non-Debtor Defendants(s)   (last, first)             Case Caption                               Case Number    Court or Agency
                                                           Oregon; and CASCADE PACIFIC                               for the District of
                                                           COUNCIL, BOY SCOUTS OF                                    Oregon
                                                           AMERICA, an Oregon nonprofit
                                                           corporation
169   Cascade Pacific Council,   [Redacted]                [Redacted] v. THE BOY SCOUTS OF            20-03018       United States
      Boy Scouts of America                                AMERICA, a congressionally chartered                      Bankruptcy Court
                                                           corporation authorized to do business in                  for the District of
                                                           Oregon; and CASCADE PACIFIC                               Oregon, Eugene
                                                           COUNCIL, BOY SCOUTS OF                                    Division
                                                           AMERICA, an Oregon nonprofit
                                                           corporation
170   Cascade Pacific Council,   Mark Doe                  MARK DOE, an individual proceeding         20-03022       United States
      Boy Scouts of America                                under a fictitious name v. THE BOY                        Bankruptcy Court
                                                           SCOUTS OF AMERICA, a                                      for the District of
                                                           congressionally chartered corporation                     Oregon
                                                           authorized to do business in Oregon; and
                                                           CASCADE PACIFIC COUNCIL, BOY
                                                           SCOUTS OF AMERICA, an Oregon
                                                           nonprofit corporation
171   Cascade Pacific Council,   Julie Doe, an adult       JULIE DOE, an adult proceeding under       20-03019-tmb   United States
      Boy Scouts of America      proceeding under a        a pseudonym, as Guardian Ad Litem for                     Bankruptcy Court
                                 pseudonym, as Guardian    TRAVIS DOE, a minor proceeding                            for the District of
                                 Ad Litem for Travis       under a pseudonym v. BOY SCOUTS                           Oregon
                                 Doe, a minor proceeding   OF AMERICA, a Congressionally
                                 under a pseudonym         Chartered Corporation, authorized to do
                                                           business in Oregon; and CASCADE
                                                           PACIFIC COUNCIL, BOY SCOUTS
                                                           OF AMERICA, an Oregon Non-Profit
                                                           Corporation
172   Cascade Pacific Council,   [Redacted]                [Redacted] v. THE BOY SCOUTS OF            20-03013       United States
      Boy Scouts of America                                AMERICA, a congressionally chartered                      Bankruptcy Court
                                                           corporation authorized to do business in                  for the District of
                                                           Oregon; and CASCADE PACIFIC                               Oregon
                                                           COUNCIL, BOY SCOUTS OF
                                     Case 20-50527-LSS         Doc 133-1       Filed 12/23/20     Page 38 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                              Case Number    Court or Agency
                                                             AMERICA, an Oregon nonprofit
                                                             corporation
173   Cascade Pacific Council,     [Redacted]                [Redacted] v. BOY SCOUTS OF               20-03020-tmb   United States
      Boy Scouts of America                                  AMERICA, a Congressionally                               Bankruptcy Court
                                                             Chartered Corporation, authorized to do                  for the District of
                                                             business in Oregon; and CASCADE                          Oregon
                                                             PACIFIC COUNCIL, BOY SCOUTS
                                                             OF AMERICA, an Oregon Non-Profit
                                                             Corporation
174   Cascade Pacific Council,     Andrew Doe, an adult      ANDREW DOE, an adult proceeding           20-03023       United States
      Boy Scouts of America        proceeding under a        under a pseudonym, as Guardian Ad                        Bankruptcy Court
                                   pseudonym, as Guardian    Litem for BRIAN DOE and CARL                             for the District of
                                   Ad Litem for Brian Doe    DOE, minors proceeding under                             Oregon
                                   and Carl Doe, minors      pseudonyms v. BOY SCOUTS OF
                                   proceeding under          AMERICA, a Congressionally
                                   pseudonyms                Chartered Corporation, authorized to do
                                                             business in Oregon; and CASCADE
                                                             PACIFIC COUNCIL, BOY SCOUTS
                                                             OF AMERICA, an Oregon Non-Profit
                                                             Corporation
175   Oregon Trail Council, Boy    Franklin Doe              FRANKLIN DOE, proceeding under a          20-03021       United States
      Scouts of America                                      pseudonym v. BOY SCOUTS OF                               Bankruptcy Court
                                                             AMERICA, a Congressionally                               for the District of
                                                             Chartered Corporation, authorized to do                  Oregon
                                                             business in Oregon; and OREGON
                                                             TRAIL COUNCIL, BOY SCOUTS OF
                                                             AMERICA, an Oregon Non-Profit
                                                             Corporation
176   Penn Mountains Council,      [Redacted]                [Redacted] v. BOY SCOUTS OF               2:20-cv-904    United States
      Boy Scouts of America;                                 AMERICA and PENN MOUNTAINS                               District Court for
      Paul Antosh                                            COUNCIL, BOY SCOUTS OF                                   the Eastern District
                                                             AMERICA and PAUL ANTOSH                                  of Pennsylvania
177   Cradle of Liberty Council,   [Redacted]                [Redacted] v. BOY SCOUTS OF               1908-00955     In the Court of
      Inc., Boy Scouts of                                    AMERICA, CRADLE OF LIBERTY                               Common Pleas of
                                       Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 39 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                               Case Number     Court or Agency
      America; Michael Forbes;                                 COUNCIL, INC., BOY SCOUTS OF                               Philadelphia
      William Thomas Forbes                                    AMERICA, MICHAEL FORBES, and                               County
                                                               WILLIAM THOMAS FORBES
178   Hawk Mountain Council,         [Redacted]                [Redacted] v. BOY SCOUTS OF                5:20-cv-903     United States
      Inc., Boy Scouts of                                      AMERICA; HAWK MOUNTAIN                                     District Court for
      America d/b/a Pack 0315;                                 COUNCIL, INC., BOY SCOUTS OF                               the Eastern District
      Reformation Lutheran                                     AMERICA d/b/a PACK 0315;                                   of Pennsylvania
      Church; C.P.                                             REFORMATION LUTHERAN
                                                               CHURCH; and C.P.
179   Corporation of the President   John Doe C.J.             JOHN DOE C.J. v. CORPORATION               190700977       Second District
      of the Church of Jesus                                   OF THE PRESIDENT OF THE                                    Court, Davis
      Christ of Latter-Day Saints;                             CHURCH of JESUS CHRIST OF                                  County
      Great Salt Lake Council,                                 LATTER-DAY SAINTS; BOY
      BSA; Thomas M.                                           SCOUTS OF AMERICA, a federally-
      Thackeray                                                chartered nonprofit corporation; GREAT
                                                               SALT LAKE COUNCIL, BSA, a Utah
                                                               nonprofit corporation; THOMAS M.
                                                               THACKERAY, an individual
180   Heart of Virginia Council,     [Redacted]                [Redacted] v. Heart of Virginia Council,   3:20-cv-00108   United States
      Inc., Boy Scouts of                                      Inc., Boy Scouts of America and Boy                        District Court for
      America                                                  Scouts of America                                          the Eastern District
                                                                                                                          of Virginia,
                                                                                                                          Richmond
                                                                                                                          Division
181   Blue Ridge Mountains         [Redacted]                  [Redacted] v. SAMUEL ROCHE,                3:20-cv-00111   United States
      Council, Inc., Boy Scouts of                             MADISON OSBORNE, THOMAS                                    District Court for
      America; First Baptist                                   SCOTT, BLUE RIDGE MOUNTAINS                                the Eastern District
      Church of Danville d/b/a                                 COUNCIL, INCORPORATED, BOY                                 of Virginia,
      Boy Scouts Troop 354;                                    SCOUTS OF AMERICA, and FIRST                               Richmond
      Samuel Roche; Madison                                    BAPTIST CHURCH OF DANVILLE                                 Division
      Osborne; Thomas Scott                                    d/b/a BOY SCOUT TROOP 354
182   Evergreen Area Council,      [Redacted]                  [Redacted] v. BOY SCOUTS OF                2:20-cv-00249   United States
      Boy Scouts of America,                                   AMERICA, a congressionally chartered                       District Court for
                                                               corporation authorized to do business in                   the Western
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 40 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                               Case Number     Court or Agency
      n/k/a Mount Baker Council,                              the State of Washington; EVERGREEN                         District of
      Boy Scouts of America                                   AREA COUNCIL, BOY SCOUTS OF                                Washington at
                                                              AMERICA, n/k/a MOUNT BAKER                                 Seattle
                                                              COUNCIL, BOY SCOUTS OF
                                                              AMERICA
183   Chief Seattle Council, Boy    [Redacted]                [Redacted] v. BOY SCOUTS OF                2:20-cv-00250   United States
      Scouts of America                                       AMERICA, a congressionally chartered                       District Court for
                                                              corporation authorized to do business in                   the Western
                                                              the State of Washington; CHIEF                             District of
                                                              SEATTLE COUNCIL, BOY SCOUTS                                Washington at
                                                              OF AMERICA, a Washington nonprofit                         Seattle
                                                              corporation
184   Evergreen Area Council,       [Redacted]                [Redacted] v. BOY SCOUTS OF                2:20-cv-00251   United States
      Boy Scouts of America,                                  AMERICA, a congressionally chartered                       District Court for
      n/k/a Mount Baker Council,                              corporation authorized to do business in                   the Western
      Boy Scouts of America                                   the State of Washington; EVERGREEN                         District of
                                                              AREA COUNCIL, BOY SCOUTS OF                                Washington at
                                                              AMERICA, n/k/a MOUNT BAKER                                 Seattle
                                                              COUNCIL, BOY SCOUTS OF
                                                              AMERICA, a Washington nonprofit
                                                              corporation
185   Quapaw Area Council           [Redacted]                [Redacted] v. Boy Scouts of America,       4:19-cv-00847   United States
      Incorporated of the Boy                                 and Quapaw Area Council Incorporated                       District Court for
      Scouts of America                                       of the Boy Scouts of America                               the Eastern District
                                                                                                                         of Arkansas, Little
                                                                                                                         Rock Division
186   N/A                           John Does 1-8.            JOHN DOES 1-8 v. BOY SCOUTS OF             1:20-CV-00017   United States
                                                              AMERICA, a congressionally chartered                       District Court for
                                                              corporation domiciled in the District of                   the District of
                                                              Columbia                                                   Columbia
187   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC               1:19-cv-00010   United States
      Aloha Counsel Chamorro                                  ARCHBISHOP OF AGANA, a                                     District Court for
      District; Louis Brouillard,                             Corporation sole; BOY SCOUTS OF                            the District of
      an individual, Doe Entites                              AMERICA, a congressionally chartered                       Guam
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 41 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      1-5; and Doe Individuals 6-                             corporation, authorized to do business in
      50, inclusive                                           Guam; BOY SCOUTS OF AMERICA
                                                              ALOHA COUNSEL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual, DOE ENTITES 1-5; and
                                                              DOE INDIVIDUALS 6-50, inclusive
188   Roman Catholic                [Redacted]                [Redacted] v. Roman Catholic                1:19-cv-00083   United States
      Archbishop Of Agana;                                    Archbishop Of Agana, A Corporation                          District Court for
      Andrew Mannetta, An                                     Sole; Boy Scouts Of America, A                              the District of
      Individual; Doe Entities 1-                             Congressionally Chartered Corporation                       Guam
      5; Doe Individuals 6-10,                                Authorized To Do Business In Guam;
      Inclusive                                               Andrew Mannetta, An Individual; Doe
                                                              Entities 1-5; Doe Individuals 6-10,
                                                              Inclusive
189   Boy Scouts of America         [Redacted]                [Redacted] v. Roman Catholic                1:19-cv-00067   United States
      Aloha Council Chamorro                                  Archbishop Of Agana, A Corporation                          District Court for
      District; Doe Entities 1-5;                             Sole; Boy Scouts Of America, A                              the District of
      Doe Individuals 6-50;                                   Congressionally Chartered Corporation                       Guam
      Roman Catholic                                          Authorized To Do Business In Guam;
      Archbishop Of Agana                                     Boy Scouts Of America Aloha Council
                                                              Chamorro District; Doe Entities 1-5;
                                                              Doe Individuals 6-50
190   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00088   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                     Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                 AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                               corporation, authorized to do business in
      Carmelites; Carmel of the                               Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                  ALOHA COUNCIL CHAMORRO
      Roman Catholic                                          DISTRICT; LOUIS BROUILLARD, an
      Archbishop Of Agana;                                    individual; DISCALCED CARMELITE
      Louis Brouillard                                        NUNS (O.C.D.) a.k.a. ORDER OF
      Doe Entities 1-5; and Doe-                              DISCALCED CARMELITES;
      Individuals 6-48, inclusive                             CARMEL OF THE IMMACULATE
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 42 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
                                                              CONCEPCION; DOE ENTITIES 1-5;
                                                              and DOE-INDIVIDUALS 6-48,
                                                              inclusive
191   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00036   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
192   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00004   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard an                                     corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD,
                                                              and individual; DOE ENTITIES 1-5;
                                                              and DOE-INDIVIDUALS 6-50,
                                                              inclusive
193   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00042   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                     Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                 AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                               corporation, authorized to do business in
      Carmelites; Carmel of the                               Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                  ALOHA COUNCIL CHAMORRO
      Roman Catholic                                          DISTRICT; LOUIS BROUILLARD, an
      Archbishop Of Agana;                                    individual; DISCALCED CARMELITE
      Louis Brouillard;                                       NUNS (O.C.D.) a.k.a. ORDER OF
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 43 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      Doe Entities 1-5; and Doe-                              DISCALCED CARMELITES;
      Individuals 6-48, inclusive                             CARMEL OF THE IMMACULATE
                                                              CONCEPCION; DOE ENTITIES 1-5;
                                                              and DOE-INDIVIDUALS 6-48,
                                                              inclusive
194   Capuchin Franciscans;         [Redacted]                [Redacted] v. CAPUCHIN                      1:19-cv-00116   United States
      Capuchin Franciscans,                                   FRANCISCANS; CAPUCHIN                                       District Court for
      Province of St. Mary;                                   FRANCISCANS, PROVINCE OF ST.                                the District of
      Capuchin Franciscans                                    MARY; CAPUCHIN FRANCISCANS                                  Guam
      Custody of Star of the Sea;                             CUSTODY OF STAR OF THE SEA;
      Boy Scouts of America                                   BOY SCOUTS OF AMERICA, a
      Aloha Counsel Chamorro                                  congressionally chartered corporation,
      District; Doe Entities 1-5;                             authorized to do business in Guam;
      and Doe-Individuals 6-50,                               BOY SCOUTS OF AMERICA ALOHA
      inclusive                                               COUNSEL CHAMORRO DISTRICT;
                                                              DOE ENTITIES 1-5; and DOE-
                                                              INDIVIDUALS 6-50, inclusive
195   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00022   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard;                                       corporation, authorized to do business in
      Doe Entities 1-5; and Doe                               Guam; BOY SCOUTS OF AMERICA
      Individuals 6-50, inclusive                             ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE INDIVIDUALS 6-50, inclusive
196   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00005   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
                                                              ALOHA COUNCIL CHAMORRO
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 44 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      5; and Doe-Individuals 6-                               DISTRICT; LOUIS BROUILLARD, an
      50, inclusive                                           individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
197   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00024   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                     Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                 AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                               corporation, authorized to do business in
      Carmelites; Carmel of the                               Guam; BOY SCOUTS OF AMERICA
      Immaculate Conception;                                  ALOHA COUNCIL CHAMORRO
      Roman Catholic                                          DISTRICT; LOUIS BROUILLARD, an
      Archbishop Of Agana;                                    individual; DISCALCED CARMELITE
      Louis Brouillard, an                                    NUNS (O.C.D.) a.k.a. ORDER OF
      individual; Doe Entities 1-                             DISCALCED CARMELITES;
      5; and Doe-Individuals 6-                               CARMEL OF THE IMMACULATE
      48, inclusive                                           CONCEPTION; DOE ENTITIES 1-5;
                                                              and DOE-INDIVIDUALS 6-48,
                                                              inclusive
198   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00129   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
199   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00125   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 45 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
200   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00107   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD,
                                                              and individual; DOE ENTITIES 1-5;
                                                              and DOE-INDIVIDUALS 6-50,
                                                              inclusive
201   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00046   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD,
                                                              and individual; DOE ENTITIES 1-5;
                                                              and DOE-INDIVIDUALS 6-50,
                                                              inclusive
202   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00048   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                     Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                 AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                               corporation, authorized to do business in
      Carmelites; Carmel of the                               Guam; BOY SCOUTS OF AMERICA
      Immaculate Conception;                                  ALOHA COUNCIL CHAMORRO
      Roman Catholic                                          DISTRICT; LOUIS BROUILLARD, an
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 46 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      Archbishop Of Agana;                                    individual; DISCALCED CARMELITE
      Louis Brouillard, an                                    NUNS (O.C.D.) a.k.a. ORDER OF
      individual; Doe Entities 1-                             DISCALCED CARMELITES;
      5; and Doe-Individuals 6-                               CARMEL OF THE IMMACULATE
      48, inclusive                                           CONCEPCION; DOE ENTITIES 1-5;
                                                              and DOE-INDIVIDUALS 6-48,
                                                              inclusive
203   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00035   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE INDIVIDUALS 6-50, inclusive
204   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00006   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
205   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00020   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Tomas A.                                    Guam; BOY SCOUTS OF AMERICA
      Camacho, an individual;                                 ALOHA COUNCIL CHAMORRO
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 47 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      Doe Entities 1-5; and Doe-                              DISTRICT; TOMAS A. CAMACHO,
      Individuals 6-50, inclusive                             an individual, LOUIS BROUILLARD,
                                                              an individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
206   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00049   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
207   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00023   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
208   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-CV-00101   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual, DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 48 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
209   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00098   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOES ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
210   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00037   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
211   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00100   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
212   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00057   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 49 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
213   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00021   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
214   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00025   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
215   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00019   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                       Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 50 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number     Court or Agency
                                                               individual; DOE ENTITIES 1-5; and
                                                               DOE-INDIVIDUALS 6-50, inclusive
216   Boy Scouts of America          [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00077   United States
      Aloha Council Chamorro                                   ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                 Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                     AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                     corporation, authorized to do business in
      individual; Doe Entities 1-                              Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                                ALOHA COUNCIL CHAMORRO
      50, inclusive                                            DISTRICT; LOUIS BROUILLARD, an
                                                               individual; DOE ENTITIES 1-5; and
                                                               DOE-INDIVIDUALS 6-50, inclusive
217   Boy Scouts of America          [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00087   United States
      Aloha Council Chamorro                                   ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                 Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                     AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                     corporation, authorized to do business in
      individual; Doe Entities 1-                              Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                                ALOHA COUNCIL CHAMORRO
      50, inclusive                                            DISTRICT; LOUIS BROUILLARD, an
                                                               individual; DOE ENTITIES 1-5; and
                                                               DOE-INDIVIDUALS 6-50, inclusive
218   Capuchin Franciscans;          [Redacted]                [Redacted] v. CAPUCHIN                      1:19-cv-00118   United States
      Capuchin Franciscans,                                    FRANCISCANS; CAPUCHIN                                       District Court for
      Province of St. Mary;                                    FRANCISCANS, PROVINCE OF ST.                                the District of
      Capuchin Franciscans                                     MARY; CAPUCHIN FRANCISCANS                                  Guam
      Custody of Star of the Sea;                              CUSTODY OF STAR OF THE SEA;
      Boy Scouts of America                                    BOY SCOUTS OF AMERICA, a
      Aloha Counsel Chamorro                                   congressionally chartered corporation,
      District ; Doe Entities 1-5;                             authorized to do business in Guam;
      and Doe-Individuals 6-50,                                BOY SCOUTS OF AMERICA ALOHA
      inclusive                                                COUNSEL CHAMORRO DISTRICT;
                                                               DOE ENTITIES 1-5; and DOE
                                                               INDIVIDUALS 6-50, inclusive
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 51 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
219   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00001   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; DOE-
                                                              INDIVIDUALS 6-50, inclusive
220   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00123   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Capuchin                                      Corporation sole; BOY SCOUTS OF                             the District of
      Franciscans; Capuchin                                   AMERICA, a congressionally chartered                        Guam
      Franciscans Province of St.                             corporation, authorized to do business in
      Mary; Capuchin                                          Guam; BOY SCOUTS OF AMERICA
      Franciscans Custody of Star                             ALOHA COUNCIL CHAMORRO
      of the Sea; Roman Catholic                              DISTRICT; LOUIS BROUILLARD, an
      Archbishop Of Agana;                                    individual; CAPUCHIN
      Louis Brouillard, an                                    FRANCISCANS; CAPUCHIN
      individual; Doe Entities 1-                             FRANCISCANS PROVINCE OF ST.
      5; and Doe-Individuals 6-                               MARY; CAPUCHIN FRANCISCANS
      47, inclusive                                           CUSTODY OF STAR OF THE SEA;
                                                              DOE ENTITIES 1-5; and DOE-
                                                              INDIVIDUALS 6-47, inclusive
221   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00061   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 52 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
222   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00034   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
223   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00026   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
224   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00121   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                     Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                 AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                               corporation, authorized to do business in
      Carmelites; Carmel of the                               Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                  ALOHA COUNCIL CHAMORRO
      Roman Catholic                                          DISTRICT; LOUIS BROUILLARD, an
      Archbishop Of Agana;                                    individual; DISCALCED CARMELITE
      Louis Brouillard, an                                    NUNS (O.C.D.) a.k.a. ORDER OF
      individual; Doe Entities 1-                             DISCALCED CARMELITES;
                                                              CARMEL OF THE IMMACULATE
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 53 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      5; and Doe-Individuals 6-                               CONCEPCION; DOE ENTITIES 1-5;
      48, inclusive                                           and DOE-INDIVIDUALS 6-48,
                                                              inclusive
225   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00075   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE INDIVIDUALS 6-50, inclusive
226   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00007   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
227   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00052   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 54 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
228   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00130   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
229   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00106   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
230   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00008   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
231   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00095   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 55 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
232   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00082   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
233   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00054   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
234   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00067   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 56 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
                                                              DISTRICT; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
235   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00122   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
236   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00063   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
237   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00004   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
238   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00018   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 57 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      District; Capuchin                                      Corporation sole; BOY SCOUTS OF                             the District of
      Franciscans; Capuchin                                   AMERICA, a congressionally chartered                        Guam
      Franciscans Province of St.                             corporation, authorized to do business in
      Mary; Capuchin                                          Guam; BOY SCOUTS OF AMERICA
      Franciscans Custody of Star                             ALOHA COUNCIL CHAMORRO
      of the Sea; Roman Catholic                              DISTRICT; LOUIS BROUILLARD, an
      Archbishop Of Agana;                                    individual; CAPUCHIN
      Louis Brouillard, an                                    FRANCISCANS; CAPUCHIN
      individual; Doe Entities 1-                             FRANCISCANS PROVINCE OF ST.
      5; and Doe-Individuals 6-                               MARY; CAPUCHIN FRANCISCANS
      47, inclusive                                           CUSTODY OF STAR OF THE SEA;
                                                              DOE ENTITIES 1-5; and DOE-
                                                              INDIVIDUALS 6-47, inclusive
239   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00047   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
240   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00109   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District ; Roman Catholic                               Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 58 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
241   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00039   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
242   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00120   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                     Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                 AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                               corporation, authorized to do business in
      Carmelites; Carmel of the                               Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                  ALOHA COUNCIL CHAMORRO
      Roman Catholic                                          DISTRICT; LOUIS BROUILLARD, an
      Archbishop Of Agana;                                    individual; DISCALCED CARMELITE
      Louis Brouillard, an                                    NUNS (O.C.D.) a.k.a. ORDER OF
      individual; Doe Entities 1-                             DISCALCED CARMELITES;
      5; and Doe-Individuals 6-                               CARMEL OF THE IMMACULATE
      48, inclusive                                           CONCEPCION; DOE ENTITIES 1-5;
                                                              and DOE-INDIVIDUALS 6-48,
                                                              inclusive
243   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00015   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 59 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
244   Boy Scouts of America         [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:19-cv-00133   United States
      Aloha Council Chamorro                                  AMERICA, a congressionally chartered                        District Court for
      District; Capuchin                                      corporation, authorized to do business in                   the District of
      Franciscans; Capuchin                                   Guam; BOY SCOUTS OF AMERICA                                 Guam
      Franciscans Province of St.                             ALOHA COUNCIL CHAMORRO
      Mary; Capuchin                                          DISTRICT; CAPUCHIN
      Franciscans Custody of Star                             FRANCISCANS; CAPUCHIN
      of the Sea; Doe Entities 1-5;                           FRANCISCANS PROVINCE OF ST.
      and Doe-Individuals 6-47,                               MARY; CAPUCHIN FRANCISCANS
      inclusive                                               CUSTODY OF STAR OF THE SEA;
                                                              DOE ENTITIES 1-5; and DOE-
                                                              INDIVIDUALS 6-47, inclusive
245   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00045   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
246   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00036   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Capuchin                                      Corporation sole; BOY SCOUTS OF                             the District of
      Franciscans; Capuchin                                   AMERICA, a congressionally chartered                        Guam
      Franciscans Province of St.                             corporation, authorized to do business in
      Mary; Roman Catholic                                    Guam; BOY SCOUTS OF AMERICA
      Archbishop Of Agana;                                    ALOHA COUNCIL CHAMORRO
      Louis Brouillard, an                                    DISTRICT; LOUIS BROUILLARD, an
      individual; Doe Entities 1-                             individual; CAPUCHIN
                                                              FRANCISCANS; CAPUCHIN
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 60 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      5; and Doe-Individuals 6-                               FRANCISCANS PROVINCE OF ST.
      50, inclusive                                           MARY; DOE ENTITIES 1-5; and DOE-
                                                              INDIVIDUALS 6-50, inclusive
247   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00038   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
248   Boy Scouts of America         [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:17-cv-00084   United States
      Aloha Council Chamorro                                  AMERICA, a congressionally chartered                        District Court for
      District; Doe Entities 1-5;                             corporation, authorized to do business in                   the District of
      and Doe-Individuals 6-50,                               Guam; BOY SCOUTS OF AMERICA                                 Guam
      inclusive                                               ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
249   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00003   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District ; Roman Catholic                               Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
250   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00008   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 61 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
251   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00066   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                     Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                 AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                               corporation, authorized to do business in
      Carmelites; Carmel of the                               Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                  ALOHA COUNCIL CHAMORRO
      Roman Catholic                                          DISTRICT; LOUIS BROUILLARD, an
      Archbishop Of Agana;                                    individual; DISCALCED CARMELITE
      Louis Brouillard, an                                    NUNS (O.C.D.) a.k.a. ORDER OF
      individual; Doe Entities 1-                             DISCALCED CARMELITES;
      5; and Doe-Individuals 6-                               CARMEL OF THE IMMACULATE
      48, inclusive                                           CONCEPCION; DOE ENTITIES 1-5;
                                                              and DOE-INDIVIDUALS 6-48,
                                                              inclusive
252   Capuchin Franciscans;         [Redacted]                [Redacted] v. CAPUCHIN                      1:19-cv-00115   United States
      Capuchin Franciscans                                    FRANCISCANS; CAPUCHIN                                       District Court for
      Province of St. Mary;                                   FRANCISCANS PROVINCE OF ST.                                 the District of
      Capuchin Franciscans                                    MARY; CAPUCHIN FRANCISCANS                                  Guam
      Custody of Star of the Sea;                             CUSTODY OF STAR OF THE SEA;
      Boy Scouts of America                                   BOY SCOUTS OF AMERICA, a
      Aloha Council Chamorro                                  congressionally chartered corporation,
      District; Doe Entities 1-5;                             authorized to do business in Guam;
      and Doe-Individuals 6-50,                               BOY SCOUTS OF AMERICA ALOHA
      inclusive                                               COUNCIL CHAMORRO DISTRICT;
                                                              DOE ENTITIES 1-5; and DOE-
                                                              INDIVIDUALS 6-50, inclusive
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 62 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
253   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:19-cv-00039   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
254   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00055   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
255   Boy Scouts of America         [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:18-cv-00023   United States
      Aloha Council Chamorro                                  AMERICA, a congressionally chartered                        District Court for
      District; David Joseph                                  corporation, authorized to do business in                   the District of
      Ellington, an individual;                               Guam; BOY SCOUTS OF AMERICA                                 Guam
      Doe Entities 1-5; and Doe-                              ALOHA COUNCIL CHAMORRO
      Individuals 6-50, inclusive                             DISTRICT; DAVID JOSEPH
                                                              ELLINGTON, an individual; DOE
                                                              ENTITIES 1-5; and DOE-
                                                              INDIVIDUALS 6-50, inclusive
256   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00080   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                     Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                 AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                               corporation, authorized to do business in
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 63 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      Carmelites; Carmel of the                               Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                  ALOHA COUNCIL CHAMORRO
      Roman Catholic                                          DISTRICT; LOUIS BROUILLARD, an
      Archbishop Of Agana;                                    individual; DISCALCED CARMELITE
      Louis Brouillard, an                                    NUNS (O.C.D.) a.k.a. ORDER OF
      individual; Doe Entities 1-                             DISCALCED CARMELITES;
      5; and Doe-Individuals 6-                               CARMEL OF THE IMMACULATE
      48, inclusive                                           CONCEPCION; DOE ENTITIES 1-5;
                                                              and DOE-INDIVIDUALS 6-48,
                                                              inclusive
257   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00115   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Roman Catholic                                Corporation sole; BOY SCOUTS OF                             the District of
      Archbishop Of Agana;                                    AMERICA, a congressionally chartered                        Guam
      Louis Brouillard, an                                    corporation, authorized to do business in
      individual; Doe Entities 1-                             Guam; BOY SCOUTS OF AMERICA
      5; and Doe-Individuals 6-                               ALOHA COUNCIL CHAMORRO
      50, inclusive                                           DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
258   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00081   United States
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      District Court for
      District; Discalced                                     Corporation sole; BOY SCOUTS OF                             the District of
      Carmelite Nuns (O.C.D.)                                 AMERICA, a congressionally chartered                        Guam
      a.k.a. Order of Discalced                               corporation, authorized to do business in
      Carmelites; Carmel of the                               Guam; BOY SCOUTS OF AMERICA
      Immaculate Concepcion;                                  ALOHA COUNCIL CHAMORRO
      Roman Catholic                                          DISTRICT; LOUIS BROUILLARD, an
      Archbishop Of Agana;                                    individual; DISCALCED CARMELITE
      Louis Brouillard, an                                    NUNS (O.C.D.) a.k.a. ORDER OF
      individual; Doe Entities 1-                             DISCALCED CARMELITES;
      5; and Doe-Individuals 6-                               CARMEL OF THE IMMACULATE
      48, inclusive                                           CONCEPCION; DOE ENTITIES 1-5;
                                       Case 20-50527-LSS          Doc 133-1      Filed 12/23/20       Page 64 of 136




                                     Underlying Plaintiff(s)
       Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number          Court or Agency
                                                               and DOE-INDIVIDUALS 6-48,
                                                               inclusive
259    Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00047        United States
       Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                           District Court for
       District; Discalced                                     Corporation sole; BOY SCOUTS OF                                  the District of
       Carmelite Nuns (O.C.D.)                                 AMERICA, a congressionally chartered                             Guam
       a.k.a. Order of Discalced                               corporation, authorized to do business in
       Carmelites; Carmel of the                               Guam; BOY SCOUTS OF AMERICA
       Immaculate Concepcion;                                  ALOHA COUNCIL CHAMORRO
       Roman Catholic                                          DISTRICT; LOUIS BROUILLARD, an
       Archbishop Of Agana;                                    individual; DISCALCED CARMELITE
       Louis Brouillard, an                                    NUNS (O.C.D.) a.k.a. ORDER OF
       individual; Doe Entities 1-                             DISCALCED CARMELITES;
       5; and Doe-Individuals 6-                               CARMEL OF THE IMMACULATE
       48, inclusive                                           CONCEPCION; DOE ENTITIES 1-5;
                                                               and DOE-INDIVIDUALS 6-48,
                                                               inclusive
260    Boy Scouts of America         [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00005        United States
       Aloha Counsel Chamorro                                  AMERICA, a congressionally chartered                             District Court for
       District; Doe Entities 1-5;                             corporation, authorized to do business in                        the District of
       and Doe-Individuals 6-50,                               Guam; BOY SCOUTS OF AMERICA                                      Guam
       inclusive                                               ALOHA COUNSEL CHAMORRO
                                                               DISTRICT; DOE ENTITIES 1-5; and
                                                               DOE-INDIVIDUALS 6-50, inclusive
2615   Brandon Wood; Kenneth         [Redacted]                [Redacted] v. Brandon Wood; Kenneth         3:18-cv-00157        United States
       Betts; Curtis Flaherty;                                 Betts; Curtis Flaherty; Louisville Metro                         District Court for
       Louisville Metro Police                                 Police Department, City of Louisville,                           the Western
       Department, City of                                     Jefferson County / Louisville                                    District of
       Louisville, Jefferson                                   Consolidated Government; Lincoln                                 Kentucky
       County / Louisville                                     Heritage Council, Inc., Boy Scouts of                            Louisville Division
       Consolidated Government;                                America; The Boy Scouts of America;

        5
         Pending Abuse Actions 261-67 are stayed only with respect to non-debtor Defendants Lincoln Heritage Council, Inc., and Learning for Life. The
        BSA has consented to limited discovery in this matter.
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 65 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s) (last, first)                  Case Caption                               Case Number     Court or Agency
      Lincoln Heritage Council,                               Unknown Officers of Louisville Metro
      Inc., Boy Scouts of                                     Police Department; Unknown
      America; Unknown                                        Employees , Agents AND/OR Servants
      Officers of Louisville Metro                            of City of Louisville/Jefferson
      Police Department;                                      County/Louisville Consolidated
      Unknown Employees,                                      Government; Unknown Employees,
      Agents AND/OR Servants                                  Agents AND/OR Servants of Lincoln
      of City of                                              Heritage Council, Inc., Boy Scouts of
      Louisville/Jefferson                                    America; Unknown Employees, Agents
      County/Louisville                                       AND/OR Servants of The Boy Scouts of
      Consolidated Government;                                America; Learning for Life, Inc.;
      Unknown Employees,                                      Learning for Life Lincoln Chapter, Inc.
      Agents AND/OR Servants
      of Lincoln Heritage
      Council, Inc., Boy Scouts of
      America; Unknown
      Employees, Agents
      AND/OR Servants of The
      Boy Scouts of America;
      Learning for Life, Inc.;
      Learning for Life Lincoln
      Chapter, Inc.
262   Kenneth Betts; Brandon        [Redacted]                [Redacted] v. Kenneth Betts; Brandon       3:18-cv-00176   United States
      Wood; Casey Scott; Curtis                               Wood; Casey Scott; Curtis Flaherty;                        District Court for
      Flaherty; City of Louisville,                           City of Louisville, Jefferson County /                     the Western
      Jefferson County /                                      Louisville Consolidated Government;                        District of
      Louisville Consolidated                                 Lincoln Heritage Council, Inc., Boy                        Kentucky
      Government; Lincoln                                     Scouts of America; The Boy Scouts of                       Louisville Division
      Heritage Council, Inc., Boy                             America; Learning for Life, Inc.;
      Scouts of America;                                      Learning for Life Lincoln Chapter, Inc.;
      Learning for Life, Inc.;                                Unknown Officers of Louisville Metro
      Learning for Life Lincoln                               Police Department; Unknown
      Chapter, Inc.; Unknown                                  Employees, Agents AND/OR Servants
      Officers of Louisville Metro                            of City of Louisville/Jefferson
                                     Case 20-50527-LSS         Doc 133-1      Filed 12/23/20     Page 66 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) (last, first)                 Case Caption                              Case Number     Court or Agency
      Police Department;                                     County/Louisville Consolidated
      Unknown Employees,                                     Government; Unknown Employees,
      Agents AND/OR Servants                                 Agents AND/OR Servants of Lincoln
      of City of                                             Heritage Council, Inc., Boy Scouts of
      Louisville/Jefferson                                   America; Unknown Employees, Agents
      County/Louisville                                      AND/OR Servants of The Boy Scouts of
      Consolidated Government;                               America; Unknown Employees, Agents
      Unknown Employees,                                     AND/OR Servants of Learning for Life
      Agents AND/OR Servants                                 Lincoln Chapter, Inc.
      of Lincoln Heritage
      Council, Inc., Boy Scouts of
      America; Unknown
      Employees, Agents
      AND/OR Servants of The
      Boy Scouts of America;
      Unknown Employees,
      Agents AND/OR Servants
      of Learning for Life
      Lincoln Chapter, Inc.
263   Kenneth Betts; Brandon       [Redacted]                [Redacted] v. Kenneth Betts; Brandon      3:18-cv-00306   United States
      Wood; Curtis Flaherty;                                 Wood; Curtis Flaherty; Louisville Metro                   District Court for
      Louisville Metro Police                                Police Department; City of Louisville,                    the Western
      Department; City of                                    Jefferson County / Louisville                             District of
      Louisville, Jefferson                                  Consolidated Government; Unknown                          Kentucky
      County / Louisville                                    Officers of Louisville Metro Police                       Louisville Division
      Consolidated Government;                               Department; Unknown Employees,
      Unknown Officers of                                    Agents AND/OR Servants of City of
      Louisville Metro Police                                Louisville/Jefferson County/Louisville
      Department; Unknown                                    Consolidated Government; Unknown
      Employees, Agents                                      Employees, Agents AND/OR Servants
      AND/OR Servants of City                                of Lincoln Heritage Council, Inc., Boy
      of Louisville/Jefferson                                Scouts of America; Unknown
      County/Louisville                                      Employees, Agents AND/OR Servants
      Consolidated Government;                               of The Boy Scouts of America; Learning
                                     Case 20-50527-LSS          Doc 133-1       Filed 12/23/20      Page 67 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) (last, first)                 Case Caption                                Case Number     Court or Agency
      Unknown Employees,                                     for Life, Inc.; Learning for Life Lincoln
      Agents AND/OR Servants                                 Chapter, Inc.
      of Lincoln Heritage
      Council, Inc., Boy Scouts of
      America; Unknown
      Employees, Agents
      AND/OR Servants of The
      Boy Scouts of America;
      Learning for Life, Inc.;
      Learning for Life Lincoln
      Chapter, Inc.
264   Bradley Schumann;            [Redacted]                [Redacted] v. Bradley Schumann;             3:18-cv-00151   United States
      Matthew Gelhausen;                                     Matthew Gelhausen; Kenneth Betts;                           District Court for
      Kenneth Betts; Brandon                                 Brandon Wood; Curtis Flaherty; Julie                        the Western
      Wood; Curtis Flaherty;                                 Schmidt; Louisville Metro Police                            District of
      Julie Schmidt; Louisville                              Department; Lincoln Heritage Council,                       Kentucky
      Metro Police Department;                               Inc. Boy Scouts of America; The Boy                         Louisville Division
      Lincoln Heritage Council,                              Scouts of America; Learning for Life,
      Inc. Boy Scouts of                                     Inc.; Learning for Life Lincoln Chapter,
      America; Learning for Life,                            Inc.; City of Louisville, Jefferson
      Inc.; Learning for Life                                County / Louisville Consolidated
      Lincoln Chapter, Inc.; City                            Government; Unknown Officers of
      of Louisville, Jefferson                               Louisville Metro Police Department;
      County / Louisville                                    Unknown Employees, Agents AND/OR
      Consolidated Government;                               Servants of City of Louisville/Jefferson
      Unknown Officers of                                    County/Louisville Consolidated
      Louisville Metro Police                                Government; Unknown Employees,
      Department; Unknown                                    Agents AND/OR Servants of Lincoln
      Employees, Agents                                      Heritage Council, Inc., Boy Scouts of
      AND/OR Servants of City                                America; Unknown Employees, Agents
      of Louisville/Jefferson                                AND/OR Servants of The Boy Scouts of
      County/Louisville                                      America; Unknown Employees, Agents
      Consolidated Government;                               AND/OR Servants of Learning for Life,
      Unknown Employees,                                     Inc.; Unknown Employees, Agents
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 68 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s) (last, first)                  Case Caption                               Case Number     Court or Agency
      Agents AND/OR Servants                                  AND/OR Servants of Learning for Life
      of Lincoln Heritage                                     Lincoln Chapter, Inc.
      Council, Inc., Boy Scouts of
      America; Unknown
      Employees, Agents
      AND/OR Servants of The
      Boy Scouts of America;
      Unknown Employees,
      Agents AND/OR Servants
      of Learning for Life, Inc.;
      Unknown Employees,
      Agents AND/OR Servants
      of Learning for Life
      Lincoln Chapter, Inc.
265   Kenneth Betts; Curtis         [Redacted]                [Redacted] v. Kenneth Betts; Curtis        3:18-cv-00152   United States
      Flaherty; City of Louisville,                           Flaherty; City of Louisville, Jefferson                    District Court for
      Jefferson County /                                      County / Louisville Consolidated                           the Western
      Louisville Consolidated                                 Government; Lincoln Heritage Council,                      District of
      Government; Lincoln                                     Inc. Boy Scouts of America; The Boy                        Kentucky
      Heritage Council, Inc. Boy                              Scouts of America; Learning for Life,                      Louisville Division
      Scouts of America;                                      Inc.; Learning for Life Lincoln Chapter,
      Learning for Life, Inc.;                                Inc.; Unknown Officers; Unknown
      Learning for Life Lincoln                               Employees, Agents and/or Servants of
      Chapter, Inc.
266   Kenneth Betts; Brandon        [Redacted]                [Redacted] v. Kenneth Betts; Brandon       3:18-cv-00153   United States
      Wood; Curtis Flaherty;                                  Wood; Curtis Flaherty; Julie Schmidt;                      District Court for
      Julie Schmidt; Louisville                               Louisville Metro Police Department;                        the Western
      Metro Police Department;                                Paul Brandon Paris; City of Louisville,                    District of
      Paul Brandon Paris; City of                             Jefferson County / Louisville                              Kentucky
      Louisville, Jefferson                                   Consolidated Government; Lincoln                           Louisville Division
      County / Louisville                                     Heritage Council, Inc. Boy Scouts of
      Consolidated Government;                                America; Unknown Officers of
      Lincoln Heritage Council,                               Louisville Metro Police Department;
      Inc. Boy Scouts of                                      The Boy Scouts of America; Unknown
                                        Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 69 of 136




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                               Case Number     Court or Agency
      America; Unknown                                          Employees, Agents AND/OR Servants
      Employees, Agents                                         of Lincoln Heritage Council, Inc., Boy
      AND/OR Servants of                                        Scouts of America; Unknown
      Lincoln Heritage Council,                                 Employees, Agents AND/OR Servants
      Inc., Boy Scouts of                                       of City of Louisville/Jefferson
      America; Unknown                                          County/Louisville Consolidated
      Employees, Agents                                         Government; Learning for Life, Inc.;
      AND/OR Servants of City                                   Learning for Life Lincoln Chapter, Inc.
      of Louisville/Jefferson
      County/Louisville
      Consolidated Government;
      Learning for Life, Inc.;
      Learning for Life Lincoln
      Chapter, Inc.
267   Kenneth Betts; Curtis           [Redacted]                [Redacted] v. Kenneth Betts; Curtis        3:18-cv-00158   United States
      Flaherty; City of Louisville,                             Flaherty; City of Louisville, Jefferson                    District Court for
      Jefferson County /                                        County / Louisville Consolidated                           the Western
      Louisville Consolidated                                   Government; Lincoln Heritage Council,                      District of
      Government; Lincoln                                       Inc. Boy Scouts of America; The Boy                        Kentucky
      Heritage Council, Inc. Boy                                Scouts of America; Learning for Life,                      Louisville Division
      Scouts of America;                                        Inc.; Learning for Life Lincoln Chapter,
      Learning for Life, Inc.;                                  Inc.; Unknown Officers of Louisville
      Learning for Life Lincoln                                 Metro Police Department; Unknown
      Chapter, Inc.; Unknown                                    Employees, Agents AND/OR Servants
      Officers of Louisville Metro                              of City of Louisville/Jefferson
      Police Department;                                        County/Louisville Consolidated
      Unknown Employees,                                        Government; Unknown Employees,
      Agents AND/OR Servants                                    Agents AND/OR Servants of Lincoln
      of City of                                                Heritage Council, Inc., Boy Scouts of
      Louisville/Jefferson                                      America; Unknown Employees, Agents
      County/Louisville                                         AND/OR Servants of The Boy Scouts of
      Consolidated Government;                                  America; Unknown Employees, Agents
      Unknown Employees,                                        AND/OR Servants of Learning for Life,
      Agents AND/OR Servants                                    Inc.; Unknown Employees, Agents
                                      Case 20-50527-LSS        Doc 133-1       Filed 12/23/20       Page 70 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) (last, first)                 Case Caption                                Case Number     Court or Agency
      of Lincoln Heritage                                    AND/OR Servants of Learning for Life
      Council, Inc., Boy Scouts of                           Lincoln Chapter, Inc.
      America; Unknown
      Employees, Agents
      AND/OR Servants of The
      Boy Scouts of America;
      Unknown Employees,
      Agents AND/OR Servants
      of Learning for Life, Inc.;
      Unknown Employees,
      Agents AND/OR Servants
      of Learning for Life
      Lincoln Chapter, Inc.
268   Greater New York             [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00315   United States
      Councils, Boy Scouts of                                AMERICA; GREATER NEW YORK                                   District Court for
      America; Brooklyn                                      COUNCILS, BOY SCOUTS OF                                     the Eastern District
      Council, Boy Scouts of                                 AMERICA; and BROOKLYN                                       of New York
      America                                                COUNCIL, BOY SCOUTS OF
                                                             AMERICA
269   Doe Defendant 1; Doe          [Redacted]               [Redacted] v. DOE DEFENDANT 1;              20STCV04460     Superior Court of
      Defendant 2; Does 3                                    DOE DEFENDANT 2; DOES 3                                     the State of
      Through 10, Inclusive                                  THROUGH 10, INCLUSIVE                                       California, County
                                                                                                                         of Los Angeles,
                                                                                                                         Central District
270   Boy Scouts of America         [Redacted]               [Redacted] v. BOY SCOUTS OF                 1:20-cv-00008   United States
      Aloha Counsel Chamorro                                 AMERICA, a congressionally chartered                        District Court for
      District; Doe Entities 1-5;                            corporation, authorized to do business in                   the District of
      Doe-Individuals 6-50,                                  Guam; BOY SCOUTS OF AMERICA                                 Guam
      inclusive                                              ALOHA COUNSEL CHAMORRO
                                                             DISTRICT; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
271   Fairfield County Council of   James Doe                JAMES DOE v. FAIRFIELD COUNTY               20-05007        United States
      Boy Scouts of America,                                 COUNCIL OF BOY SCOUTS OF                                    Bankruptcy Court
      Inc.; Connecticut Yankee                               AMERICA, INC.; CONNECTICUT
                                      Case 20-50527-LSS        Doc 133-1       Filed 12/23/20       Page 71 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) (last, first)                 Case Caption                                Case Number     Court or Agency
      Council, Inc., Boy Scouts of                           YANKEE COUNCIL, INC., BOY                                   for the District of
      America                                                SCOUTS OF AMERICA                                           Connecticut
272   Westchester-Putnam           John Doe                  JOHN DOE v. BOY SCOUTS OF                   7:20-cv-1978    United States
      Council, Inc.                                          AMERICA, and WESTCHESTER-                                   District Court for
                                                             PUTNAM COUNCIL, INC., BOY                                   the Southern
                                                             SCOUTS OF AMERICA                                           District of New
                                                                                                                         York
273   Aloha Council Chamorro        [Redacted]               [Redacted] v. BOY SCOUTS OF                 1:20-cv-00009   United States
      District; Capuchin                                     AMERICA, a congressionally chartered                        District Court for
      Franciscans; Capuchin                                  corporation, authorized to do business in                   the District of
      Franciscans Province of St.                            Guam; BOY SCOUTS OF AMERICA                                 Guam
      May; Capuchin Franciscans                              ALOHA COUNCIL CHAMORRO
      Custody of Star of the Sea;                            DISTRICT; CAPUCHIN
      DOE ENTITIES 1-5; DOE-                                 FRANCISCANS; CAPUCHIN
      INDIVIDUALS 6-47,                                      FRANCISCANS PROVINCE OF ST.
      inclusive                                              MARY; CAPUCHIN FRANCISCANS
                                                             CUSTODY OF STAR OF THE SEA;
                                                             DOE ENTITIES 1-5; and DOE-
                                                             INDIVIDUALS 6-47, inclusive
274   Garden State Council; John    [Redacted]               [Redacted] v. BOY SCOUTS OF                 20-1114         United States
      Does 1-10                                              AMERICA; GARDEN STATE                                       Bankruptcy Court
                                                             COUNCIL; JOHN DOES 1-10                                     for the District of
                                                                                                                         New Jersey
275   Jersey Shore Council; John    [Redacted]               [Redacted] v. BOY SCOUTS OF                 20-1118         United States
      Does 1-10                                              AMERICA, JERSEY SHORE                                       Bankruptcy Court
                                                             COUNCIL, AND JOHN DOES 1-10                                 for the District of
                                                                                                                         New Jersey
276   Greater New York              [Redacted]               [Redacted] v. BOY SCOUTS OF                 950041/2020     Supreme Court of
      Councils, Boy Scouts of                                AMERICA and GREATER NEW                                     the State of New
      America; The Roman                                     YORK COUNCILS, BOY SCOUTS OF                                York, County of
      Catholic Archdiocese of                                AMERICA, THE ROMAN CATHOLIC                                 New York
      New York; The Apostles of                              ARCHDIOCESE OF NEW YORK,
      the Sacred Heart of Jesus                              THE APOSTLES OF THE SACRED
      a/k/a The Apostles of the                              HEART OF JESUS a/k/a THE
                                        Case 20-50527-LSS         Doc 133-1      Filed 12/23/20      Page 72 of 136




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                              Case Number     Court or Agency
      Sacred Heart of Jesus, of                                 APOSTLES OF THE SACRED HEART
      New York, Inc. f/k/a                                      OF JESUS, OF NEW YORK, INC. f/k/a
      Missionary Zelatrices of the                              MISSIONARY ZELATRICES OF THE
      Sacred Heart, Inc.                                        SACRED HEART, INC.
277   Boy Scouts of America           [Redacted]                [Redacted] v. Boy Scouts of America,      7:20-cv-2276    United States
      Westchester-Putnam                                        Inc., and Boy Scouts of America                           District Court for
      Council, Inc.                                             Westchester-Putnam Council, Inc.                          the Southern
                                                                                                                          District of New
                                                                                                                          York
278   Maryvale Union Free             Anonymous                 ANONYMOUS v. MARYVALE                     1:20-cv-289     United States
      School District; Greater                                  UNION FREE SCHOOL DISTRICT;                               District Court for
      Niagara Frontier Council                                  BOY SCOUTS OF AMERICA and                                 the Western
                                                                GREATER NIAGARA FRONTIER                                  District of New
                                                                COUNCIL                                                   York
279   Northern New Jersey             [Redacted]                [Redacted] v. BOYS SCOUTS OF              3:20-cv-01745   United States
      Council; John Does 1-10                                   AMERICA; NORTHERN NEW                                     District Court for
                                                                JERSEY COUNCIL; JOHN DOES 1-10                            the District of New
                                                                                                                          Jersey
280   Greater New York Councils       [Redacted]                [Redacted] v. BOYS SCOUTS OF              950042/2020     Supreme Court of
      of the Boy Scouts of                                      AMERICA, GREATER NEW YORK                                 the State of New
      America; Fordham                                          COUNCILS of the BOY SCOUTS OF                             York, County of
      University; John and Jane                                 AMERICA; FORDHAM                                          New York
      Doe 1-30; members of the                                  UNIVERSITY; JOHN and JANE DOE
      Board of Trustees of                                      1-30; members of the BOARD OF
      Fordham University, in                                    TRUSTEES OF FORDHAM
      their official and individual                             UNIVERSITY, in their official and
      capacities, whose identities                              individual capacities, whose identities
      are presently unknown to                                  are presently unknown to Plaintiff,
      Plaintiff, Roman Catholic                                 ROMAN CATHOLIC ORDER OF
      Order of Jesuits USA                                      JESUITS USA PROVINCE
      Province Northeast a/k/a                                  NORTHEAST a/k/a THE USA
      The USA Northeast                                         NORTHEAST PROVINCE OF THE
      Province of the Society of                                SOCIETY OF JESUS, INC.; ROMAN
      Jesus, Inc.; Roman Catholic                               CATHOLIC ARCHDIOCESE OF NEW
                                       Case 20-50527-LSS         Doc 133-1      Filed 12/23/20        Page 73 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                              Case Number      Court or Agency
      Archdiocese of New York;                                 YORK; JOHN DOE; JANE DOE;
      John Doe; Jane Doe;                                      RICHARD ROE; JANE ROE, priests,
      Richard Roe; Jane Roe,                                   clergy, and administrators whose names
      priests, clergy, and                                     are unknown to the Plaintiff
      administrators whose names
      are unknown to the Plaintiff
281   Doe 1; Doe 2; and Does 3-      John GG Doe               John GG Doe v. DOE 1, a California        TBD              Superior Court of
      50                                                       domestic nonprofit; DOE 2, an                              the State of
                                                               individual; and DOES 3-50, inclusive                       California, County
                                                                                                                          of Santa Clara
282   Ozark Trails Council, Inc.;    [Redacted]                [Redacted] v. Boy Scouts of America;      6:20-cv-3059     United States
      Scott Wortman                                            Ozark Trails Council, Inc.; Scott                          District Court
                                                               Wortman                                                    Western District of
                                                                                                                          Missouri, Southern
                                                                                                                          Division
283   Our Lady of Guadalupe          John Doe                  John Doe v. Boy Scouts of America;        D-101-CV-2020-   First Judicial
      Parish                                                   Our Lady of Guadalupe Parish              00448            District Court,
                                                                                                                          County of Santa Fe
284   The Greater Niagara            [Redacted]                [Redacted] v. The Boy Scouts of           1:20-cv-260      United States
      Frontier Council                                         America and The Greater Niagara                            District Court for
                                                               Frontier Council                                           the Western
                                                                                                                          District of New
                                                                                                                          York
285   The Greater New York           [Redacted]                [Redacted] v. The Boy Scouts of           1:20-cv-1983     United States
      Councils of the Boy Scouts                               America and The Greater New York                           District Court for
      of America                                               Councils of the Boy Scouts of America                      the Southern
                                                                                                                          District of New
                                                                                                                          York
286   The Greater New York           [Redacted]                [Redacted] v. The Boy Scouts of           1:20-cv-1988     United States
      Councils of the Boy Scouts                               America and The Greater New York                           District Court for
      of America                                               Councils of the Boy Scouts of America                      the Southern
                                                                                                                          District of New
                                                                                                                          York
                                      Case 20-50527-LSS         Doc 133-1      Filed 12/23/20        Page 74 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                              Case Number       Court or Agency
287   Greater New York              [Redacted]                [Redacted] v. Boy Scouts of America,      1:20-cv-1990      United States
      Councils, Boy Scouts of                                 Inc., Greater New York Councils, Boy                        District Court for
      America, and Brooklyn                                   Scouts of America, and Brooklyn                             the Southern
      Council, Boy Scouts of                                  Council, Boy Scouts of America                              District of New
      America                                                                                                             York
288   Seneca Waterways Counsel      [Redacted]                [Redacted] v. National Boy Scouts of      6:20-cv-6137      United States
      – The Boy Scouts of                                     America Foundation also known as the                        District Court for
      America; Greater Niagara                                Boy Scouts of America; Seneca                               the Western
      Frontier Counsel – The Boy                              Waterways Counsel – The Boy Scouts                          District of New
      Scouts of America; Sullivan                             of America; Greater Niagara Frontier                        York
      Trail Counsel – The Boy                                 Counsel – The Boy Scouts of America;
      Scouts of America                                       Sullivan Trail Counsel – The Boy Scouts
                                                              of America
289   Seneca Waterways Council;     [Redacted]                [Redacted] v. National Boy Scouts of      6:20-cv-6126      United States
      Otetiana Council                                        America also known as The Boy Scouts                        District Court for
                                                              of America, Seneca Waterways Council                        the Western
                                                              and Otetiana Council                                        District of New
                                                                                                                          York
290   Westchester-Putnam           [Redacted]                 [Redacted] v. Boy Scouts of America,      7:20-cv-1980      United States
      Council, Inc., Boy Scouts of                            Inc., and Westchester-Putnam Council,                       District Court for
      America                                                 Inc., Boy Scouts of America                                 the Southern
                                                                                                                          District of New
                                                                                                                          York
291   Boy Scouts of America         John Doe 1                John Doe 1 v. Boy Scouts of America       2020 CV 0118      Richland County
      Heart of Ohio Council                                   and Boy Scouts of America Heart of                          Court of Common
                                                              Ohio Council                                                Pleas
292   Greater New York Councils     [Redacted]                [Redacted] v. The Boy Scouts of           70022/2020E       Supreme Court of
      of the Boy Scouts of                                    America and Greater New York                                the State of New
      America                                                 Councils of the Boy Scouts of America                       York, County of
                                                                                                                          Bronx
293   Garden State Council, Boy     [Redacted]                [Redacted] v. Boy Scouts of America;      CAM-L-001079-20   Superior Court of
      Scouts of America; Bethel                               Garden State Council, Boy Scouts of                         New Jersey,
      Commandment Church of                                   America; Bethel Commandment Church                          Camden County
      the Living God of New
                                    Case 20-50527-LSS         Doc 133-1       Filed 12/23/20         Page 75 of 136




                                  Underlying Plaintiff(s)
      Non-Debtor Defendants(s)    (last, first)             Case Caption                                Case Number         Court or Agency
      Jersey, Inc.; Vincent                                 of the Living God of New Jersey, Inc.;
      Watkins                                               Vincent Watkins
294   John C. O’Neal; John &      [Redacted]                [Redacted] v. Boy Scouts of America;        CAM-L-001074-20     Superior Court of
      Jane Does (1-10); and ABC                             John C. O’Neal; John & Jane Does (1-                            New Jersey,
      Entities (1-10)                                       10); and ABC Entities (1-10)                                    Camden County
295   Doe Defendant 2; Does 3     [Redacted]                [Redacted] v. Doe Defendant 1; Doe          CIV2000002          Superior Court of
      through 10                                            Defendant 2; Does 3 through 10,                                 the State of
                                                            inclusive                                                       California, County
                                                                                                                            of Marin
296   Doe Defendant 2; Does 3     [Redacted]                [Redacted] v. Doe Defendant 1; Doe          37-2020-00000766-   Superior Court of
      through 10                                            Defendant 2; Does 3 through 10,             CU-PO-CTL           the State of
                                                            inclusive                                                       California, County
                                                                                                                            of San Diego,
                                                                                                                            Central District
297   Doe Defendant 2; Does 3     [Redacted]                [Redacted] v. Doe Defendant 1; Doe          34-2020-00272378-   Superior Court of
      through 10                                            Defendant 2; Does 3 through 10,             CU-PO-GDS           the State of
                                                            inclusive                                                       California, County
                                                                                                                            of Sacramento
298   Doe Defendant 2; Doe        [Redacted]                [Redacted] v. Doe Defendant 1; Doe          20STCV00086         Superior Court of
      Defendants 3 through 10                               Defendant 2; Doe Defendants 3 through                           the State of
                                                            10, inclusive                                                   California, County
                                                                                                                            of Los Angeles,
                                                                                                                            Central District
299   Doe Defendant 2; Doe        [Redacted]                [Redacted] v. Doe Defendant 1; Doe          20STCV00556         Superior Court of
      Defendant 3; Doe                                      Defendant 2; Doe Defendant 3; Doe                               the State of
      Defendants 4 through 10                               Defendants 4 through 10, inclusive                              California, County
                                                                                                                            of Los Angeles,
                                                                                                                            Central District
300   Doe Defendant 2; Does 3     [Redacted]                [Redacted] v. Doe Defendant 1; Doe          20CECG00048         Superior Court of
      through 10                                            Defendant 2; Does 3 through 10,                                 the State of
                                                            inclusive                                                       California, County
                                                                                                                            of Fresno
                                     Case 20-50527-LSS          Doc 133-1      Filed 12/23/20       Page 76 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                                Case Number         Court or Agency
301   Doe Defendant 2; Does 3      [Redacted]                [Redacted] v. Doe Defendant 1; Doe          37-2020-00000763-   Superior Court of
      through 10                                             Defendant 2; Does 3 through 10,             CU-PO-CTL           the State of
                                                             inclusive                                                       California, County
                                                                                                                             of San Diego,
                                                                                                                             Central District
302   Doe Defendant 2; Does 3      [Redacted]                [Redacted] v. Doe Defendant 1; Doe          20STCV00767         Superior Court of
      through 10                                             Defendant 2; Does 3 through 10,                                 the State of
                                                             inclusive                                                       California, County
                                                                                                                             of Los Angeles,
                                                                                                                             Central District
303   Doe Defendant 2; Does 3      [Redacted]                [Redacted] v. Doe Defendant 1; Doe          CIV2000057          Superior Court of
      through 10                                             Defendant 2; Does 3 through 10,                                 the State of
                                                             inclusive                                                       California, County
                                                                                                                             of Marin
304   Defendant 2; John Does 1-    John Doe                  John Doe v. Defendant 1; Defendant 2l       20-1209 (KCF)       United States
      10                                                     John Does 1-10                                                  Bankruptcy Court
                                                                                                                             District of New
                                                                                                                             Jersey
305   Aloha Council; Maui          [Redacted]                [Redacted] v. Boy Scouts of America, a      1CCV-XX-XXXXXXX     Circuit Court of
      County Council                                         federally chartered nonprofit                                   the First Circuit,
                                                             corporation; Boy Scouts of America,                             State of Hawaii
                                                             Aloha Council formerly known as Maui
                                                             County Council of the Boy Scouts of
                                                             America, Limited; and John Does 1-10
306   Mid-America Council          [Redacted]                [Redacted] v. Boy Scouts of America,        MID-L-002351-20     Superior Court of
                                                             The Mid-America Council of the Boy                              New Jersey,
                                                             Scouts of America and John Does 1-5                             Middlesex County
                                                                                                                             Law Division
307   Northern New Jersey          [Redacted]                [Redacted], an individual v. Northern       ESX-L-001390-20     Superior Court of
      Council, Inc.; St. Francis                             New Jersey Council, Inc.; Francis                               New Jersey, Essex
      Xavier Parish; ABC Entity                              Xavier Parish; ABC Entity, its directors,                       County Law
                                                             officers, employees, agents, servants,                          Division
                                                             representatives and/or volunteers, is a
                                                             fictitious name of an entity believed to
                                        Case 20-50527-LSS          Doc 133-1       Filed 12/23/20       Page 77 of 136




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                  Case Number       Court or Agency
                                                                have employed and/or supervised
                                                                [Redacted]; [Redacted]; and John Does
                                                                1-5, individually, and in his capacity as a
                                                                former and/or current director, officer,
                                                                employee, agent, servant, representative
                                                                and/or volunteer of the defendants, are
                                                                persons whose identities are unknown to
                                                                Plaintiff
308   Aloha Council                   [Redacted]                [Redacted] v. Boy Scouts of America,          1CCV-XX-XXXXXXX   Circuit Court of
                                                                Aloha Council, and John Does 1-50,                              the First Circuit,
                                                                Jane Does 1-50, Doe Corporations 1-50,                          State of Hawaii
                                                                Doe Limited Liability Companies 1-50,
                                                                Doe Limited Liability Corporations 1-
                                                                50, Doe Governmental Entities 1-50, and
                                                                Doe Other Entities 1-50
309   Aloha Council                   John Roe No. 1; John      John Roe No. 1, John Roe No. 2, John          1CCV-XX-XXXXXXX   Circuit Court of
                                      Roe No. 2; John Roe       Roe No. 3, John Roe No. 4, John Roe                             the First Circuit,
                                      No. 3; John Roe No. 4;    No. 5, John Roe No. 6, John Roe No. 7,                          State of Hawaii
                                      John Roe No. 5; John      and John Roe No. 8 v. Boy Scouts of
                                      Roe No. 6; John Roe       America, Aloha Council, a domestic
                                      No. 7; and John Roe No.   nonprofit corporation; Doe Defendants
                                      8                         1-10; Doe Entities 1-10
310   Northeast Georgia Council,      John Doe                  John Doe v. R. Fleming Weaver, Jr.,           2020CV649W        Superior Court of
      Inc.; First Baptist Church of                             Steven N. Brown, Northeast Georgia                              Hall County, State
      Gainesville                                               Council, Inc., First Baptist Church of                          of Georgia
                                                                Gainesville
311   Northeast Georgia Council,      John Doe                  John Doe v. R. Fleming Weaver, Jr.,           2020CV650A        Superior Court of
      Inc.; First Baptist Church of                             Steven N. Brown, Northeast Georgia                              Hall County, State
      Gainesville                                               Council, Inc., First Baptist Church of                          of Georgia
                                                                Gainesville
312   Northeast Georgia Council,      [Redacted]                [Redacted] v. R. Fleming Weaver, Jr.,         2020CV648W        Superior Court of
      Inc.; First Baptist Church of                             The Estate of F.E. (Gene) Bobo, Steven                          Hall County, State
      Gainesville                                               N. Brown, Northeast Georgia Council,                            of Georgia
                                                                Inc., First Baptist Church of Gainesville
                                        Case 20-50527-LSS         Doc 133-1      Filed 12/23/20        Page 78 of 136




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                              Case Number     Court or Agency
313   Northeast Georgia Council,      [Redacted]                [Redacted] v. R. Fleming Weaver, Jr.,     2020CV653J      Superior Court of
      Inc.; First Baptist Church of                             Steven N. Brown, Northeast Georgia                        Hall County, State
      Gainesville                                               Council, Inc., First Baptist Church of                    of Georgia
                                                                Gainesville
314   Greater Niagara Frontier     LG 37 Doe                    LG 37 DOE v. DOUGLAS NAIL,                1:20-cv-00217   United States
      Council, Inc., Boy Scouts of                              GREATER NIAGARA FRONTIER                                  District Court for
      America; Douglas Nail                                     COUNCIL, INC., BOY SCOUTS OF                              the Western
                                                                AMERICA, and BOY SCOUTS OF                                District of New
                                                                AMERICA                                                   York
315   Montana Council of the          [Redacted]                [Redacted] v. Montana Council of the      DDV-20-0244     Montana Eighth
      Boy Scouts of America;                                    Boy Scouts of America, a Montana non-                     Judicial District
      Moose Lodge Libby;                                        profit Corporation; Moose Lodge Libby;                    Court, Cascade
      Moose International; Does                                 Moose International; and Does 1-5                         County
      1-5
316   Montana Council of the          [Redacted]                [Redacted] v. Montana Council of the      DDV-20-0243     Montana Eighth
      Boy Scouts of America;                                    Boy Scouts of America, a Montana non-                     Judicial District
      Faith Lutheran Church;                                    profit corporation; Faith Lutheran                        Court, Cascade
      New Hope Lutheran                                         Church; New Hope Lutheran Church;                         County
      Church; Montana Synod of                                  Montana Synod of the Evangelical
      the Evangelical Lutheran                                  Lutheran Church in America, Inc.
      Church in America, Inc.
317   Montana Council of the          [Redacted]                [Redacted] v. Montana Council of the      DDV-20-0245     Montana Eighth
      Boy Scouts of America                                     Boy Scouts of America, a Montana non-                     Judicial District
                                                                profit corporation                                        Court, Cascade
                                                                                                                          County
318   Montana Council                 [Redacted]                [Redacted], an adult male v. Montana      CDV-20-0246     Montana Eighth
                                                                Council, Boy Scouts of America, a                         Judicial District
                                                                Montana non-profit corporation, and                       Court, Cascade
                                                                John Does I and II                                        County
319   Montana Council                 [Redacted]                [Redacted], an adult male proceeding      DDV-20-0247     Montana Eighth
                                                                under a fictitious name v. Montana                        Judicial District
                                                                Council, Boy Scouts of America, a                         Court, Cascade
                                                                Montana non-profit corporation                            County
                                     Case 20-50527-LSS         Doc 133-1       Filed 12/23/20       Page 79 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                              Case Number   Court or Agency
320   Montana Council              [Redacted]                [Redacted], an adult male v. Montana      ADV-20-0248   Montana Eighth
                                                             Council, Boy Scouts of America, a                       Judicial District
                                                             Montana non-profit corporation, and                     Court, Cascade
                                                             John Does I and II                                      County
321   Montana Coucnil              [Redacted]                [Redacted], an adult male v. Montana      DDV-20-0250   Montana Eighth
                                                             Council, Boy Scouts of America, a                       Judicial District
                                                             Montana non-profit corporation, and                     Court, Cascade
                                                             John Does I and II                                      County
322   Montana Council              [Redacted]                [Redacted], an adult male v. Montana      ADV-20-0251   Montana Eighth
                                                             Council, Boy Scouts of America, a                       Judicial District
                                                             Montana non-profit corporation, and                     Court, Cascade
                                                             John Does I and II                                      County
323   Montana Council              [Redacted]                [Redacted], an adult male, and            DDV-20-0249   Montana Eighth
                                                             [Redacted], an adult male v. Montana                    Judicial District
                                                             Council, a Montana non-profit                           Court, Cascade
                                                             corporation, and John Does I and II                     County
324   Montana Council              John Does 1-10            John Does 1-10, adult males proceeding    DDV-20-0254   Montana Eighth
                                                             under fictitious names v. Boy Scouts of                 Judicial District
                                                             America Montana Council                                 Court, Cascade
                                                                                                                     County
325   Montana Council              [Redacted]                [Redacted], an adult male v. Montana      CDV-20-0259   Montana Eighth
                                                             Council, Boy Scouts of America, a                       Judicial District
                                                             Montana non-profit corporation, and                     Court, Cascade
                                                             John Does I and II                                      County
326   Montana Council              [Redacted]                [Redacted], an adult male v. Montana      CDV-20-0260   Montana Eighth
                                                             Council, Boy Scouts of America, a                       Judicial District
                                                             Montana non-profit corporation, and                     Court, Cascade
                                                             John Does I and II                                      County
327   Finger Lakes Council;        [Redacted]                [Redacted] v. Finger Lakes Council;       E2020003198   Supreme Court of
      Seneca Waterways Council,                              Seneca Waterways Council, Inc., Boy                     the State of New
      Inc.; St. Michael’s Church                             Scouts of America; and St. Michael’s                    York, Monroe
                                                             Church                                                  County
                                      Case 20-50527-LSS         Doc 133-1      Filed 12/23/20       Page 80 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                              Case Number       Court or Agency
328   Susquenango Council;          [Redacted]                [Redacted] v. Susquenango Council;        EFCA2020000874    Supreme Court of
      Baden-Powell Council, Inc.                              Baden-Powell Council, Inc., Boy Scouts                      the State of New
                                                              of America                                                  York, Broome
                                                                                                                          County
329   Susquenango Council;          [Redacted]                [Redacted] v. Susquenango Council;        EFCA2020000875    Supreme Court of
      Baden-Powell Council,                                   Baden-Powell Council, Inc., Boy Scouts                      the State of New
      Inc.; Sarah Jane United                                 of America; and Sarah Jane United                           York, Broome
      Methodist Church                                        Methodist Church                                            County
330   Susquenango Council;          [Redacted]                [Redacted] v. Susquenango Council;        EFCA2020000876    Supreme Court of
      Baden-Powell Council,                                   Baden-Powell Council, Inc., Boy Scouts                      the State of New
      Inc.; Church of the Holy                                of America; Church of the Holy Trinity;                     York, Broome
      Trinity; St. Stanislaus                                 St. Stanislaus Kostka Catholic Church;                      County
      Kostka Catholic Church;                                 and Diocese of Syracuse
      Diocese of Syracuse
331   Otetiana Council; Seneca      [Redacted]                [Redacted] v. Otetiana Council; Seneca    E2020003199       Supreme Court of
      Waterways Council, Inc.;                                Waterways Council, Inc., Boy Scouts of                      the State of New
      Alliance Church                                         America; and Alliance Church                                York, Monroe
                                                                                                                          County
332   Otetiana Council; Seneca      [Redacted]                [Redacted] v. Otetiana Council; and       E2020003200       Supreme Court of
      Waterways Council, Inc.                                 Seneca Waterways Council, Inc., Boy                         the State of New
                                                              Scouts of America                                           York, Monroe
                                                                                                                          County
333   Land of the Oneidas           [Redacted]                [Redacted] v. Land of the Oneidas         EFCA2020-000962   Supreme Court of
      Council; Leatherstocking                                Council; Leatherstocking Council of the                     the State of New
      Council, Inc.; Catholic                                 Boy Scouts of America, Inc., Catholic                       York, Oneida
      Church of St. John the                                  Church of St. John the Baptist and                          County
      Baptist and Transfiguration                             Transfiguration of Our Lord Parish; and
      of Our Lord Parish; Diocese                             Diocese of Syracuse
      of Syracuse
334   Fort Stanwix Council;         [Redacted]                [Redacted] v. Fort Stanwix Council;       EFCA2020-000961   Supreme Court of
      Iroquois Council;                                       Iroquois Council; Leatherstocking                           the State of New
      Leatherstocking Council,                                Council of the Boy Scouts of America,                       York, Oneida
      Inc.                                                    Inc.; and Doe Defendant                                     County
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20        Page 81 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                               Case Number       Court or Agency
335   Iroquois Council;             [Redacted]                [Redacted] v. Iroquois Council; and        EFCA2020-000960   Supreme Court of
      Leatherstocking Council,                                Leatherstocking Council of the Boy                           the State of New
      Inc.                                                    Scouts of America, Inc.                                      York, Oneida
                                                                                                                           County
336   Garden State Council;         [Redacted]                [Redacted] v. Boy Scouts of America;       CAM-L-001446-20   Superior Court of
      Bethel Commandment                                      Garden State Council, Boy Scouts of                          New Jersey,
      Church of the Living God                                America; Bethel Commandment Church                           Camden County
      of New Jersey, Inc.;                                    of the Living God of New Jersey, Inc.;                       Law Division –
      Vincent Watkins; Clyde                                  Vincent Watkins; and Clyde Watkins                           Civil Part
      Watkins a/k/a Kallad                                    a/k/a Kallad Watkins Cepada
      Watkins Cepada
337   Burlington County Council;    [Redacted]                [Redacted] v. Burlington County            BUR-L-001020-20   Superior Court of
      Garden State Council, Inc.;                             Council; Garden State Council, Inc.,                         New Jersey,
      Mount Laurel Fire                                       Boy Scouts of America; Mount Laurel                          Burlington County
      Department                                              Fire Department; and John Does 1-10                          Law Division
338   Greater New York              [Redacted]                [Redacted] v. Greater New York             950090/2020       Supreme Court of
      Councils; Manhattan                                     Councils, Boy Scouts of America,                             the State of New
      Council; Our Lady of                                    Manhattan Council; Our Lady of                               York, New York
      Guadalupe at St. Bernard;                               Guadalupe at St. Bernard; and the                            County
      and the Archdiocese of                                  Archdiocese of New York
      New York
339   Theodore Roosevelt            [Redacted]                [Redacted] v. Theodore Roosevelt           900035/2020       Supreme Court of
      Council, Inc.; Nassau                                   Council, Inc., Boy Scouts of America;                        the State of New
      County Council; Fork Lane                               Nassau County Council; Fork Lane                             York, Nassau
      School; Dutch Lane School;                              School; Dutch Lane School; Lee Avenue                        County
      Lee Avenue Elementary                                   Elementary School; and Hicksville
      School; Hicksville Union                                Union Free School District
      Free School District
340   Theodore Roosevelt            [Redacted]                [Redacted] v. Theodore Roosevelt           900034/2020       Supreme Court of
      Council, Inc.; Nassau                                   Council, Inc., Boy Scouts of America;                        the State of New
      County Council; Fork Lane                               Nassau County Council; Fork Lane                             York, Nassau
      School; Dutch Lane School;                              School; Dutch Lane School; and                               County
      Hicksville Union Free                                   Hicksville Union Free School District
      School District
                                      Case 20-50527-LSS         Doc 133-1      Filed 12/23/20         Page 82 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                               Case Number   Court or Agency
341   Theodore Roosevelt            [Redacted]                [Redacted] v. Theodore Roosevelt           900033/2020   Supreme Court of
      Council, Inc.; Nassau                                   Council, Inc., Boy Scouts of America;                    the State of New
      County Council; Archer                                  Nassau County Council; Archer Street                     York, Nassau
      Street School; Freeport                                 School; Freeport Union Free School                       County
      Union Free School District;                             District; Our Holy Redeemer School;
      Our Holy Redeemer                                       and Diocese of Rockville Centre
      School; Diocese of
      Rockville Centre
342   Westchester-Putnam            [Redacted]                [Redacted] v. Westchester-Putnam           55931/2020    Supreme Court of
      Council, Inc.; Washington                               Council, Inc., Boy Scouts of America;                    the State of New
      Irving Council                                          and Washington Irving Council                            York, Westchester
                                                                                                                       County
343   Greater New York              [Redacted]                [Redacted] v. Greater New York             950089/2020   Supreme Court of
      Councils; Brooklyn                                      Councils, Boy Scouts of America;                         the State of New
      Council; Diocese of                                     Brooklyn Council; Diocese of Brooklyn;                   York, New York
      Brooklyn; St. Patrick’s                                 and St. Patrick’s Catholic Academy                       County
      Catholic Academy
344   Greater New York              [Redacted]                [Redacted] v. Greater New York             950086/2020   Supreme Court of
      Councils; Queens Council;                               Councils, Boy Scouts of America;                         the State of New
      St. Mary and St. Antonios                               Queens Council; St. Mary and St.                         York, New York
      Coptic Orthodox Church;                                 Antonios Coptic Orthodox Church; and                     County
      The Coptic Orthodox                                     The Coptic Orthodox Diocese of New
      Diocese of New York and                                 York and New England
      New England
345   Suffolk County Council,       [Redacted]                [Redacted] v. Suffolk County Council,      605382/2020   Supreme Court of
      Inc.; Smithtown Central                                 Inc., Boy Scouts of America; Smithtown                   the State of New
      School District; St. James                              Central School District; and St. James                   York, Suffolk
      Elementary School                                       Elementary School                                        County
346   Westchester-Putnam            [Redacted]                [Redacted] v. Westchester-Putnam           55930/2020    Supreme Court of
      Council, Inc.; White Plains                             Council, Inc., Boy Scouts of America;                    the State of New
      School District; George                                 White Plains School District; and                        York, Westchester
      Washington Elementary                                   George Washington Elementary School                      County
      School
                                      Case 20-50527-LSS         Doc 133-1      Filed 12/23/20        Page 83 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                              Case Number        Court or Agency
347   Longhouse Council, Inc.;      [Redacted]                [Redacted] v. Longhouse Council, Inc.,    003099/2020        Supreme Court of
      St. Lawrence Council;                                   Boy Scouts of America; St. Lawrence                          the State of New
      Town of Russell; Russell                                Council; Town of Russell; and Russell                        York, Onondaga
      Town Hall                                               Town Hall                                                    County
348   Longhouse Council, Inc.;      [Redacted]                [Redacted] v. Longhouse Council, Inc.,    003096/2020        Supreme Court of
      St. Lawrence Council;                                   Boy Scouts of America; St. Lawrence                          the State of New
      Town of Russell; Russell                                Council; Town of Russell; Russell Town                       York, Onondaga
      Town Hall; Russell                                      Hall; and Russell Methodist Church                           County
      Methodist Church
349   Longhouse Council, Inc.;      [Redacted]                [Redacted] v. Longhouse Council, Inc.,    003095/2020        Supreme Court of
      St. Lawrence Council;                                   Boy Scouts of America; St. Lawrence                          the State of New
      Town of Russell; Russell                                Council; Town of Russell; Russell Town                       York, Onondaga
      Town Hall; Knox Memorial                                Hall; Knox Memorial Central School;                          County
      Central School; Edwards-                                and Edwards-Knox Central School
      Knox Central School                                     District
      District
350   Longhouse Council, Inc.;      [Redacted]                [Redacted] v. Longhouse Council, Inc.,    003094/2020        Supreme Court of
      Seaway Valley Council; St.                              Boy Scouts of America; Seaway Valley                         the State of New
      Lawrence Council; Town of                               Council; St. Lawrence Council; Town of                       York, Onondaga
      Russell; Russell Town Hall;                             Russell; Russell Town Hall; Knox                             County
      Knox Memorial Central                                   Memorial Central School; and Edward-
      School District; Edward-                                Knox Central School District
      Knox Central School
      District
351   Olympic Area Council;         [Redacted]                [Redacted] v. Olympic Area Council;       20-2-09228-2 SEA   Superior Court of
      Chief Seattle Council;                                  Chief Seattle Council, Boy Scouts of                         the State of
      Bethel Grange No. 404                                   America; and Bethel Grange No. 404                           Washington, King
                                                                                                                           County
352   Olympic Area Council;         [Redacted]                [Redacted] v. Olympic Area Council;       20-2-09229-1 SEA   Superior Court of
      Chief Seattle Council;                                  Chief Seattle Council, Boy Scouts of                         the State of
      Bethel Grange No. 404                                   America; and Bethel Grange No. 404                           Washington, King
                                                                                                                           County
                                      Case 20-50527-LSS        Doc 133-1       Filed 12/23/20       Page 84 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                               Case Number        Court or Agency
353   Olympic Area Council;        [Redacted]                [Redacted], individually v. Olympic        20-2-09230-4 SEA   Superior Court of
      Chief Seattle Council;                                 Area Council; Chief Seattle Council,                          the State of
      Bethel Grange No. 404                                  Boy Scouts of America; and Bethel                             Washington, King
                                                             Grange No. 404                                                County
354   Olympic Area Council;        [Redacted]                [Redacted] v. Olympic Area Council;        20-2-09231-2 SEA   Superior Court of
      Chief Seattle Council;                                 Chief Seattle Council, Boy Scouts of                          the State of
      Bethel Grange No. 404                                  America; and Bethel Grange No. 404                            Washington, King
                                                                                                                           County
355   Greater New York              [Redacted]               [Redacted] v. Greater New York             950094/2020        Supreme Court of
      Councils; The Bronx                                    Councils, Boy Scouts of America; The                          the State of New
      Council; Hudson Valley                                 Bronx Council; Hudson Valley Council,                         York, New York
      Council, Inc.; St. Francis                             Inc., Boy Scouts of America; St. Francis                      County
      Xavier Church; The                                     Xavier Church; and the Archdiocese of
      Archdiocese of New York                                New York
356   Greater New York              [Redacted]               [Redacted] v. Greater New York             950100/2020        Supreme Court of
      Councils; Manhattan                                    Councils, Boy Scouts of America;                              the State of New
      Council; Holy Rosary                                   Manhattan Council; Holy Rosary                                York, New York
      Church; The Archdiocese of                             Church; and The Archdiocese of New                            County
      New York                                               York
357   Iroquois Trail Council, Inc.; [Redacted]               [Redacted] v. Iroquois Trial Council,      E68367             Supreme Court of
      Alexander Fire Department                              Inc., Boy Scouts of America; and                              the State of New
                                                             Alexander Fire Department                                     York, Genesee
                                                                                                                           County
358   Greater New York             [Redacted]                [Redacted] v. Greater New York             950119/2020        Supreme Court of
      Councils; Bronx Council;                               Councils, Boy Scouts of America; Bronx                        the State of New
      Catholic Guardian Services                             Council; Boy Scouts of America; and                           York, New York
      A.K.A. Catholic Guardian                               Catholic Guardian Services A.K.A.                             County
      Society                                                Catholic Guardian Society
359   Five Rivers Council, Inc.,   [Redacted]                [Redacted] v. Five Rivers Council, Inc.,   2020-5294          Supreme Court of
      Boy Scouts of America;                                 Boy Scouts of America; Steuben Area                           the State of New
      Steuben Area Council; and                              Council; and Grange Hall                                      York, Chemung
      Grange Hall                                                                                                          County
                                        Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 85 of 136




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                               Case Number       Court or Agency
360   Five Rivers Council, Inc.;      [Redacted]                [Redacted] v. Five Rivers Council, Inc.,   2020-5293         Supreme Court of
      Sullivan Trail Council; Our                               Boy Scouts of America; Sullivan Trail                        the State of New
      Lady of Lourdes                                           Council; and Our Lady of Lourdes                             York, Chemung
                                                                                                                             County
361   Twin Rivers Council, Inc.;      [Redacted]                [Redacted] v. Twin Rivers Council, Inc.,   903680-20         Supreme Court of
      Adirondack Council                                        Boy Scouts of America; and Adirondack                        the State of New
                                                                Council                                                      York, Albany
                                                                                                                             County
362   Longhouse Council, Inc.;        [Redacted]                [Redacted] v. Longhouse Council, Inc.,     003252/2020       Supreme Court of
      Jefferson-Lewis Council                                   Boy Scouts of America; and Jefferson-                        the State of New
                                                                Lewis Council                                                York, Onondaga
                                                                                                                             County
363   Twin Rivers Council, Inc.;   [Redacted]                   [Redacted] v. Twin Rivers Council, Inc.,   903679-20         Supreme Court of
      Governor Clinton Council;                                 Boy Scouts of America; Governor                              the State of New
      First Presbyterian Church of                              Clinton Council; First Presbyterian                          York, Albany
      Watervliet, N.Y.                                          Church of Watervliet, N.Y.                                   County
364   Burlington County Council; [Redacted]                     [Redacted] v. Burlington County            BUR-L-001021-20   Superior Court of
      Garden State Council, Inc.                                Council; Garden State Council, Inc.,                         New Jersey,
                                                                Boy Scouts of America; and John Does                         Burlington County
                                                                1-10                                                         Law Division
365   Watchung Area Council;          [Redacted]                [Redacted] v. Watchung Area Council;       MRS-L-1086-20     Superior Court of
      Patriots’ Path Council, Inc.;                             Patriots’ Path Council, Inc., Boy Scouts                     New Jersey,
      Veterans of Foreign Wars                                  of America; Veterans of Foreign Wars                         Morris County
      #6763; Veterans of Foreign                                #6763; Veterans of Foreign Wars of the                       Law Division
      Wars of the United States                                 United States; and John Does 1-10
366   Greater Niagara Frontier        [Redacted]                [Redacted] v. Greater Niagara Frontier     805178/2020       Supreme Court of
      Council, Inc.; Buffalo Area                               Council, Inc., Boy Scouts of America;                        the State of New
      Council; Rescue Volunteer                                 Buffalo Area Council; and Rescue                             York, Erie County
      Hose Company No. 1 of                                     Volunteer Hose Company No. 1 of
      Cheektowga, N.Y.                                          Cheektowga, N.Y.
367   Theodore Roosevelt              [Redacted]                [Redacted] v. Theodore Roosevelt           900036/2020       Supreme Court of
      Council, Inc.; Nassau                                     Council, Inc., Boy Scouts of America;                        the State of New
      County Council; Archer                                    Nassau County Council; Archer Street                         York, Nassau
      Street School; Steele                                     School; Steele Elementary School;                            County
                                      Case 20-50527-LSS         Doc 133-1      Filed 12/23/20        Page 86 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                              Case Number     Court or Agency
      Elementary School;                                      Freeport Union Free School District;
      Freeport Union Free School                              Baldwin Union Free School District;
      District; Baldwin Union                                 Our Holy Redeemer School; and The
      Free School District; Our                               Diocese of Rockville Centre
      Holy Redeemer School;
      The Diocese of Rockville
      Centre
368   Hudson Valley Council,        [Redacted]                [Redacted] v. Hudson Valley Council,      EF002579-2020   Supreme Court of
      Inc.; Dutchess County                                   Inc., Boy Scouts of America; Dutchess                     the State of New
      Council; Trinity United                                 County Council; Trinity United                            York, Orange
      Methodist Church; United                                Methodist Church; and United                              County
      Methodist Church, New                                   Methodist Church, New York-
      York-Connecticut District                               Connecticut District
369   Greater Niagara Frontier      [Redacted]                [Redacted] v. Greater Niagara Frontier    805177/2020     Supreme Court of
      Council, Inc.; Buffalo Area                             Council, Inc., Boy Scouts of America;                     the State of New
      Council; Rescue Volunteer                               Buffalo Area Council; and Rescue                          York, Erie County
      Hose Company No. 1 of                                   Volunteer Hose Company No. 1 of
      Cheektowga, N.Y.                                        Cheektowga, N.Y.
370   Greater New York              [Redacted]                [Redacted] v. Greater New York            950120/2020     Supreme Court of
      Councils; Bronx Council;                                Councils, Boy Scouts of America; Bronx                    the State of New
      Catholic Guardian Services                              Council, Boy Scouts of America; and                       York, New York
      A.K.A. Catholic Guardian                                Catholic Guardian Services A.K.A.                         County
      Society                                                 Catholic Guardian Society
371   Westchester-Putnam            [Redacted]                [Redacted] v. Westchester-Putnam          55932/2020      Supreme Court of
      Council, Inc.; Washington                               Council, Inc., Boy Scouts of America;                     the State of New
      Irving Council                                          and Washington Irving Council                             York, Westchester
                                                                                                                        County
372   Westchester-Putnam            [Redacted]                [Redacted] v. Westchester-Putnam          56142/2020      Supreme Court of
      Council, Inc.; Washington                               Council, Inc., Boy Scouts of America;                     the State of New
      Irving Council; Greenburgh                              Washington Irving Council; Greenburgh                     York, Westchester
      Junior High School;                                     Junior High School; and Greenburgh                        County
      Greenburgh Central School                               Central School District
      District
                                     Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 87 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                              Case Number   Court or Agency
373   Westchester-Putnam           [Redacted]                [Redacted] v. Westchester-Putnam          56143/2020    Supreme Court of
      Council, Inc.; Washington                              Council, Inc., Boy Scouts of America;                   the State of New
      Irving Council; School 23;                             Washington Irving Council; School 23;                   York, Westchester
      Yonkers Public Schools                                 Yonkers Public Schools                                  County
374   Longhouse Council, Inc.;     [Redacted]                [Redacted] v. Longhouse Council, Inc.,    003461/2020   Supreme Court of
      Onondaga Council; Edward                               Boy Scouts of America; Onondaga                         the State of New
      Smith School; Syracuse                                 Council; Edward Smith School; and                       York, Onondaga
      City School District                                   Syracuse City School District                           County
375   Suffolk County Council,      [Redacted]                [Redacted] v. Suffolk County Council,     606775/2020   Supreme Court of
      Inc.; Higbie Lane School;                              Inc., Boy Scouts of America; Higbie                     the State of New
      Secatogue School; West                                 Lane School; Secatogue School; and                      York, Suffolk
      Islip School District                                  West Islip School District                              County
376   Suffolk County Council,      [Redacted]                [Redacted] v. Suffolk County Council,     606777/2020   Supreme Court of
      Inc.; St. Ann’s Episcopal                              Inc., Boy Scouts of America; and St.                    the State of New
      Church                                                 Ann’s Episcopal Church                                  York, Suffolk
                                                                                                                     County
377   Suffolk County Council,      [Redacted]                [Redacted] v. Suffolk County Council,     606776/2020   Supreme Court of
      Inc.; Baden-Powell                                     Inc., Boy Scouts of America; Baden-                     the State of New
      Council, Inc.; Katahdin                                Powell Council, Inc., Boy Scouts of                     York, Suffolk
      Area Council, Inc.; West                               America; Katahdin Area Council Boy                      County
      Hills United Methodist                                 Scouts of America, Inc.; and West Hills
      Church                                                 United Methodist Church
378   Greater New York             [Redacted]                [Redacted] v. Greater New York            950133/2020   Supreme Court of
      Councils; Brooklyn                                     Councils, Boy Scouts of America;                        the State of New
      Council; Holy Cross High                               Brooklyn Council, Boy Scouts of                         York, New York
      School; The Diocese of                                 America; Holy Cross High School; and                    County
      Brooklyn                                               The Diocese of Brooklyn
379   Westchester-Putnam           [Redacted]                [Redacted] v. Westchester-Putnam          56144/2020    Supreme Court of
      Council, Inc.; Washington                              Council, Inc., Boy Scouts of America;                   the State of New
      Irving Council                                         and Washington Irving Council                           York, Westchester
                                                                                                                     County
380   Greater New York             [Redacted]                [Redacted] v. Greater New York            950134/2020   Supreme Court of
      Councils; Brooklyn                                     Councils, Boy Scouts of America;                        the State of New
      Council; Holy Cross High                               Brooklyn Council, Boy Scouts of
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20         Page 88 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number     Court or Agency
      School; The Diocese of                                  America; Holy Cross High School; and                        York, New York
      Brooklyn                                                The Diocese of Brooklyn                                     County
381   Greater Niagara Frontier      [Redacted]                [Redacted] v. Greater Niagara Frontier      805607/2020     Supreme Court of
      Council, Inc.; Buffalo Area                             Council, Inc., Boy Scouts of America;                       the State of New
      Council; Seneca Waterways                               Buffalo Area Council; and Seneca                            York, Erie County
      Council, Inc.                                           Waterways Council, Inc., Boy Scouts of
                                                              America
382   Greater New York              [Redacted]                [Redacted] v. Greater New York              950132/2020     Supreme Court of
      Councils; Brooklyn Council                              Councils, Boy Scouts of America; and                        the State of New
                                                              Brooklyn Council, Boy Scouts of                             York, New York
                                                              America                                                     County
383   Indian Waters Council, Inc.   [Redacted]                [Redacted] v. Indian Waters Council,        2020CP4002741   In the Court of
                                                              Boy Scouts of America, Inc.                                 Common Pleas for
                                                                                                                          the Fifth Judicial
                                                                                                                          District, State of
                                                                                                                          South Carolina
                                                                                                                          County of
                                                                                                                          Richland
384   Greater Niagara Frontier      [Redacted]                [Redacted] v. Greater Niagara Frontier      805818/2020     Supreme Court of
      Council, Inc.                                           Council, Inc., Boy Scouts of America                        the State of New
                                                                                                                          York, Erie County
385   Twin Rivers Council, Inc.;    [Redacted]                [Redacted] v. Twin Rivers Council, Inc.,    904010-20       Supreme Court of
      Schenectady County                                      Boy Scouts of America; Schenectady                          the State of New
      Council; Bradt Primary                                  County Council; Bradt Primary School;                       York, Albany
      School; Mohonasen Central                               and Mohonasen Central School District                       County
      School District
386   Greater Niagara Frontier      [Redacted]                [Redacted] v. Greater Niagara Frontier      805819/2020     Supreme Court of
      Council, Inc.; Orchard Park                             Council, Inc., Boy Scouts of America;                       the State of New
      United Methodist Church;                                Orchard Park United Methodist Church;                       York, Erie County
      The Upper New York                                      and The Upper New York Conference of
      Conference of the United                                the United Methodist Church
      Methodist Church
                                       Case 20-50527-LSS         Doc 133-1      Filed 12/23/20         Page 89 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                               Case Number       Court or Agency
387   Greater Niagara Frontier       LG 40 Doe                 LG 40 Doe v. Greater Niagara Frontier      805763/2020       Supreme Court of
      Council, Inc.                                            Council, Inc., Boy Scouts of America                         the State of New
                                                                                                                            York, Erie County
388   Massawepie Scout Camps;        [Redacted]                [Redacted] v. Massawepie Scout Camps;      950201/2020       Supreme Court of
      Otetiana Council, Inc.;                                  Otetiana Council, Inc., Boy Scouts of                        the State of New
      Seneca Waterways Council,                                America; Seneca Waterways Council,                           York, New York
      Inc; The New York                                        Inc., Boy Scouts of America; The New                         County
      Province of the Society of                               York Province of the Society of Jesus;
      Jesus; U.S.A. Northeast                                  U.S.A. Northeast Province of the Jesuit
      Province of the Jesuit                                   Fathers and Brothers, a/k/a, U.S.A.
      Fathers and Brothers, a/k/a,                             Northeast Province; The USA Northeast
      U.S.A. Northeast Province;                               Province of the Society of Jesus, Inc.,
      The USA Northeast                                        d/b/a, McQuaid Jesuit Community; and
      Province of the Society of                               McQuaid Jesuit High School
      Jesus, Inc., d/b/a, McQuaid
      Jesuit Community; and
      McQuaid Jesuit High
      School
389   Westchester-Putnam             [Redacted]                [Redacted] v. Westchester-Putnam           56272/2020        Supreme Court of
      Council, Inc.; St.                                       Council, Inc., Boy Scouts of America;                        the State of New
      Washington Irving Council;                               St. Washington Irving Council;                               York, Westchester
      Lawrence School;                                         Lawrence School; and Archdiocese of                          County
      Archdiocese of New York                                  New York
390                                  [Redacted]                [Redacted] v. Boy Scouts of America;       CAM-L-002144-20   Superior Court of
                                                               John & Jane Does (1-10); and ABC                             New Jersey,
                                                               Entities (1-10)                                              Camden County
                                                                                                                            Law Division –
                                                                                                                            Civil Part
391   Rip Van Winkle Council,        [Redacted]                [Redacted] v. Rip Van Winkle Council,      EF2020-1413       Supreme Court of
      Inc.                                                     Inc., Boy Scouts of America                                  the State of New
                                                                                                                            York, Ulster
                                                                                                                            County
392   Longhouse Council, Inc.;       [Redacted]                [Redacted] v. Longhouse Council, Inc.,     003789/2020       Supreme Court of
      Hiawatha Council, Inc.;                                  Boy Scouts of America; Hiawatha                              the State of New
                                      Case 20-50527-LSS         Doc 133-1      Filed 12/23/20         Page 90 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                               Case Number     Court or Agency
      Hiawatha Seaway Council,                                Council, Inc., Boy Scouts of America;                      York, Onondaga
      Inc.                                                    and Hiawatha Seaway Council, Inc.,                         County
                                                              Boy Scouts of America
393   Greater New York              [Redacted]                [Redacted] v. Greater New York             950222/2020     Supreme Court of
      Councils; Queens Council                                Councils, Boy Scouts of America; and                       the State of New
                                                              Queens Council, Boy Scouts of America                      York, New York
                                                                                                                         County
394   Suffolk County Council,       [Redacted]                [Redacted] v. Suffolk County Council,      607768/2020     Supreme Court of
      Inc.; St. Mary Roman                                    Inc., Boy Scouts of America; St. Mary                      the State of New
      Catholic Church; The                                    Roman Catholic Church; and The                             York, Suffolk
      Diocese of Rockville Centre                             Diocese of Rockville Centre                                County
395   Greater New York              [Redacted]                [Redacted] v. Greater New York             950223/2020     Supreme Court of
      Councils; Redeemer                                      Councils, Boy Scouts of America; and                       the State of New
      Lutheran Church                                         Redeemer Lutheran Church                                   York, New York
                                                                                                                         County
396   Hudson Valley Council,        [Redacted]                [Redacted] v. Hudson Valley Council,       EF003086-2020   Supreme Court of
      Inc.; Dutchess County                                   Inc., Boy Scouts of America; Dutchess                      the State of New
      Council, Inc.; Millerton                                County Council of Boy Scouts of                            York, Orange
      Elementary School;                                      America, Inc.; Millerton Elementary                        County
      Webtuck Central School                                  School; and Webtuck Central School
      District                                                District
397   Hudson Valley Council,        [Redacted]                [Redacted] v. Hudson Valley Council,       EF003085-2020   Supreme Court of
      Inc.; Hudson Delaware                                   Inc., Boy Scouts of America; and                           the State of New
      Council                                                 Hudson Delaware Council                                    York, Orange
                                                                                                                         County
398   Allegheny Highlands           [Redacted]                [Redacted] v. Allegheny Highlands          EK12020000679   Supreme Court of
      Council, Inc.; Seneca                                   Council, Inc.; and Seneca Coucnil                          the State of New
      Council                                                                                                            York, Chautauqua
                                                                                                                         County
399   Suffolk County Council,       [Redacted]                [Redacted] v. Suffolk County Council,      608020/2020     Supreme Court of
      Inc.; Baden-Powell                                      Inc., Boy Scouts of America; Baden-                        the State of New
      Council, Inc.; Susquenango                              Powell Council, Inc., Boy Scouts of                        York, Suffolk
      Council; Birchwood                                      America; Susquenango Council;                              County
      Intermediate School; South                              Birchwood Intermediate School; South
                                      Case 20-50527-LSS       Doc 133-1      Filed 12/23/20        Page 91 of 136




                                  Underlying Plaintiff(s)
      Non-Debtor Defendants(s) (last, first)                Case Caption                              Case Number     Court or Agency
      Huntington School District;                           Huntington School District; and West
      West Hills United                                     Hills United Methodist Church
      Methodist Church
400   Connecticut Yankee          [Redacted]                [Redacted] v. Connecticut Yankee          E012020015758   Supreme Court of
      Council, Mauwehu Council;                             Council, Boy Scouts of America;                           the State of New
      Fairfield County Council                              Mauwehu Council; and Fairfield County                     York, Columbia
                                                            Council                                                   County
401   Greater Niagara Frontier      [Redacted]              [Redacted] v. Greater Niagara Frontier    806370/2020     Supreme Court of
      Council, Inc.; Buffalo Area                           Council, Inc., Boy Scouts of America;                     the State of New
      Council                                               and Buffalo Area Council                                  York, Erie County
402   Seneca Waterways Council,     [Redacted]              [Redacted] v. Seneca Waterways            E2020004188     Supreme Court of
      In. Otetiana Council;                                 Council, Inc., Boy Scouts of America;                     the State of New
      Seneca Elementary School;                             Otetiana Council; Seneca Elementary                       York, Monroe
      and West Irondeqoit School                            School; and West Irondequoit School                       County
      District                                              District
403   Seneca Waterways Council      PC-6 Doe                PC-6 Doe v. Boy Scouts of America,        E2020004263     Supreme Court of
                                                            and Seneca Waterways Council, Boy                         the State of New
                                                            Scouts of America                                         York, Monroe
                                                                                                                      County
404   Suffolk County Council;       [Redacted]              [Redacted] v. Suffolk County Council,     608068/2020     Supreme Court of
      Suffolk County Council,                               BSA, Suffolk County Council, Inc., and                    the State of New
      Inc.; Learning for Life                               Learning for Life Corporation                             York, Suffolk
      Corporation                                                                                                     County
405   Greater Niagara Frontier      [Redacted]              [Redacted] v. John C. Bobeck v. Greater   806601/2020     Supreme Court of
      Council, Inc.                                         Niagara Frontier Council, Inc., Boy                       the State of New
                                                            Scouts of America; Robert L. Eberhardt                    York, Erie County
406   Greater New York Councils     [Redacted]              [Redacted] v. Boy Scouts of America       950247/2020     Supreme Court of
                                                            and Greater New York Councils                             the State of New
                                                                                                                      York, New York
                                                                                                                      County
407   Greater New York              [Redacted]              [Redacted] v. Greater New York            950257/2020     Supreme Court of
      Councils; Bronx Council                               Councils, Boy Scouts of America, and                      the State of New
                                                            Bronx Council                                             York, New York
                                                                                                                      County
                                        Case 20-50527-LSS         Doc 133-1       Filed 12/23/20        Page 92 of 136




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                               Case Number     Court or Agency
408   Greater Niagara Frontier        [Redacted]                [Redacted] v. Greater Niagara Frontier     806672/2020     Supreme Court of
      Council, Inc.; Knights of                                 Council, Inc., Boy Scouts of America;                      the State of New
      Columbus, Father Baker                                    and Knights of Columbus, Father Baker                      York, Erie County
      Council #2243                                             Council #2243
409   Twin Rivers Council, Inc,;      [Redacted]                [Redacted] v. Twin Rivers Council, Inc.,   904388-20       Supreme Court of
      Mohican Council; Big                                      Boy Scouts of America; Mohican                             the State of New
      Cross Street Elementary                                   Council; Big Cross Street Elementary                       York, Albany
      School; Glen Falls City                                   School; and Glen Falls City Schools                        County
      Schools
410   Iroquois Trail Council, Inc.;   [Redacted]                [Redacted] v. Iroquois Trail Council,      E68425          Supreme Court of
      Genesee Council; Town of                                  Inc., Boy Scouts of America; Genesee                       the State of New
      York; York Town Hall                                      Council; Town of York; and York Town                       York, Genesee
                                                                Hall                                                       County
411   Hudson Valley Council,          [Redacted]                [Redacted] v. Hudson Valley Council,       EF003242-2020   Supreme Court of
      Inc.; Dutchess County                                     Inc., Boy Scouts of America; Dutchess                      the State of New
      Council; Hudson Delaware                                  County Council of Boy Scouts of                            York, Orange
      Council; Circleville                                      America, Inc.; Hudson Delaware                             County
      Elementary School; Pine                                   Council; Circleville Elementary School;
      Bush Central School                                       and Pine Bush Central School District
      District
412   Westchester-Putnam              [Redacted]                [Redacted] v. Westchester-Putnam           56944/2020      Supreme Court of
      Council                                                   Council, Boy Scouts of America                             the State of New
                                                                                                                           York, Westchester
                                                                                                                           County
413   Longhouse Council, Inc.         PC-11 Doe                 PC-11 Doe v. Boy Scouts of America         E2020-0552      Supreme Court of
                                                                and Longhouse Council, Inc., Boy                           the State of New
                                                                Scouts of America                                          York, Cayuga
                                                                                                                           County
414   Westchester-Putnam              [Redacted]                [Redacted] v. Westchester-Putnam           57296/2020      Supreme Court of
      Council, Inc.; St. Paul’s                                 Council, Inc., Boy Scouts of America;                      the State of New
      Episcopal Church                                          and St. Paul’s Episcopal Church                            York, Westchester
                                                                                                                           County
                                       Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 93 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                              Case Number     Court or Agency
415   Westchester-Putnam             [Redacted]                [Redacted] v. Boy Scouts of America,      57298/2020      Supreme Court of
      Council, Inc.; Knights of                                Westchester-Putnam Council, Inc., Boy                     the State of New
      Columbus Council 462                                     Scouts of America, and Knights of                         York, Westchester
                                                               Columbus Council 462                                      County
416   Westchester-Putnam             [Redacted]                [Redacted] v. Westchester-Putnam          57295/2020      Supreme Court of
      Council, Inc.; Washington                                Council, Inc., Boy Scouts of America;                     the State of New
      Irving Council; and The                                  Washington Irving Council, and The                        York, Westchester
      Children’s Village, Inc.                                 Children’s Village, Inc.                                  County
417   Greater Niagara Frontier       [Redacted]                [Redacted] v. Greater Niagara Frontier    807102/2020     Supreme Court of
      Council, Inc.; First Baptist                             Council, Inc., Boy Scouts of America;                     the State of New
      Church of East Aurora                                    and First Baptist Church of East Aurora                   York, Erie County
418   Seneca Waterways Council,      [Redacted]                [Redacted] v. Seneca Waterways            E2020004583     Supreme Court of
      Inc.; Otetiana Council;                                  Council, Inc., Boy Scouts of America;                     the State of New
      Kiwanis Club of Webster,                                 Otetiana Council; and Kiwanis Club of                     York, Monroe
      New York, Inc.                                           Webster, New York, Inc.                                   County
419   Greater Niagara Frontier       [Redacted]                [Redacted] v. Greater Niagara Frontier    806802/2020     Supreme Court of
      Council, Inc.                                            Council, Inc., Boy Scouts of America                      the State of New
                                                                                                                         York, Erie County
420   Theodore Roosevelt             [Redacted] and            [Redacted] and [Redacted] v. Boy          900089/2020     Supreme Court of
      Council, Inc.                  [Redacted]                Scouts of America and Theodore                            the State of New
                                                               Roosevelt Council, Inc., Boy Scouts of                    York, Nassau
                                                               America and Bruce Stegner                                 County
421   Northern New Jersey            [Redacted]                [Redacted] v. Northern New Jersey         BER-L-3846-20   Superior Court of
      Council; The Roman                                       Council Boy Scouts of America Inc.;                       New Jersey, Law
      Catholic Archdiocese of                                  The Roman Catholic Archdiocese of                         Division – Bergen
      Newark; St. Catharine’s                                  Newark and St. Catharine’s Roman                          County
      Roman Catholic Church                                    Catholic Church
422   Greater Niagara Frontier       LG 63 Doe                 LG 63 Doe v. Greater Niagara Frontier     807625/2020     Supreme Court of
      Council, Inc.                                            Council, Inc., Boy Scouts of America                      the State of New
                                                                                                                         York, Erie County
423   Greater Niagara Frontier       LG 81 Doe                 LG 81 Doe v. Greater Niagara Frontier     807621/2020     Supreme Court of
      Council, Inc.                                            Council, Inc., Boy Scouts of America                      the State of New
                                                                                                                         York, Erie County
                                        Case 20-50527-LSS         Doc 133-1       Filed 12/23/20      Page 94 of 136




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                               Case Number   Court or Agency
424   Twin Rivers Council, Inc.;      [Redacted]                [Redacted] v. Twin Rivers Council, Inc.,   904653-20     Supreme Court of
      Sir William Johnson                                       Boy Scouts of America; Sir William                       the State of New
      Council; McNulty                                          Johnson Council; McNulty Elementary                      York, Albany
      Elementary School ;                                       School; and Greater Amsterdam School                     County
      Greater Amsterdam School                                  District
      District
425   Greater New York                [Redacted]                [Redacted] v. Greater New York             950352/2020   Supreme Court of
      Councils; Queens Council;                                 Councils, Boy Scouts of America;                         the State of New
      Louis Blum Jewish War                                     Queens Council; and Louis Blum Jewish                    York, New York
      Veterans Post                                             War Veterans Post                                        County
426   Theodore Roosevelt              [Redacted]                [Redacted] v. Theodore Roosevelt           900097/2020   Supreme Court of
      Council, Inc.; Grace                                      Council, Inc., Boy Scouts of America;                    the State of New
      Lutheran Church                                           and Grace Lutheran Church                                York, Nassau
                                                                                                                         County
427   Greater New York                [Redacted]                [Redacted] v. Greater New York             950351/2020   Supreme Court of
      Councils; Brooklyn                                        Councils, Boy Scouts of America;                         the State of New
      Council; Bethesda                                         Brooklyn Council; and Bethesda                           York, New York
      Memorial Baptist Church,                                  Memorial Baptist Church, Inc.                            County
      Inc.
428   Twin Rivers Council, Inc.;      [Redacted]                [Redacted] v. Twin Rivers Council, Inc.,   904652-20     Supreme Court of
      Schenectady County                                        Boy Scouts of America; and                               the State of New
      Council, Inc.                                             Schenectady County Council, Inc., Boy                    York, Albany
                                                                Scouts of America                                        County
429   Iroquois Trail Council, Inc.;   [Redacted]                [Redacted] v. Iroquois Trail Council,      807548/2020   Supreme Court of
      Greater Niagara Frontier                                  Inc., Boy Scouts of America; Greater                     the State of New
      Council, Inc.; Exley United                               Niagara Frontier Council, Inc., Boy                      York, Erie County
      Methodist Church                                          Scouts of America; and Exley United
                                                                Methodist Church
430   N/A                             [Redacted]                [Redacted] v. Boy Scouts of America        200701520     Court of Common
                                                                                                                         Pleas Philadelphia
                                                                                                                         County Civil Trial
                                                                                                                         Division
                                      Case 20-50527-LSS         Doc 133-1      Filed 12/23/20      Page 95 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                              Case Number     Court or Agency
431   The City of Los Angeles;      John C Doe                John C Doe v. The City of Los Angeles,    20STCV25957     Superior Court of
      Western Los Angeles                                     a local public entity; Western Los                        the State of
      County Council, Inc.                                    Angeles County Council, Inc., a                           California, County
                                                              California domestic non-profit; George                    of Los Angeles
                                                              Julian Stan, an individual; and Does 1-
                                                              50, inclusive
432   Westchester-Putnam            [Redacted]                [Redacted] v. Westchester-Putnam          57751/2020      Supreme Court of
      Council, Inc.                                           Council, Inc., Boy Scouts of America                      the State of New
                                                                                                                        York, Westchester
                                                                                                                        County
433   Westchester-Putnam            [Redacted]                [Redacted] v. Westchester-Putnam          57750/2020      Supreme Court of
      Council, Inc.; Washington                               Council, Inc., Boy Scouts of America;                     the State of New
      Irving Council, Inc.                                    and Washington Irving Council, Inc.,                      York, Westchester
                                                              Boy Scouts of America                                     County
434   Allegheny Highlands           [Redacted]                [Redacted] v. Allegheny Highlands         EK12020000825   Supreme Court of
      Council, Inc.; French Creek                             Council, Inc.; French Creed Council,                      the State of New
      Council; First Presbyterian                             Boy Scouts of America; and First                          York, Chautauqua
      Church                                                  Presbyterian Church                                       County
435   Westchester-Putnam            [Redacted]                [Redacted] v. Westchester-Putnam          57752/2020      Supreme Court of
      Council, Inc.; Hutchinson                               Council, Inc., Boy Scouts of America;                     the State of New
      River Council, Inc.                                     and Hutchinson River Council, Inc., Boy                   York, Westchester
                                                              Scouts of America                                         County
436   Greater New York              [Redacted]                [Redacted] v. Greater New York            950423/2020     Supreme Court of
      Councils; Manhattan                                     Councils, Boy Scouts of America; and                      the State of New
      Council                                                 Manhattan Council, Boy Scouts of                          York, New York
                                                              America                                                   County
437   Theodore Roosevelt            [Redacted]                [Redacted] v. Theodore Roosevelt          900104/2020     Supreme Court of
      Council, Inc.; Bowling                                  Council, Inc., Boy Scouts of America;                     the State of New
      Green Elementary School;                                Bowling Green Elementary School; and                      York, Nassau
      and East Meadow School                                  East Meadow School District                               County
      District
438   Longhouse Council, Inc.;      [Redacted]                [Redacted] v. Longhouse Council, Inc.,    004550/2020     Supreme Court of
      St. Lawrence Council, Inc.;                             Boy Scouts of America; St. Lawrence                       the State of New
      First Presbyterian Church
                                       Case 20-50527-LSS         Doc 133-1      Filed 12/23/20      Page 96 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                             Case Number     Court or Agency
                                                               Council, Inc., Boy Scouts of America;                    York, Onondaga
                                                               and First Presbyterian Church                            County
439   Allegheny Highlands            AB 417 Doe                AB 417 Doe v. Allegheny Highlands        EK12020000844   Supreme Court of
      Council, Inc.; River’s Edge                              Council, Inc.; River’s Edge United                       the State of New
      United Methodist Church                                  Methodist Church f/k/a Portville                         York, Chautauqua
      f/k/a Portville Methodist                                Methodist Church; and Does 1-5 whose                     County
      Church                                                   identities are unknown to Plaintiff
440   Greater New York               JA-017 Doe                JA-017 Doe v. Greater New York           950451/2020     Supreme Court of
      Councils; Brooklyn                                       Councils, Boy Scouts of America;                         the State of New
      Council; YMCA of Greater                                 Brooklyn Council, Boy Scouts of                          York, New York
      New York                                                 America; YMCA of Greater New York;                       County
                                                               and Does 1-5 whose identities are
                                                               unknown to Plaintiff
441   Allegheny Highlands            [Redacted]                [Redacted] v. Allegheny Highlands        EK12020000843   Supreme Court of
      Council, Inc.; The                                       Council, Inc.; The Lakewood Memorial                     the State of New
      Lakewood Memorial Post                                   Post No. 1286, Inc., American Legion,                    York, Chautauqua
      No. 1286, Inc., American                                 Department of New York                                   County
      Legion, Department of New
      York
442   Seneca Waterways Council,      AB 410 Doe                AB 410 Doe v. Seneca Waterways           E2020005486     Supreme Court of
      Inc.; First United Methodist                             Council, Inc., Boy Scouts of America;                    the State of New
      Church a/k/a Newark First                                First United Methodist Church a/k/a                      York, Monroe
      United Methodist Church                                  Newark First United Methodist Church;                    County
                                                               and Does 1-5 whose identities are
                                                               unknown to Plaintiff
443   Greater New York Councils      [Redacted]                [Redacted] v. Greater New York           950565/2020     Supreme Court of
                                                               Councils, Boy Scouts of America                          the State of New
                                                                                                                        York, New York
                                                                                                                        County
444   Longhouse Council, Inc.        [Redacted]                [Redacted] v. Longhouse Council, Inc.,   004585/2020     Supreme Court of
                                                               Boy Scouts of America                                    the State of New
                                                                                                                        York, Onondaga
                                                                                                                        County
                                      Case 20-50527-LSS         Doc 133-1       Filed 12/23/20        Page 97 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                               Case Number      Court or Agency
445   Greater New York Councils     [Redacted]                [Redacted] v. Greater New York             004585/2020      Supreme Court of
                                                              Councils, Boy Scouts of America                             the State of New
                                                                                                                          York, New York
                                                                                                                          County
446   Greater New York              [Redacted]                [Redacted] v. Greater New York             TBD              Supreme Court of
      Councils; Archdiocese of                                Councils, Boy Scouts of America;                            the State of New
      New York; Our Lady of                                   Archdiocese of New York; Our Lady of                        York, New York
      Refuge Church                                           Refuge Church                                               County
447   Westchester-Putnam            [Redacted]                [Redacted] v. Westchester-Putnam           57805/2020       Supreme Court of
      Council; Trinity Episcopal                              Council, Boy Scouts of America; Trinity                     the State of New
      Church; Episcopal Diocese                               Episcopal Church; Episcopal Diocese of                      York, Westchester
      of New York                                             New York                                                    County
448   Greater New York Councils     [Redacted]                [Redacted] v. Greater New York             TBD              Supreme Court of
                                                              Councils, Boy Scouts of America                             the State of New
                                                                                                                          York, New York
                                                                                                                          County
449   Greater New York Councils     [Redacted]                [Redacted] v. Greater New York             TBD              Supreme Court of
                                                              Councils, Boy Scouts of America                             the State of New
                                                                                                                          York, New York
                                                                                                                          County
450   91st Sojourners Scout         [Redacted]                [Redacted] v. 91st Sojourners Scout        EFCA2020001461   Supreme Court of
      Group – Baden Powell                                    Group – Baden Powell Service                                the State of New
      Service Association, a/k/a                              Association, a/k/a Baden Powell                             York, Broome
      Baden Powell Council, Inc.,                             Council, Inc., Boy Scouts of America;                       County
      Boy Scouts of America;                                  First United Methodist Church; St.
      First United Methodist                                  Mary’s Church
      Church; St. Mary’s Church
451   Greater New York              [Redacted]                [Redacted] v. Greater New York             513780/2020      Supreme Court of
      Councils; Our Lady of the                               Councils, Boy Scouts of America; Our                        the State of New
      Snows Church; Diocese of                                Lady of the Snows Church; Diocese of                        York, Kings
      Brooklyn                                                Brooklyn                                                    County
452   Greater Niagara Frontier      [Redacted]                [Redacted] v. Greater Niagara Frontier     808160/2020      Supreme Court of
      Council, Inc.; St. Amelia                               Council, Inc., Boy Scouts of America;                       the State of New
      Catholic Church                                         St. Amelia Catholic Church                                  York, Erie County
                                       Case 20-50527-LSS         Doc 133-1      Filed 12/23/20        Page 98 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                              Case Number      Court or Agency
453   Greater New York Councils      [Redacted]                [Redacted] v. Greater New York            TBD              Supreme Court of
                                                               Councils, Boy Scouts of America                            the State of New
                                                                                                                          York, New York
                                                                                                                          County
454   Greater New York Councils      [Redacted]                [Redacted] v. Greater New York            TBD              Supreme Court of
                                                               Councils, Boy Scouts of America                            the State of New
                                                                                                                          York, New York
                                                                                                                          County
455   Greater New York Councils      [Redacted]                [Redacted] v. Greater New York            TBD              Supreme Court of
                                                               Councils, Boy Scouts of America                            the State of New
                                                                                                                          York, New York
                                                                                                                          County
456   Longhouse Council, Inc.;       [Redacted]                [Redacted] v. Longhouse Council, Inc.,    004600/2020      Supreme Court of
      Basilica of the Sacred Heart                             Boy Scouts of America; and Basilica of                     the State of New
      of Jesus                                                 the Sacred Heart of Jesus                                  York, Onondaga
                                                                                                                          County
457   Theodore Roosevelt             [Redacted]                [Redacted] v. Theodore Roosevelt          TBD              Supreme Court of
      Council, Inc.                                            Council, Inc., Boy Scouts of America                       the State of New
                                                                                                                          York, Nassau
                                                                                                                          County
458   Baden-Powell Council, Inc.     [Redacted]                [Redacted] v. Baden-Powell Council,       EFCA2020001444   Supreme Court of
                                                               Inc., Boy Scouts of America                                the State of New
                                                                                                                          York, Broome
                                                                                                                          County
459   Greater New York               [Redacted]                [Redacted] v. Greater New York            TBD              Supreme Court of
      Councils; St. Sylvester                                  Councils, Boy Scouts of America; St.                       the State of New
      Roman Catholic Church;                                   Sylvester Roman Catholic Church;                           York, New York
      Archdiocese of New York                                  Archdiocese of New York                                    County
460   Theodore Roosevelt             [Redacted]                [Redacted] v. Theodore Roosevelt          900123/2020      Supreme Court of
      Council, Inc.                                            Council, Inc., Boy Scouts of America                       the State of New
                                                                                                                          York, County of
                                                                                                                          Nassau
461   Longhouse Council, Inc.        [Redacted]                [Redacted] v. Longhouse Council, Inc.,    004607/2020      Supreme Court of
                                                               Boy Scouts of America                                      the State of New
                                       Case 20-50527-LSS         Doc 133-1       Filed 12/23/20        Page 99 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                               Case Number   Court or Agency
                                                                                                                        York, Onondaga
                                                                                                                        County
462   Iroquois Trail Council, Inc.   [Redacted]                [Redacted] v. Iroquois Trail Council,      E68487        Supreme Court of
                                                               Inc., Boy Scouts of America                              the State of New
                                                                                                                        York, Genesee
                                                                                                                        County
463   Longhouse Council, Inc.,       [Redacted]                [Redacted] v. Longhouse Council, Inc.,     004771/2020   Supreme Court of
      a/k/a Seaway Valley                                      Boy Scouts of America a/k/a Seaway                       the State of New
      Council a/k/a Hiawatha                                   Valley Council #403 a/k/a Hiawatha                       York, Onondaga
      Council a/k/a Hiawatha                                   Council a/k/a Hiawatha Seaway Council                    County
      Seaway Council
464   Twin River Council, a/k/a      [Redacted]                [Redacted] v. Twin River Council, Boy      904964-20     Supreme Court of
      Governor Clinton Council,                                Scouts of America a/k/a Governor                         the State of New
      Saratoga Council,                                        Clinton Council, Saratoga Council,                       York, Albany
      Schenectady County                                       Schenectady County Council, Sir                          County
      Council, Sir William                                     William Johnson Council, Mohican
      Johnson Council, Mohican                                 Council, and/or Adirondack Council
      Council, and/or Adirondack
      Council
465   Seneca Waterways Council,      [Redacted]                [Redacted] v. Seneca Waterways             E2020005544   Supreme Court of
      Inc.                                                     Council, Inc., Boy Scouts of America                     the State of New
                                                                                                                        York, Monroe
                                                                                                                        County
466   Twin Rivers Council, Inc.;     [Redacted]                [Redacted] v. Twin Rivers Council, Inc.,   904949-20     Supreme Court of
      Sacred Heart Church;                                     Boy Scouts of America; Sacred Heart                      the State of New
      Roman Catholic Diocese of                                Church; Roman Catholic Diocese of                        York, Albany
      Albany                                                   Albany                                                   County
467   Greater New York               [Redacted]                [Redacted] v. Greater New York             513875/2020   Supreme Court of
      Councils, Inc.; Mary Queen                               Councils, Inc., Boy Scouts of America;                   the State of New
      of Heaven Church; Diocese                                Mary Queen of Heaven Church; Diocese                     York, Kings
      of Brooklyn                                              of Brooklyn                                              County
468   Longhouse Council, Inc.        [Redacted]                [Redacted] v. Longhouse Council, Inc.,     004731/2020   Supreme Court of
                                                               Boy Scouts of America                                    the State of New
                                   Case 20-50527-LSS          Doc 133-1      Filed 12/23/20     Page 100 of 136




                                  Underlying Plaintiff(s)
      Non-Debtor Defendants(s)    (last, first)             Case Caption                             Case Number   Court or Agency
                                                                                                                   York, Onondaga
                                                                                                                   County
469   Longhouse Council, Inc.     [Redacted]                [Redacted] v. Longhouse Council, Inc.,   004733/2020   Supreme Court of
                                                            Boy Scouts of America                                  the State of New
                                                                                                                   York, Onondaga
                                                                                                                   County
470   Greater Niagara Frontier    AB 400 Doe                AB 400 Doe v. Greater Niagara Frontier   808074/2020   Supreme Court of
      Council, Inc.; American                               Council, Inc., Boy Scouts of America;                  the State of New
      Medical Response, Inc.                                American Medical Response, Inc. d/b/a                  York, Erie County
      d/b/a Western NY AMR                                  Western NY AMR f/k/a Rural/Metro
      f/k/a Rural/Metro                                     Ambulance; and Does 1-5 whose
      Ambulance                                             identities are unknown to Plaintiff
471   Greater Niagara Frontier    AB 401 Doe                AB 401 Doe v. Greater Niagara Frontier   808139/2020   Supreme Court of
      Council, Inc.; American                               Council, Inc., Boy Scouts of America;                  the State of New
      Medical Response, Inc.                                American Medical Response, Inc. d/b/a                  York, Erie County
      d/b/a Western NY AMR                                  Western NY AMR f/k/a Rural/Metro
      f/k/a Rural/Metro                                     Ambulance; and Does 1-5 whose
      Ambulance                                             identities are unknown to Plaintiff
472   Greater Niagara Frontier    AB 402 Doe                AB 402 Doe v. Greater Niagara Frontier   808140/2020   Supreme Court of
      Council, Inc.; Rescue                                 Council, Inc., Boy Scouts of America;                  the State of New
      Volunteer Hose Company                                Rescue Volunteer Hose Company No. 1                    York, Erie County
      No. 1 of Cheektowga a/k/a                             of Cheektowga a/k/a Rescue Hose Co.;
      Rescue Hose Co.                                       and Does 1-5 whose identities are
                                                            unknown to Plaintiff
473   Greater Niagara Frontier    AB 403 Doe                AB 403 Doe v. Greater Niagara Frontier   808118/2020   Supreme Court of
      Council, Inc.; Rescue                                 Council, Inc., Boy Scouts of America;                  the State of New
      Volunteer Hose Company                                Rescue Volunteer Hose Company No. 1                    York, Erie County
      No. 1 of Cheektowga a/k/a                             of Cheektowga a/k/a Rescue Hose Co.;
      Rescue Hose Co.                                       and Does 1-5 whose identities are
                                                            unknown to Plaintiff
474   Greater Niagara Frontier    AB 404 Doe                AB 404 Doe v. Greater Niagara Frontier   808093/2020   Supreme Court of
      Council, Inc.; Rescue                                 Council, Inc., Boy Scouts of America;                  the State of New
      Volunteer Hose Company                                Rescue Volunteer Hose Company No. 1                    York, Erie County
                                                            of Cheektowga a/k/a Rescue Hose Co.;
                                     Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 101 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number   Court or Agency
      No. 1 of Cheektowga a/k/a                               and Does 1-5 whose identities are
      Rescue Hose Co.                                         unknown to Plaintiff
475   Greater Niagara Frontier      AB 405 Doe                AB 405 Doe v. Greater Niagara Frontier      808092/2020   Supreme Court of
      Council, Inc.; Our Mother                               Council, Inc., Boy Scouts of America;                     the State of New
      of Good Counsel a/k/a Our                               Our Mother of Good Counsel a/k/a Our                      York, Erie County
      Mother of Good Counsel                                  Mother of Good Counsel Church; and
      Church                                                  Does 1-5 whose identities are unknown
                                                              to Plaintiff
476   Greater Niagara Frontier      AB 406 Doe                AB 406 Doe v. Greater Niagara Frontier      808117/2020   Supreme Court of
      Council, Inc.; Our Mother                               Council, Inc., Boy Scouts of America;                     the State of New
      of Good Counsel a/k/a Our                               Our Mother of Good Counsel a/k/a Our                      York, Erie County
      Mother of Good Counsel                                  Mother of Good Counsel Church; and
      Church                                                  Does 1-5 whose identities are unknown
                                                              to Plaintiff
477   Greater Niagara Frontier      AB 407 Doe                AB 407 Doe v. Greater Niagara Frontier      808120/2020   Supreme Court of
      Council, Inc.                                           Council, Inc., Boy Scouts of America;                     the State of New
                                                              and Does 1-5 whose identities are                         York, Erie County
                                                              unknown to Plaintiff
478   Greater Niagara Frontier      AB 408 Doe                AB 408 Doe v. Greater Niagara Frontier      808094/2020   Supreme Court of
      Council, Inc.; St. Barnabas                             Council, Inc., Boy Scouts of America;                     the State of New
      Church; St. Martha Parish                               St. Barnabas Church; St. Martha Parish;                   York, Erie County
                                                              and Does 1-5 whose identities are
                                                              unknown to Plaintiff
479   Greater Niagara Frontier      AB 409 Doe                AB 409 Doe v. Greater Niagara Frontier      808095/2020   Supreme Court of
      Council, Inc.; Father Baker                             Council, Inc., Boy Scouts of America;                     the State of New
      Council #2243 a/k/a                                     Father Baker Council #2243 a/k/a                          York, Erie County
      Knights of Columbus                                     Knights of Columbus Father Baker
      Father Baker Council #2243                              Council #2243; and Does 1-5 whose
                                                              identities are unknown to Plaintiff
480   Seneca Waterways Council,     AB 412 Doe                AB 412 Doe v. Seneca Waterways              E2020005541   Supreme Court of
      Inc.; Park Presbyterian                                 Council, Inc., Boy Scouts of America;                     the State of New
      Church                                                  Park Presbyterian Church; and Does 1-5                    York, Monroe
                                                              whose identities are unknown to Plaintiff                 County
                                       Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 102 of 136




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number   Court or Agency
481   Seneca Waterways Council,       AB 415 Doe                AB 415 Doe v. Seneca Waterways              E2020005545   Supreme Court of
      Inc.; St. Augustine’s                                     Council, Inc., Boy Scouts of America;                     the State of New
      Church; St. Monica Church                                 St. Augustine’s Church; St. Monica                        York, Monroe
                                                                Church; and Does 1-5 whose identities                     County
                                                                are unknown to Plaintiff
482   Iroquois Trail Council, Inc.;   AB 418 Doe                AB 418 Doe v. Iroquois Trial Council,       E68488        Supreme Court of
      Attica Lodge #462 F. &                                    Inc., Boy Scouts of America; Attica                       the State of New
      A.M.                                                      Lodge #462 F. & A.M.; and Does 1-5                        York, Genesee
                                                                whose identities are unknown to Plaintiff                 County
483   Greater Niagara Frontier        AB 422 Doe                AB 422 Doe v. Greater Niagara Frontier      808141/2020   Supreme Court of
      Council, Inc.; St. Paul’s                                 Council, Inc., Boy Scouts of America;                     the State of New
                                                                St. Paul’s; and Does 1-5 whose identities                 York, Erie County
                                                                are unknown to Plaintiff
484   Greater Niagara Frontier        AB 423 Doe                AB 423 Doe v. Greater Niagara Frontier      808266/2020   Supreme Court of
      Council, Inc.; St. Francis                                Council, Inc., Boy Scouts of America;                     the State of New
      Xavier; Assumption                                        St. Francis Xavier; Assumption; and                       York, Erie County
                                                                Does 1-5 whose identities are unknown
                                                                to Plaintiff
485   Greater Niagara Frontier        AB 424 Doe                AB 424 Doe v. Greater Niagara Frontier      808218/2020   Supreme Court of
      Council, Inc.                                             Council, Inc., Boy Scouts of America;                     the State of New
                                                                and Does 1-5 whose identities are                         York, Erie County
                                                                unknown to Plaintiff
486   Greater Niagara Frontier        AB 425 Doe                AB 425 Doe v. Greater Niagara Frontier      808217/2020   Supreme Court of
      Council, Inc.                                             Council, Inc., Boy Scouts of America;                     the State of New
                                                                and Does 1-5 whose identities are                         York, Erie County
                                                                unknown to Plaintiff
487   Seneca Waterways Council,       AB 426 Doe                AB 426 Doe v. Seneca Waterways              E2020005537   Supreme Court of
      Inc.; First Baptist Church of                             Council, Inc., Boy Scouts of America;                     the State of New
      Rochester                                                 First Baptist Church of Rochester; and                    York, Monroe
                                                                Does 1-5 whose identities are unknown                     County
                                                                to Plaintiff
488   Seneca Waterways Council,       AB 427 Doe                AB 427 Doe v. Seneca Waterways              E2020005538   Supreme Court of
      Inc.; West Irondequoit                                    Council, Inc., Boy Scouts of America;                     the State of New
      Central School District                                   West Irondequoit Central School
                                     Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 103 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                               Case Number   Court or Agency
                                                              District; and Does 1-5 whose identities                  York, Monroe
                                                              are unknown to Plaintiff                                 County
489   Westchester-Putnam            JA-001 Doe                JA-001 Doe v. Westchester-Putnam           57841/2020    Supreme Court of
      Council, Inc.; Hitchcock                                Council, Inc., Boy Scouts of America;                    the State of New
      Presbyterian Church                                     Hitchcock Presbyterian Church; and                       York, Westchester
                                                              Does 1-5 whose identities are unknown                    County
                                                              to Plaintiff
490   Theodore Roosevelt            JA-005 Doe                JA-005 Doe v. Theodore Roosevelt           900116/2020   Supreme Court of
      Council, Inc.; Our Holy                                 Council, Inc., Boy Scouts of America;                    the State of New
      Redeemer Roman Catholic                                 Our Holy Redeemer Roman Catholic                         York, Nassau
      Church                                                  Church; and Does 1-5 whose identities                    County
                                                              are unknown to Plaintiff
491   Greater New York              JA-007 Doe                JA-007 Doe v. Greater New York             950453/2020   Supreme Court of
      Councils; Queens Council;                               Councils, Boy Scouts of America;                         the State of New
      Christ Evangelical Lutheran                             Queens Council Boy Scouts of America,                    York, New York
      Church                                                  Inc.; Christ Evangelical Lutheran                        County
                                                              Church; and Does 1-5 whose identities
                                                              are unknown to Plaintiff
492   Greater New York              JA-008 Doe                JA-008 Doe v. Greater New York             950476/2020   Supreme Court of
      Councils; Queens Council;                               Councils, Boy Scouts of America;                         the State of New
      Sacred Heart of Jesus                                   Queens Council Boy Scouts of America,                    York, New York
                                                              Inc.; Sacred Heart of Jesus; and Does 1-                 County
                                                              5 whose identities are unknown to
                                                              Plaintiff
493   Greater New York              JA-009 Doe                JA-009 Doe v. Greater New York             950478/2020   Supreme Court of
      Councils; Queens Council;                               Councils, Boy Scouts of America;                         the State of New
      Dads Club of Troop 1,                                   Queens Council Boy Scouts of America,                    York, New York
      Flushing, Inc.                                          Inc.; Dads Club of Troop 1, Flushing,                    County
                                                              Inc.; and Does 1-5 whose identities are
                                                              unknown to Plaintiff
494   Greater New York              JA-010 Doe                JA-010 Doe v. Greater New York             950493/2020   Supreme Court of
      Councils; Queens Council                                Councils, Boy Scouts of America;                         the State of New
                                                              Queens Council Boy Scouts of America,                    York, New York
                                                              Inc.                                                     County
                                      Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 104 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number   Court or Agency
495   Greater New York               JA-011 Doe                JA-011 Doe v. Greater New York              950488/2020   Supreme Court of
      Councils; Queens Council;                                Councils, Boy Scouts of America;                          the State of New
      Incarnation Parish                                       Queens Council Boy Scouts of America,                     York, New York
                                                               Inc.; Incarnation Parish; and Does 1-5                    County
                                                               whose identities are unknown to Plaintiff
496   Greater New York               JA-012 Doe                JA-012 Doe v. Greater New York              950460/2020   Supreme Court of
      Councils; Queens Council;                                Councils, Boy Scouts of America;                          the State of New
      St. Benedict Joseph Labre                                Queens Council Boy Scouts of America,                     York, New York
      Church                                                   Inc.; St. Benedict Joseph Labre Church;                   County
                                                               and Does 1-5 whose identities are
                                                               unknown to Plaintiff
497   Greater New York               JA-013 Doe                JA-013 Doe v. Greater New York              950475/2020   Supreme Court of
      Councils; Manhattan                                      Councils, Boy Scouts of America;                          the State of New
      Council a/k/a Manhattan                                  Manhattan Council, Boy Scouts of                          York, New York
      Council, Boy Scouts of                                   America a/k/a Manhattan Council, Boy                      County
      America, Inc.; St. Bernard’s                             Scouts of America, Inc.; St. Bernard’s
      Church; Our Lady of                                      Church; Our Lady of Guadalupe; and
      Guadalupe                                                Does 1-5 whose identities are unknown
                                                               to Plaintiff
498   Greater New York               JA-014 Doe                JA-014 Doe v. Greater New York              950494/2020   Supreme Court of
      Councils; Manhattan                                      Councils, Boy Scouts of America;                          the State of New
      Council a/k/a Manhattan                                  Manhattan Council, Boy Scouts of                          York, New York
      Council, Boy Scouts of                                   America a/k/a Manhattan Council, Boy                      County
      America, Inc.                                            Scouts of America Inc.; and Does 1-5
                                                               whose identities are unknown to Plaintiff
499   Greater New York               JA-016 Doe                JA-016 Doe v. Greater New York              950454/2020   Supreme Court of
      Councils; Bronx Council                                  Councils, Boy Scouts of America; Bronx                    the State of New
                                                               Council Boy Scouts of America, Inc.;                      York, New York
                                                               and Does 1-5 whose identities are                         County
                                                               unknown to Plaintiff
500   Greater New York               JA-018 Doe                JA-018 Doe v. Greater New York              950461/2020   Supreme Court of
      Councils; Brooklyn Council                               Councils, Boy Scouts of America;                          the State of New
                                                               Brooklyn Council, Boy Scouts of                           York, New York
                                                                                                                         County
                                    Case 20-50527-LSS          Doc 133-1      Filed 12/23/20       Page 105 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                                Case Number   Court or Agency
                                                             America; and Does 1-5 whose identities
                                                             are unknown to Plaintiff
501   Greater New York             JA-019 Doe                JA-019 Doe v. Greater New York              950463/2020   Supreme Court of
      Councils; Brooklyn                                     Councils, Boy Scouts of America;                          the State of New
      Council; St. John the                                  Brooklyn Council, Boy Scouts of                           York, New York
      Evangelist; Saint John the                             America; St. John the Evangelist; Saint                   County
      Evangelist-Saint Rocco                                 John the Evangelist-Saint Rocco Roman
      Roman Catholic Church                                  Catholic Church; and Does 1-5 whose
                                                             identities are unknown to Plaintiff
502   Greater New York             JA-020 Doe                JA-020 Doe v. Greater New York              950470/2020   Supreme Court of
      Councils; Brooklyn                                     Councils, Boy Scouts of America;                          the State of New
      Council; New Utrecht                                   Brooklyn Council, Boy Scouts of                           York, New York
      Reformed Church                                        America; New Utrecht Reformed                             County
                                                             Church; and Does 1-5 whose identities
                                                             are unknown to Plaintiff
503   Greater New York             JA-022 Doe                JA-022 Doe v. Greater New York              950472/2020   Supreme Court of
      Councils; Brooklyn                                     Councils, Boy Scouts of America;                          the State of New
      Council; Holy Family                                   Brooklyn Council, Boy Scouts of                           York, New York
      Church                                                 America; Holy Family Church; and                          County
                                                             Does 1-5 whose identities are unknown
                                                             to Plaintiff
504   Greater New York             JA-023 Doe                JA-023 Doe v. Greater New York              950473/2020   Supreme Court of
      Councils; Brooklyn                                     Councils, Boy Scouts of America;                          the State of New
      Council; St. Peter’s                                   Brooklyn Council, Boy Scouts of                           York, New York
      Lutheran Church f/k/a St.                              America; St. Peter’s Lutheran Church                      County
      Peter’s Evangelical Church                             f/k/a St. Peter’s Evangelical Church; and
                                                             Does 1-5 whose identities are unknown
                                                             to Plaintiff
505   Greater New York             JA-024 Doe                JA-024 Doe v. Greater New York              950477/2020   Supreme Court of
      Councils; Brooklyn                                     Councils, Boy Scouts of America;                          the State of New
      Council; Holy House of                                 Brooklyn Council, Boy Scouts of                           York, New York
      Prayer for All People                                  America; Holy House of Prayer for All                     County
                                                             People; and Does 1-5 whose identities
                                                             are unknown to Plaintiff
                                      Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 106 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number   Court or Agency
506   Greater New York Councils      JA-025 Doe                JA-025 Doe v. Greater New York              950452/2020   Supreme Court of
                                                               Councils, Boy Scouts of America; and                      the State of New
                                                               Does 1-5 whose identities are unknown                     York, New York
                                                               to Plaintiff                                              County
507   Greater New York Councils      JA-026 Doe                JA-026 Doe v. Greater New York              950483/2020   Supreme Court of
                                                               Councils, Boy Scouts of America; and                      the State of New
                                                               Does 1-5 whose identities are unknown                     York, New York
                                                               to Plaintiff                                              County
508   Greater New York Councils      JA-027 Doe                JA-027 Doe v. Greater New York              950492/2020   Supreme Court of
                                                               Councils, Boy Scouts of America; and                      the State of New
                                                               Does 1-5 whose identities are unknown                     York, New York
                                                               to Plaintiff                                              County
509   Longhouse Council, Inc.;       JA-038 Doe                JA-038 Doe v. Longhouse Council, Inc.,      004608/2020   Supreme Court of
      First Presbyterian Church                                Boy Scouts of America; First                              the State of New
      a/k/a Weedsport First                                    Presbyterian Church a/k/a Weedsport                       York, Onondaga
      Presbyterian Church                                      First Presbyterian Church; and Does 1-5                   County
                                                               whose identities are unknown to Plaintiff
510   Longhouse Council, Inc.;       JA-040 Doe                JA-040 Doe v. Longhouse Council, Inc.,      004736/2020   Supreme Court of
      St. Margaret’s Church d/b/a                              Boy Scouts of America; St. Margaret’s                     the State of New
      Holy Name Society                                        Church d/b/a Holy Name Society; and                       York, Onondaga
                                                               Does 1-5 whose identities are unknown                     County
                                                               to Plaintiff
511   Longhouse Council, Inc.        JA-041 Doe                JA-041 Doe v. Longhouse Council, Inc.,      004742/2020   Supreme Court of
                                                               Boy Scouts of America; and Does 1-5                       the State of New
                                                               whose identities are unknown to Plaintiff                 York, Onondaga
                                                                                                                         County
512   Longhouse Council, Inc.;       JA-042 Doe                JA-042 Doe v. Longhouse Council, Inc.,      004745/2020   Supreme Court of
      St. John the Baptist Church;                             Boy Scouts of America; St. John the                       the State of New
      St. John the Baptist/Holy                                Baptist Church; St. John the                              York, Onondaga
      Trinity Church                                           Baptist/Holy Trinity Church; and Does                     County
                                                               1-5 whose identities are unknown to
                                                               Plaintiff
                                      Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 107 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number       Court or Agency
513   Longhouse Council, Inc.;       JA-043 Doe                JA-043 Doe v. Longhouse Council, Inc.,      004724/2020       Supreme Court of
      First United Church of East                              Boy Scouts of America; First United                           the State of New
      Syracuse                                                 Church of East Syracuse; and Does 1-5                         York, Onondaga
                                                               whose identities are unknown to Plaintiff                     County
514   Longhouse Council, Inc.;       JA-044 Doe                JA-044 Doe v. Longhouse Council, Inc.,      004743/2020       Supreme Court of
      Basilica of the Sacred Heart                             Boy Scouts of America; Basilica of the                        the State of New
                                                               Sacred Heart; and Does 1-5 whose                              York, Onondaga
                                                               identities are unknown to Plaintiff                           County
515   Twin Rivers Council, Inc.;     JA-053 Doe                JA-053 Doe v. Twin Rivers Council,          904904-20         Supreme Court of
      Christ Episcopal Church                                  Inc., Boy Scouts of America; Christ                           the State of New
      a/k/a Christ Church                                      Episcopal Church a/k/a Christ Church;                         York, Albany
                                                               and Does 1-5 whose identities are                             County
                                                               unknown to Plaintiff
516   Five Rivers Council, Inc.;     JA-057 Doe                JA-057 Doe v. Five Rivers Council, Inc.,    2020-5417         Supreme Court of
      Emmanuel Episcopal                                       Boy Scouts of America; Emmanuel                               the State of New
      Church                                                   Episcopal Church; and Does 1-5 whose                          York, Chemung
                                                               identities are unknown to Plaintiff                           County
517   Leatherstocking Council;       JA-058 Doe                JA-058 Doe v. Leatherstocking Council       EFCA2020-001447   Supreme Court of
      New Hartford Presbyterian                                of the Boy Scouts of America, Inc.; New                       the State of New
      Church                                                   Hartford Presbyterian Church; and Does                        York, Oneida
                                                               1-5 whose identities are unknown to                           County
                                                               Plaintiff
518   Longhouse Council, Inc.        JA-063 Doe                JA-063 Doe v. Longhouse Council, Inc.,      004744/2020       Supreme Court of
                                                               Boy Scouts of America; and Does 1-5                           the State of New
                                                               whose identities are unknown to Plaintiff                     York, Onondaga
                                                                                                                             County
519   Greater New York               JA-067 Doe                JA-067 Doe v. Greater New York              950482/2020       Supreme Court of
      Councils; Bronx Council                                  Councils, Boy Scouts of America; Bronx                        the State of New
                                                               Council Boy Scouts of America, Inc.;                          York, New York
                                                               and Does 1-5 whose identities are                             County
                                                               unknown to Plaintiff
520   Longhouse Council, Inc.; A     JA-070 Doe                JA-070 Doe v. Longhouse Council, Inc.,      004668/2020       Supreme Court of
      Group of Citizens                                        Boy Scouts of America; A Group of                             the State of New
                                    Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 108 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                                Case Number     Court or Agency
                                                             Citizens; and Does 1-5 whose identities                     York, Onondaga
                                                             are unknown to Plaintiff                                    County
521   Hudson Valley Council,       JA-071 Doe                JA-071 Doe v. Hudson Valley Council,        EF004007-2020   Supreme Court of
      Inc.; St. James’ Episcopal                             Inc., Boy Scouts of America; St. James’                     the State of New
      Church                                                 Episcopal Church; and Does 1-5 whose                        York, Orange
                                                             identities are unknown to Plaintiff                         County
522   Greater New York             [Redacted]                [Redacted] v. Greater New York              950498/2020     Supreme Court of
      Councils, Boy Scouts of                                Councils, Boy Scouts of America a/k/a                       the State of New
      America a/k/a Queens                                   Queens Borough Council, Greater New                         York, New York
      Borough Council, Greater                               York Councils, Boy Scouts of America                        County
      New York Councils, Boy
      Scouts of America
523   Greater New York Councils    [Redacted]                [Redacted] v. Thomas Glenn v. Greater       513870/2020     Supreme Court of
                                                             New York Councils, Boy Scouts of                            the State of New
                                                             America                                                     York, Kings
                                                                                                                         County
524   Greater New York             [Redacted]                [Redacted] v. Greater New York              950499/2020     Supreme Court of
      Councils, Boy Scouts of                                Councils, Boy Scouts of America a/k/a                       the State of New
      America a/k/a Queens                                   Queens Borough Council, Greater New                         York, New York
      Borough Council, Greater                               York Councils, Boy Scouts of America                        County
      New York Councils, Boy
      Scouts of America
525   Greater Niagara Frontier     LG 82 Doe                 LG 82 Doe v. Greater Niagara Frontier       808289/2020     Supreme Court of
      Council, Inc.                                          Council, Inc., Boy Scouts of America                        the State of New
                                                                                                                         York, Erie County
526   Seneca Waterways Council,    AB 414 Doe                AB 414 Doe v. Seneca Waterways              E2020005629     Supreme Court of
      Inc.                                                   Council, Inc., Boy Scouts of America;                       the State of New
                                                             and Does 1-5 whose identities are                           York, Monroe
                                                             unknown to Plaintiff                                        County
527   Seneca Waterways Council,    AB 411 Doe                AB 411 Doe v. Seneca Waterways              E2020005632     Supreme Court of
      Inc.; Sacred Heart                                     Council, Inc., Boy Scouts of America;                       the State of New
      Cathedral a/k/a The                                    Sacred Heart Cathedral a/k/a The                            York, Monroe
      Cathedral Community                                    Cathedral Community; and Does 1-5                           County
                                                             whose identities are unknown to Plaintiff
                                      Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 109 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number   Court or Agency
528   Seneca Waterways Council,      AB 413 Doe                AB 413 Doe v. Seneca Waterways              E2020005633   Supreme Court of
      Inc.; Park Presbyterian                                  Council, Inc., Boy Scouts of America;                     the State of New
      Church                                                   Park Presbyterian Church; and Does 1-5                    York, Monroe
                                                               whose identities are unknown to Plaintiff                 County
529   Seneca Waterways Council,      AB 416 Doe                AB 416 Doe v. Seneca Waterways              E2020005638   Supreme Court of
      Inc.; Lions Club of Chili,                               Council, Inc., Boy Scouts of America;                     the State of New
      Inc.                                                     Lions Club of Chili, Inc.; and Does 1-5                   York, Monroe
                                                               whose identities are unknown to Plaintiff                 County
530   Seneca Waterways Council,      AB 421 Doe                AB 421 Doe v. Seneca Waterways              E2020005640   Supreme Court of
      Inc.; South Presbyterian                                 Council, Inc., Boy Scouts of America;                     the State of New
      Church a/k/a Community of                                South Presbyterian Church a/k/a                           York, Monroe
      the Savior                                               Community of the Savior; and Does 1-5                     County
                                                               whose identities are unknown to Plaintiff
531   Iroquois Trail Council, Inc.   AB 419 Doe                AB 419 Doe v. Iroquois Trail Council,       E68502        Supreme Court of
                                                               Inc., Boy Scouts of America; and Does                     the State of New
                                                               1-5 whose identities are unknown to                       York, Genesee
                                                               Plaintiff                                                 County
532   Iroquois Trail Council, Inc.   AB 420 Doe                AB 420 Doe v. Iroquois Trail Council,       E68501        Supreme Court of
                                                               Inc., Boy Scouts of America; and Does                     the State of New
                                                               1-5 whose identities are unknown to                       York, Genesee
                                                               Plaintiff                                                 County
533   Westchester-Putnam             JA-002 Doe                JA-002 Doe v. Westchester-Putnam            58051/2020    Supreme Court of
      Council, Inc.; Hitchcock                                 Council, Inc., Boy Scouts of America;                     the State of New
      Presbyterian Church                                      Hitchcock Presbyterian Church; and                        York, Westchester
                                                               Does 1-5 whose identities are unknown                     County
                                                               to Plaintiff
534   Westchester-Putnam             JA-003 Doe                JA-003 Doe v. Westchester-Putnam            58052/2020    Supreme Court of
      Council, Inc.; The                                       Council, Inc., Boy Scouts of America;                     the State of New
      Community Church of the                                  The Community Church of the Pelhams;                      York, Westchester
      Pelhams                                                  and Does 1-5 whose identities are                         County
                                                               unknown to Plaintiff
535   Westchester-Putnam             JA-004 Doe                JA-004 Doe v. Westchester-Putnam            58053/2020    Supreme Court of
      Council, Inc.                                            Council, Inc., Boy Scouts of America;                     the State of New
                                      Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 110 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                                Case Number   Court or Agency
                                                               and Does 1-5 whose identities are                         York, Westchester
                                                               unknown to Plaintiff                                      County
536   Twin Rivers Council, Inc.      JA-028 Doe                JA-028 Doe v. Twin Rivers Council,          905023-20     Supreme Court of
                                                               Inc., Boy Scouts of America; and Does                     the State of New
                                                               1-5 whose identities are unknown to                       York, Albany
                                                               Plaintiff                                                 County
537   Greater New York               JA-029 Doe                JA-029 Doe v. Greater New York              950518/2020   Supreme Court of
      Councils; Manhattan                                      Councils, Boy Scouts of America;                          the State of New
      Council, Boy Scouts of                                   Manhattan Council, Boy Scouts of                          York, New York
      America a/k/a Manhattan                                  America a/k/a Manhattan Council, Boy                      County
      Council, Boy Scouts of                                   Scouts of America Inc.; and Does 1-5
      America Inc.                                             whose identities are unknown to Plaintiff
538   Greater New York               JA-030 Doe                JA-030 Doe v. Greater New York              950519/2020   Supreme Court of
      Councils; Queens Council;                                Councils, Boy Scouts of America;                          the State of New
      St. Bartholomew’s Roman                                  Queens Council Boy Scouts of America,                     York, New York
      Catholic Church                                          Inc.; St. Bartholomew’s Roman Catholic                    County
                                                               Church; and Does 1-5 whose identities
                                                               are unknown to Plaintiff
539   Greater New York               JA-031 Doe                JA-031 Doe v. Greater New York              950520/2020   Supreme Court of
      Councils; Brooklyn                                       Councils, Boy Scouts of America;                          the State of New
      Council; Central Queens                                  Brooklyn Council, Boy Scouts of                           York, New York
      Young Men’s and Young                                    America; Central Queens Young Men’s                       County
      Women’s Hebrew                                           and Young Women’s Hebrew
      Association, Inc. f/k/a East                             Association, Inc. f/k/a East New York
      New York Young Men’s                                     Young Men’s and Young Women’s
      and Young Women’s                                        Hebrew Association, Inc.; and Does 1-5
      Hebrew Association, Inc.                                 whose identities are unknown to Plaintiff
540   Greater New York               JA-032 Doe                JA-032 Doe v. Greater New York              950521/2020   Supreme Court of
      Councils; Brooklyn Council                               Council, Boy Scouts of America;                           the State of New
                                                               Brooklyn Council, Boy Scouts of                           York, New York
                                                               America; and Does 1-5 whose identities                    County
                                                               are unknown to Plaintiff
541   Greater New York               JA-035 Doe                JA-035 Doe v. Greater New York              950522/2020   Supreme Court of
      Councils; Queens Council;                                Councils, Boy Scouts of America;                          the State of New
                                     Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 111 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number       Court or Agency
      Blessed Virgin Mary, Help                               Queens Council Boy Scouts of America,                         York, New York
      of Christians a/k/a Blessed                             Inc.; Blessed Virgin Mary, Help of                            County
      Virgin Mary, Help of                                    Christians a/k/a Blessed Virgin Mary,
      Christians R.C. Church                                  Help of Christians R.C. Church; and
                                                              Does 1-5 whose identities are unknown
                                                              to Plaintiff
542   Longhouse Council, Inc.;      JA-036 Doe                JA-036 Doe v. Longhouse Council, Inc.,      004667/2020       Supreme Court of
      First Presbyterian Church                               Boy Scouts of America; First                                  the State of New
      a/k/a Weedsport First                                   Presbyterian Church a/k/a Weedsport                           York, Onondaga
      Presbyterian Church                                     First Presbyterian Church; and Does 1-5                       County
                                                              whose identities are unknown to Plaintiff
543   Longhouse Council, Inc.;      JA-039 Doe                JA-039 Doe v. Longhouse Council, Inc.,      004732/2020       Supreme Court of
      Blessed Sacrament                                       Boy Scouts of America; Blessed                                the State of New
                                                              Sacrament; and Does 1-5 whose                                 York, Onondaga
                                                              identities are unknown to Plaintiff                           County
544   Leatherstocking Council;      JA-046 Doe                JA-046 Doe v. Leatherstocking Council       EFCA2020-001489   Supreme Court of
      American Legion Post 1287                               of the Boy Scouts of America, Inc.;                           the State of New
      a/k/a William H. Cain Post                              American Legion Post 1287 a/k/a                               York, Oneida
      1287                                                    William H. Cain Post 1287; and Does 1-
                                                              5 whose identities are unknown to
                                                              Plaintiff
545   Twin Rivers Council, Inc.     JA-054 Doe                JA-054 Doe v. Twin Rivers Council,          905028-20         Supreme Court of
                                                              Inc., Boy Scouts America; and Does 1-5                        the State of New
                                                              whose identities are unknown to Plaintiff                     York, Albany
                                                                                                                            County
546   Twin Rivers Council, Inc.;    JA-055 Doe                JA-055 Doe v. Twin Rivers Council,          905029-20         Supreme Court of
      St. Joseph’s Church;                                    Inc., Boy Scouts of America; St.                              the State of New
      Immaculate Heart of Mary                                Joseph’s Church; Immaculate Heart of                          York, Albany
                                                              Mary; and Does 1-5 whose identities are                       County
                                                              unknown to Plaintiff
547   Leatherstocking Council;      JA-059 Doe                JA-059 Doe v. Leatherstocking Council       EFCA2020-001491   Supreme Court of
      Stone Presbyterian Church                               of the Boy Scouts of America, Inc.;                           the State of New
                                                              Stone Presbyterian Church; and Does 1-                        York, Oneida
                                                                                                                            County
                                     Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 112 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                                Case Number       Court or Agency
                                                              5 whose identities are unknown to
                                                              Plaintiff
548   Leatherstocking Council;      JA-060 Doe                JA-060 Doe v. Leatherstocking Council       EFCA2020-001490   Supreme Court of
      First United Methodist                                  of the Boy Scouts of America, Inc.; First                     the State of New
      Church a/k/a Herkimer First                             United Methodist Church a/k/a                                 York, Oneida
      United Methodist                                        Herkimer First United Methodist; and                          County
                                                              Does 1-5 whose identities are unknown
                                                              to Plaintiff
549   Greater New York              JA-073 Doe                JA-073 Doe v. Greater New York              950523/2020       Supreme Court of
      Councils; Bronx Council;                                Councils, Boy Scouts of America; Bronx                        the State of New
      The City of New York;                                   Council Boy Scouts of America, Inc.;                          York, New York
      New York City Department                                The City of New York ; New York City                          County
      of Education                                            Department of Education; and Does 1-5
                                                              whose identities are unknown to Plaintiff
550   Greater New York              JA-074 Doe                JA-074 Doe v. Greater New York              950524/2020       Supreme Court of
      Councils; Bronx Council;                                Councils, Boy Scouts of America; Bronx                        the State of New
      The City of New York;                                   Council Boy Scouts of America, Inc.;                          York, New York
      New York City Department                                The City of New York ; New York City                          County
      of Education                                            Department of Education; and Does 1-5
                                                              whose identities are unknown to Plaintiff
551   Greater New York              JA-077 Doe                JA-077 Doe v. Greater New York              950526/2020       Supreme Court of
      Councils; Queens Council;                               Councils, Boy Scouts of America;                              the State of New
      The City of New York;                                   Queens Council Boy Scouts of America,                         York, New York
      New York City Department                                Inc.; The City of New York ; New York                         County
      of Education                                            City Department of Education; and Does
                                                              1-5 whose identities are unknown to
                                                              Plaintiff
552   Greater New York              JA-078 Doe                JA-078 Doe v. Greater New York              950527/2020       Supreme Court of
      Councils; Bronx Council;                                Councils, Boy Scouts of America; Bronx                        the State of New
      The City of New York;                                   Council Boy Scouts of America, Inc.;                          York, New York
      New York City Department                                The City of New York ; New York City                          County
      of Education                                            Department of Education; and Does 1-5
                                                              whose identities are unknown to Plaintiff
                                      Case 20-50527-LSS          Doc 133-1      Filed 12/23/20       Page 113 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                               Case Number      Court or Agency
553   Westchester-Putnam             JA-080 Doe                JA-080 Doe v. Westchester-Putnam           58054/2020       Supreme Court of
      Council, Inc.                                            Council, Inc., Boy Scouts of America;                       the State of New
                                                               and Does 1-5 whose identities are                           York, Westchester
                                                               unknown to Plaintiff                                        County
554   Twin Rivers Council, Inc.;  JA-081 Doe                   JA-081 Doe v. Twin Rivers Council,         905026-20        Supreme Court of
      Knights of Columbus,                                     Inc., Boy Scouts of America; Knights of                     the State of New
      Saratoga Council #246 a/k/a                              Columbus, Saratoga Council #246 a/k/a                       York, Albany
      Saratoga Knights of                                      Saratoga Knights of Columbus; South                         County
      Columbus; South Wilton                                   Wilton Methodist; and Does 1-5 whose
      Methodist                                                identities are unknown to Plaintiff
555   Greater New York            [Redacted]                   [Redacted] v. Greater New York             950516/2020      Supreme Court of
      Councils; Queens Council;                                Councils, Boy Scouts of America;                            the State of New
      Richmond Hill South Lions                                Queens Council Boy Scouts of America,                       York, New York
      Club a/k/a Lions Club of                                 Inc.; Richmond Hill South Lions Club                        County
      Richmond Hill South                                      a/k/a Lions Club of Richmond Hill
                                                               South; and Does 1-5 whose identities are
                                                               unknown to Plaintiff
556   Iroquois Trail Council, Inc.   [Redacted]                [Redacted] v. Iroquois Trail Council,      E172679/2020     Supreme Court of
                                                               Inc., Boy Scouts of America                                 the State of New
                                                                                                                           York, Niagara
                                                                                                                           County
557   Greater Niagara Frontier       LG 80 Doe                 LG 80 Doe v. Greater Niagara Frontier      808458/2020      Supreme Court of
      Council, Inc.                                            Council, Inc., Boy Scouts of America                        the State of New
                                                                                                                           York, Erie County
558   Greater Niagara Frontier       LG 95 Doe                 LG 95 Doe v. Greater Niagara Frontier      808459/2020      Supreme Court of
      Council, Inc.                                            Council, Inc., Boy Scouts of America                        the State of New
                                                                                                                           York, Erie County
559   Baden Powell Council, Inc.     [Redacted]                [Redacted] v. Baden Powell Council,        EFCA2020001528   Supreme Court of
      a/k/a Susquenango Council                                Inc., Boy Scouts of America a/k/a                           the State of New
                                                               Susquenango Council                                         York, Broome
                                                                                                                           County
560   Greater New York Councils      [Redacted]                [Redacted] v. Greater New York             950515/2020      Supreme Court of
      a/k/a Manhattan Borough                                  Councils, Boy Scouts of America a/k/a                       the State of New
      Council, Greater New York                                Manhattan Borough Council, Greater
                                     Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 114 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                               Case Number   Court or Agency
      Councils, Boy Scouts of                                 New York Councils, Boy Scouts of                         York, New York
      America                                                 America                                                  County
561   Greater New York Councils     [Redacted]                [Redacted] v. Greater New York             950514/2020   Supreme Court of
      a/k/a Queens Borough                                    Councils, Boy Scouts of America a/k/a                    the State of New
      Council, Greater New York                               Queens Borough Council, Greater New                      York, New York
      Councils, Boy Scouts of                                 York Councils, Boy Scouts of America                     County
      America
562   Longhouse Council, Inc.;      [Redacted]                [Redacted] v. Longhouse Council, Inc.,     004786/2020   Supreme Court of
      Onondaga Council, Inc.;                                 Boy Scouts of America; Onondaga                          the State of New
      Lincoln Middle School;                                  Council, Inc., Boy Scouts of America;                    York, Onondaga
      Syracuse City School                                    Lincoln Middle School; and Syracuse                      County
      District                                                City School District
563   Twin Rivers Council, Inc.,;   [Redacted]                [Redacted] v. Twin Rivers Council, Inc.,   905042-20     Supreme Court of
      Adirondack Council, Inc.;                               Boy Scouts of America; Adirondack                        the State of New
      Plattsburgh United                                      Council, Inc., Boy Scouts of America;                    York, Albany
      Methodist Church                                        and Plattsburgh United Methodist                         County
                                                              Church
564   Greater New York              [Redacted]                [Redacted] v. Greater New York             950531/2020   Supreme Court of
      Councils; Queens Council;                               Councils, Boy Scouts of America;                         the State of New
      Lutheran Church of the                                  Queens Council Boy Scouts of America,                    York, New York
      Redeemer                                                Inc.; and Lutheran Church of the                         County
                                                              Redeemer
565   Greater New York              [Redacted]                [Redacted] v. Greater New York             950512/2020   Supreme Court of
      Councils; The City of New                               Councils, Boy Scouts of America, The                     the State of New
      York; The City of New                                   City of New York, and The New York                       York, New York
      York Department of                                      City Department of Education                             County
      Education
566   Greater New York Councils     MGD-3 Doe                 MGD-3 Doe v. Greater New York              950457/2020   Supreme Court of
                                                              Councils, Boy Scouts of America                          the State of New
                                                                                                                       York, New York
                                                                                                                       County
567   All Saints Roman Catholic     MGD-4 Doe                 MGD-4 Doe v. All Saints Roman              808260/2020   Supreme Court of
      Parish Church; Greater                                  Catholic Parish Church and Greater                       the State of New
                                                                                                                       York, Erie County
                                    Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 115 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                               Case Number   Court or Agency
      Niagara Frontier Council,                              Niagara Frontier Council, Inc., Boy
      Inc.                                                   Scouts of America
568   Central Synagogue; Greater   [Redacted]                [Redacted] v. Central Synagogue and        950505/2020   Supreme Court of
      New York Councils                                      Greater New York Councils, Boy Scouts                    the State of New
                                                             of America                                               York, New York
                                                                                                                      County
569   Greater New York             [Redacted]                [Redacted] v. Greater New York             950517/2020   Supreme Court of
      Councils; Brooklyn Council                             Councils, Boy Scouts of America;                         the State of New
                                                             Brooklyn Council, Boy Scouts of                          York, New York
                                                             America; and Does 1-5 whose identities                   County
                                                             are unknown to Plaintiff
570   Twin Rivers Council, Inc.    [Redacted]                [Redacted] v. Twin Rivers Council, Inc.,   905101-20     Supreme Court of
                                                             Boy Scouts of America                                    the State of New
                                                                                                                      York, Albany
                                                                                                                      County
571   Greater New York Councils    [Redacted]                [Redacted] v. Greater New York             950555/2020   Supreme Court of
                                                             Councils, Inc., Boy Scouts of America                    the State of New
                                                                                                                      York, New York
                                                                                                                      County
572   Twin Rivers Councils, Inc.   JA-065 Doe                JA-065 Doe v. Twin Rivers Council,         905027-20     Supreme Court of
                                                             Inc., Boy Scouts of America; and Does                    the State of New
                                                             1-5 whose identities are unknown to                      York, Albany
                                                             Plaintiff                                                County
573   Twin Rivers Councils, Inc.   JA-066 Doe                JA-066 Doe v. Twin Rivers Council,         905025-20     Supreme Court of
                                                             Inc., Boy Scouts of America; and Does                    the State of New
                                                             1-5 whose identities are unknown to                      York, Albany
                                                             Plaintiff                                                County
574   Greater New York             JA-076 Doe                JA-076 Doe v. Greater New York             950525/2020   Supreme Court of
      Councils; Brooklyn                                     Councils, Boy Scouts of America;                         the State of New
      Council; The City of New                               Brooklyn Council, Boy Scouts of                          York, New York
      York; New York City                                    America; The City of New York; New                       County
      Department of Education                                York Department of Education; and
                                                             Does 1-5 whose identities are unknown
                                                             to Plaintiff
                                     Case 20-50527-LSS         Doc 133-1      Filed 12/23/20         Page 116 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                                Case Number   Court or Agency
575   Redeemer Lutheran            [Redacted]                [Redacted] v. Redeemer Lutheran             950551/2020   Supreme Court of
      Church; Greater New York                               Church, and Greater New York                              the State of New
      Councils                                               Councils, Boy Scouts of America                           York, New York
                                                                                                                       County
576   Greater New York              [Redacted]               [Redacted] v. Greater New York              514279/2020   Supreme Court of
      Councils, Inc.; St. Elizabeth                          Councils, Inc., Boy Scouts of America;                    the State of New
      Parish; Diocese of Brooklyn                            St. Elizabeth Parish; Diocese of                          York, Kings
                                                             Brooklyn                                                  County
577   Twin Rivers Councils, Inc.   [Redacted]                [Redacted] v. Twin Rivers Council, Inc.,    905001-20     Supreme Court of
                                                             Boy Scouts of America                                     the State of New
                                                                                                                       York, Albany
                                                                                                                       County
578   Roman Catholic Parish of     [Redacted]                [Redacted] v. Roman Catholic Parish of      950458/2020   Supreme Court of
      St. Brendan and St. Ann;                               St. Brendan and St. Ann, Roman                            the State of New
      Roman Catholic                                         Catholic Archdiocese of New York, and                     York, New York
      Archdiocese of New York;                               Greater New York Councils, Boy Scouts                     County
      Greater New York Councils                              of America
579   Seneca Waterways Council,    [Redacted]                [Redacted] v. Seneca Waterways              E2020005888   Supreme Court of
      Inc.                                                   Council, Inc., Boy Scouts of America                      the State of New
                                                                                                                       York, Monroe
                                                                                                                       County
580   Greater New York             JA-021 Doe                JA-021 Doe v. Greater New York              950503/2020   Supreme Court of
      Councils; Brooklyn                                     Councils, Boy Scouts of America;                          the State of New
      Council; St. John the                                  Brooklyn Council, Boy Scouts of                           York, New York
      Baptist Church                                         America; St. John the Baptist Church;                     County
                                                             and Does 1-5 whose identities are
                                                             unknown to Plaintiff
581   Westchester-Putnam           [Redacted]                [Redacted] v. Westchester-Putnam            58530/2020    Supreme Court of
      Council, Inc.                                          Council, Inc., Boy Scouts of America                      the State of New
                                                                                                                       York, Westchester
                                                                                                                       County
582   Suffolk County Council,      [Redacted]                [Redacted] v. Suffolk County Council,       610257/2020   Supreme Court of
      Inc.                                                   Inc., Boy Scouts of America                               the State of New
                                   Case 20-50527-LSS          Doc 133-1      Filed 12/23/20        Page 117 of 136




                                  Underlying Plaintiff(s)
      Non-Debtor Defendants(s)    (last, first)             Case Caption                               Case Number     Court or Agency
                                                                                                                       York, Suffolk
                                                                                                                       County
583   Twin Rivers Council, Inc.   [Redacted]                [Redacted] v. Twin Rivers Council, Inc.,   905115-20       Supreme Court of
                                                            Boy Scouts of America                                      the State of New
                                                                                                                       York, Albany
                                                                                                                       County
584   Hudson Valley Council,      [Redacted]                [Redacted] v. Hudson Valley Council,       EF004229-2020   Supreme Court of
      Inc.                                                  Inc., Boy Scouts of America                                the State of New
                                                                                                                       York, Orange
                                                                                                                       County
585   Greater Niagara Frontier    [Redacted]                [Redacted] v. Greater Niagara Frontier     808665/2020     Supreme Court of
      Council, Inc.; St. Agnes                              Council, Inc., Boy Scouts of America;                      the State of New
      Parish                                                and St. Agnes Parish                                       York, Erie County
586   Westchester-Putnam          [Redacted]                [Redacted] v. Westchester-Putnam           58529/2020      Supreme Court of
      Council, Inc.                                         Council, Inc., Boy Scouts of America                       the State of New
                                                                                                                       York, Westchester
                                                                                                                       County
587   Greater New York            [Redacted]                [Redacted] v. Greater New York             950556/2020     Supreme Court of
      Councils, Inc.                                        Councils, Boy Scouts of America                            the State of New
                                                                                                                       York, New York
                                                                                                                       County
588   Greater New York            [Redacted]                [Redacted] v. Greater New York             950557/2020     Supreme Court of
      Councils, Inc.                                        Councils, Boy Scouts of America                            the State of New
                                                                                                                       York, New York
                                                                                                                       County
589   Suffolk County Council,     [Redacted]                [Redacted] v. Suffolk County Council,      610256/2020     Supreme Court of
      Inc.                                                  Inc., Boy Scouts of America                                the State of New
                                                                                                                       York, Suffolk
                                                                                                                       County
590   Theodore Roosevelt          [Redacted]                [Redacted] v. Theodore Roosevelt           900142/2020     Supreme Court of
      Council, Inc.                                         Council, Inc., Boy Scouts of America                       the State of New
                                                                                                                       York, Nassau
                                                                                                                       County
                                    Case 20-50527-LSS          Doc 133-1      Filed 12/23/20        Page 118 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                               Case Number   Court or Agency
591   Longhouse Council, Inc.      John Doe                  John Doe v. Boy Scouts of America and      E2020-0655    Supreme Court of
                                                             Longhouse Council, Inc., BSA                             the State of New
                                                                                                                      York, Cayuga
                                                                                                                      County
592   Seneca Waterways Council,    [Redacted]                [Redacted] v. Seneca Waterways             E2020006023   Supreme Court of
      Inc.                                                   Council, Inc., Boy Scouts of America                     the State of New
                                                                                                                      York, Monroe
                                                                                                                      County
593   Greater New York             [Redacted]                [Redacted] v. Greater New York             950560/2020   Supreme Court of
      Councils, Inc.                                         Councils, Boy Scouts of America                          the State of New
                                                                                                                      York, New York
                                                                                                                      County
594   Five Rivers Council, Inc.;   [Redacted]                [Redacted] v. Five Rivers Council, Inc.;   47784         Supreme Court of
      Union University Church                                Union University Church; Edward W.                       the State of New
                                                             Derowitsch                                               York, Allegany
                                                                                                                      County
595   Greater New York             [Redacted]                [Redacted] v. Greater New York             950560/2020   Supreme Court of
      Councils, Inc.                                         Councils, Boy Scouts of America                          the State of New
                                                                                                                      York, New York
                                                                                                                      County
596   Greater New York             [Redacted]                [Redacted] v. Greater New York             950563/2020   Supreme Court of
      Councils, Inc.                                         Councils, Boy Scouts of America                          the State of New
                                                                                                                      York, New York
                                                                                                                      County
597   Greater New York             [Redacted]                [Redacted] v. Greater New York             950562/2020   Supreme Court of
      Councils, Inc.                                         Councils, Boy Scouts of America                          the State of New
                                                                                                                      York, New York
                                                                                                                      County
598   Hudson Valley Council,       JMRCPC Doe                JMRCPC Doe v. Boy Scouts of America        033595/2020   Supreme Court of
      Inc.                                                   and Hudson Valley Council, Inc., Boy                     the State of New
                                                             Scouts of America                                        York, Rockland
                                                                                                                      County
599   Golden Empire Council,       JMNYC1 Doe                JMNYC1 Doe v. Boy Scouts of                950582/2020   Supreme Court of
      Inc.; Mount Diablo                                     America, Golden Empire Council, Inc.,                    the State of New
                                      Case 20-50527-LSS        Doc 133-1      Filed 12/23/20     Page 119 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) (last, first)                 Case Caption                              Case Number   Court or Agency
      Silverado Council, Inc.; The                           Boy Scouts of America, Mount Diablo                     York, New York
      Church of Jesus Christ of                              Silverado Council, Inc., Boy Scouts of                  County
      Latter-Day Saints                                      America, The Church of Jesus Christ of
                                                             Latter-Day Saints, and William
                                                             Hassenbrock
600   Greater New York               JMBX1 Doe               JMBX1 Doe v. Boy Scouts of America,       70107/2020E   Supreme Court of
      Councils; Ten Mile River                               Greater New York Councils, Boy Scouts                   the State of New
      Scout Camps; William                                   of America, Ten Mile River Scout                        York, Bronx
      Howard Taft High School;                               Camps, William Howard Taft High                         County
      Christ the King Church                                 School, Christ the King Church, and
                                                             Michael Grazino
601   Twin Rivers Council;           John Doe                John Doe v. Boy Scouts of America,        905302-20     Supreme Court of
      Woodworth Lake Scout                                   Twin Rivers Council of the Boy Scouts                   the State of New
      Reservation                                            of America, Woodworth Lake Scout                        York, Albany
                                                             Reservation and Garth Hahn                              County
602   Greater New York Council       John Doe                John Doe v. Boy Scouts of America,        400066/2020   Supreme Court of
      of the Boy Scouts of                                   Greater New York Council of the Boy                     the State of New
      America; Boys & Girls                                  Scouts of America, and Boys & Girls                     York, Queens
      Club of Metro Queens f/k/a                             Club of Metro Queens f/k/a The South                    County
      The South Queens Boys                                  Queens Boys Club
      Club
603   Patriots Path Council, Inc.;   John Doe                John Doe v. Boy Scouts of America,        E2020-1143    Supreme Court of
      Monmouth Council, Inc.;                                Patriots Path Council, Inc., Boy Scouts                 the State of New
      Forestburg Scout                                       of America, Monmouth Council Inc.,                      York, Sullivan
      Reservation Summer Camp                                Boy Scouts of America, Forestburg                       County
                                                             Scout Reservation Summer Camp and
                                                             Richard Lee
604   Greater New York Council       John Doe                John Doe v. Boy Scouts of America,        950603/2020   Supreme Court of
      of the Boy Scouts of                                   Greater New York Council of the Boy                     the State of New
      America; St. James                                     Scouts of America, St. James                            York, New York
      Presbyterian Church;                                   Presbyterian Church, Presbytery of New                  County
      Presbytery of New York                                 York City
      City
                                       Case 20-50527-LSS          Doc 133-1      Filed 12/23/20         Page 120 of 136




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number      Court or Agency
605   Greater New York Council        John Doe                  John Doe v. Boy Scouts of America,          400065/2020      Supreme Court of
      of the Boy Scouts of                                      Greater New York Council of the Boy                          the State of New
      America                                                   Scouts of America, and Walter Ford                           York, Queens
                                                                                                                             County
606   Twin Rivers Council, Inc.       [Redacted]                [Redacted] v. Twin Rivers Council, Inc.,    905261-20        Supreme Court of
                                                                Boy Scouts of America                                        the State of New
                                                                                                                             York, Albany
                                                                                                                             County
607   Greater New York                [Redacted]                [Redacted] v. Greater New York              950610/2020      Supreme Court of
      Councils, Inc.                                            Councils, Inc., Boy Scouts of America                        the State of New
                                                                                                                             York, New York
                                                                                                                             County
608   Baden Powell Council, Inc.      [Redacted]                [Redacted] v. Baden Powell Council,         EFCA2020001590   Supreme Court of
                                                                Inc., Boy Scouts of America                                  the State of New
                                                                                                                             York, Broome
                                                                                                                             County
609   Twin Rivers Council, Inc.;      [Redacted]                [Redacted] v. Boy Scouts of America,        905296-20        Supreme Court of
      Rotary Scout Reservation;                                 Twin Rivers Council, Inc. Boy Scouts of                      the State of New
      Congregational Christian                                  America, Rotary Scout Reservation,                           York, Albany
      Church                                                    Congregational Christian Church, and                         County
                                                                Michael Matson
610   Greater New York                PC-45-Doe                 PC-45-Doe v. Greater New York               950590/2020      Supreme Court of
      Councils; Ten Mile River                                  Councils, and Ten Mile River Scout                           the State of New
      Scout Camp                                                Camp                                                         York, New York
                                                                                                                             County
611   Suffolk County Council,         [Redacted]                [Redacted] v. Suffolk County Council,       610600/2020      Supreme Court of
      Inc.; St. Philip Neri Parish;                             Inc., Boy Scouts of America; St. Philip                      the State of New
      Diocese of Rockville Centre                               Neri Parish; Diocese of Rockville Centre                     York, Suffolk
                                                                                                                             County
612   Iroquois Trail Council, Inc.    [Redacted]                [Redacted] v. Boy Scouts of America         000456-2020      Supreme Court of
                                                                and Iroquois Trail Council, Inc., Boy                        the State of New
                                                                Scouts of America                                            York, Livingston
                                                                                                                             County
                                      Case 20-50527-LSS          Doc 133-1      Filed 12/23/20        Page 121 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                               Case Number     Court or Agency
613   Greater New York               [Redacted]                [Redacted] v. Boy Scouts of America        950583/2020     Supreme Court of
      Councils, Inc.                                           and Greater New York Councils, Inc.,                       the State of New
                                                               Boy Scouts of America                                      York, New York
                                                                                                                          County
614   Greater New York               [Redacted]                [Redacted] v. Greater New York             950589/2020     Supreme Court of
      Councils, Inc.; Holy Trinity                             Councils, Inc., Boy Scouts of America;                     the State of New
      Episcopal Church; The                                    Holy Trinity Episcopal Church; The                         York, New York
      Episcopal Diocese of New                                 Episcopal Diocese of New York                              County
      York
615   Monmouth Council of the        [Redacted]                [Redacted] v. Boy Scouts of America,       E2020-1137      Supreme Court of
      Boy Scouts of America;                                   Monmouth Council of the Boy Scouts of                      the State of New
      Forestburg Scout                                         America, Forestburg Scout Reservation                      York, Sullivan
      Reservation                                                                                                         County
616   Longhouse Council, Inc.;       [Redacted]                [Redacted] v. Boy Scouts of America,       005037/2020     Supreme Court of
      Camp Woodland; First                                     Longhouse Council, Inc. Boy Scouts of                      the State of New
      United Church of East                                    America, Camp Woodland, and First                          York, Onondoga
      Syracuse                                                 United Church of East Syracuse                             County
617   Greater Niagara Frontier       [Redacted]                [Redacted] v. Boy Scouts of America;       808973/2020     Supreme Court of
      Council                                                  Greater Niagara Frontier Council of the                    the State of New
                                                               Boy Scouts of America                                      York, Erie County
618   Allegheny Highlands            [Redacted]                [Redacted] v. Boy Scouts of America,       EK12020000896   Supreme Court of
      Council, Inc.; Elk Lick                                  Allegheny Highlands Council, Inc., Boy                     the State of New
      Scout Reserve                                            Scouts of America, Elk Lick Scout                          York, Chautauqua
                                                               Reserve, and Richard Roll                                  County
619   Greater Niagara Frontier       [Redacted]                [Redacted] v. Boy Scouts of America        809123/2020     Supreme Court of
      Council, Inc.                                            and Greater Niagara Frontier Council,                      the State of New
                                                               Inc., Boy Scouts of America                                York, Erie County
620   Twin River Council Boy         [Redacted]                [Redacted] v. Twin River Council, Boy      905390-20       Supreme Court of
      Scouts of America a/k/a                                  Scouts of America a/l/a Governor                           the State of New
      Governor Clinton Council,                                Clinton Council, Saratoga Council,                         York, Albany
      Saratoga Council,                                        Schenectady County Council, Sir                            County
      Schenectady County                                       William Johnson Council, Mohican
      Council, Sir William                                     Council, and/or Adirondack Council
      Johnson Council, Mohican
                                    Case 20-50527-LSS          Doc 133-1      Filed 12/23/20        Page 122 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                               Case Number         Court or Agency
      Council, and/or Adirondack
      Council
621   Greater New York             [Redacted]                [Redacted] v. Greater New York             950622/2020         Supreme Court of
      Councils, a/k/a Bronx                                  Councils, Boy Scouts of America a/k/a                          the State of New
      Borough Council, Greater                               Bronx Borough Council, Greater New                             York, New York
      New York Councils, Boy                                 York Councils, Boy Scouts of America                           County
      Scouts of America
622   Suffolk County Council,      [Redacted]                [Redacted] v. Suffolk County Council,      611541/2020         Supreme Court of
      Inc.                                                   Inc., Boy Scouts of America                                    the State of New
                                                                                                                            York, Suffolk
                                                                                                                            County
623   Greater New York             [Redacted]                [Redacted] v. Greater New York             950628/2020         Supreme Court of
      Councils, Inc.                                         Councils, Inc., Boy Scouts of America                          the State of New
                                                                                                                            York, New York
                                                                                                                            County
624   Greater New York             [Redacted]                [Redacted] v. Greater New York             950627/2020         Supreme Court of
      Councils, Inc.                                         Councils, Inc., Boy Scouts of America                          the State of New
                                                                                                                            York, New York
                                                                                                                            County
625   Seneca Waterways             [Redacted]                [Redacted] v. Seneca Waterways             E2020006469         Supreme Court of
      Councils, Inc.                                         Council, Inc., Boy Scouts of America                           the State of New
                                                                                                                            York, Monroe
                                                                                                                            County
626   Greater Niagara Frontier     [Redacted]                [Redacted] v. Greater Niagara Frontier     809396/2020         Supreme Court of
      Council, Inc.                                          Council, Inc., Boy Scouts of America                           the State of New
                                                                                                                            York, Erie County
627   Westark Area Council, Inc.   [Redacted]                [Redacted] v. Westark Area Council,        2:20-cv-02157-PKH   United States
                                                             Inc., Boy Scouts of America                                    District Court
                                                                                                                            Western District of
                                                                                                                            Arkansas, Fort
                                                                                                                            Smith Division
628   Hudson Valley Council,       [Redacted]                [Redacted] v. Hudson Valley Council,       EF004279-2020       Supreme Court of
      Inc.                                                   Inc., Boy Scouts of America                                    the State of New
                                          Case 20-50527-LSS          Doc 133-1       Filed 12/23/20       Page 123 of 136




                                        Underlying Plaintiff(s)
       Non-Debtor Defendants(s)         (last, first)              Case Caption                               Case Number       Court or Agency
                                                                                                                                York, Orange
                                                                                                                                County
629    Greater Niagara Frontier         [Redacted]                 [Redacted] v. Greater Niagara Frontier     809308/2020       Supreme Court of
       Council, Inc.; Our Lady of                                  Council, Inc., Boy Scouts of America;                        the State of New
       Czestochowa Parish                                          and Our Lady of Czestochowa Parish                           York, Erie County
630    Rotterdam Boys & Girls           [Redacted]                 [Redacted] v. Rotterdam Boys & Girls       202021906         Supreme Court of
       Club; Boys and Girls Clubs                                  Club; Boys and Girls Clubs of                                the State of New
       of Schenectady, Inc.; and                                   Schenectady, Inc.; and Boys & Girls                          York, Schenectady
       Boys & Girls Clubs of                                       Clubs of America, Inc.                                       County
       America, Inc.
631    Town of Russell; Russell         [Redacted]                 [Redacted] v. Town of Russell; Russell     EFCV-20-158112    Supreme Court of
       Town Hall; Knox Memorial                                    Town Hall; Knox Memorial Central                             the State of New
       Central School District; and                                School District; and Edwards-Knox                            York, St.
       Edwards-Knox Central                                        Central School District                                      Lawrence County
       School District
632    People’s Institutional           [Redacted]                 [Redacted] v. People’s Institutional       512949/2020       Supreme Court of
       A.M.E. Church                                               A.M.E. Church                                                the State of New
                                                                                                                                York, Kings
                                                                                                                                County
633    Northern New Jersey              [Redacted]                 [Redacted] v. Northern New Jersey          ESX-L-005894-20   Superior Court of
       Council f/k/a Bayonne                                       Council, Boy Scouts of America, Inc.                         New Jersey Civil
       Council                                                     f/k/a Bayonne Council                                        Division, Essex
                                                                                                                                County
6346   Westchester-Putnam               OCVAWCM-Doe                OCVAWCM-Doe v. City of Rye, Rye            52333/2020        Supreme Court of
       Council; City of Rye; Rye                                   Fire Department and Rye Department of                        the State of New
       Fire Department; Rye                                        Public Works v. Boy Scouts of America                        York, Westchester
       Department of Public                                        and Westchester-Putnam Council, Inc.,                        County
       Works                                                       Boy Scouts of America
635    Longhouse Council, Inc.          [Redacted]                 [Redacted] v. Longhouse Council, Inc.,     005867/2020       Supreme Court of
                                                                   Boy Scouts of America a/k/a Seaway                           the State of New
                                                                   Valley Council #403 a/k/a Hiawatha                           York, Onondaga
                                                                   Council a/k/a Hiawatha Seaway Council                        County

        6
            Further Abuse Action 634 is a third party complaint.
                                       Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 124 of 136




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                               Case Number     Court or Agency
636   Greater Niagara Frontier        John Doe                  John Doe v. Boy Scouts of America and      810324/2020     Supreme Court of
      Council of the Boy Scouts                                 Greater Niagara Frontier Council of the                    the State of New
      of America                                                Boy Scouts of America                                      York, Erie County
637   Longhouse Council, Inc.;        [Redacted]                [Redacted] v. Boy Scouts of America,       005001/2020     Supreme Court of
      Church of the Most Holy                                   Longhouse Council, Inc., Boy Scouts of                     the State of New
      Rosary                                                    America, and Church of the Most Holy                       York, Onondaga
                                                                Rosary                                                     County
638   Allegheny Highlands             [Redacted]                [Redacted] v. Allegheny Highlands          47844/2020      Supreme Court of
      Council, Inc.                                             Council, Inc., Boy Scouts of America                       the State of New
                                                                                                                           York, Allegany
                                                                                                                           County
639   Greater New York Councils       [Redacted]                [Redacted] v. Greater New York             950675/2020     Supreme Court of
                                                                Councils, Boy Scouts of America a/k/a                      the State of New
                                                                Brooklyn Borough Council, Greater                          York, New York
                                                                New York Councils, Boy Scouts of                           County
                                                                America
640   Longhouse Council, Inc.         [Redacted]                [Redacted] v. Longhouse Council, Inc.,     006158/2020     Supreme Court of
                                                                Boy Scouts of America a/k/a Seaway                         the State of New
                                                                Valley Council #403 a/k/a Hiawatha                         York, Onondaga
                                                                Council a/k/a Hiawatha Seaway Council                      County
641   Westchester-Putnam              [Redacted]                [Redacted] v. Westchester-Putnam           61171/2020      Supreme Court of
      Council, Inc.                                             Council, Inc., Boy Scouts of America                       the State of New
                                                                a/k/a Westchester County Council,                          York, Westchester
                                                                Siwanoy Council, Mount Vernon                              County
                                                                Council, Hendrick Hudson Council,
                                                                Bronx Valley Council, James Fenimore
                                                                Cooper Council, Siwanoy-Bronx Valley
                                                                Council, Hutchinson River Council,
                                                                Washington Irving Council, and/or
                                                                Yonkers Council
642   Watchung Area Council;          [Redacted]                [Redacted] v. Watchung Area Council,       MID-L-6864-20   Superior Court of
      Patriots’ Path Council, Inc.;                             Patriots’ Path Council, Inc., Boy Scouts                   New Jersey Law
      Russell Hulsizer                                          of America, Russell Hulsizer, John Does                    Division,
                                                                1-10                                                       Middlesex County
                                   Case 20-50527-LSS          Doc 133-1     Filed 12/23/20        Page 125 of 136




                                  Underlying Plaintiff(s)
      Non-Debtor Defendants(s)    (last, first)             Case Caption                              Case Number   Court or Agency
643   Theodore Roosevelt          [Redacted]                [Redacted] v. Boy Scouts of America,      900176/2020   Supreme Court of
      Council, Inc.; Onteora                                Theodore Roosevelt Council, Inc., Boy                   the State of New
      Scout Reservation                                     Scouts of America, and Onteora Scout                    York, Nassau
                                                            Reservation                                             County
644   Seneca Waterways Council,   [Redacted]                [Redacted] v. Otetiana Council, Inc.,     E2020007517   Supreme Court of
      Inc.                                                  Boy Scouts of America n/k/a Seneca                      the State of New
                                                            Waterways Council, Inc., Boy Scouts of                  York, Monroe
                                                            America                                                 County
645   Doe Defendant 1; Doe        John Doe                  John Doe v. Doe Defendant 1; Doe          20STCV35252   Superior Court of
      Defendant 2; Doe                                      Defendant 2; Doe Defendant 3; Doe                       the State of
      Defendant 3; Doe                                      Defendant 4; Doe Defendant 5; and                       California, County
      Defendant 4; Doe                                      Does 6 through 10, inclusive                            of Los Angeles,
      Defendant 5; and Does 6                                                                                       Central Judicial
      through 10, inclusive                                                                                         District
646   Doe Defendant 1; Doe        [Redacted]                [Redacted] v. Doe Defendant 1; Doe        20STCV35201   Superior Court of
      Defendant 2; Doe                                      Defendant 2; Doe Defendant 3; Doe                       the State of
      Defendant 3; Doe                                      Defendant 4; and Does 5 through 10,                     California, County
      Defendant 4; and Does 5                               inclusive                                               of Los Angeles,
      through 10, inclusive                                                                                         Central Judicial
                                                                                                                    District
647   Doe Defendant 1; Doe        John Doe                  John Doe v. Doe Defendant 1; Doe          20STCV35213   Superior Court of
      Defendant 2; Doe                                      Defendant 2; Doe Defendant 3; and                       the State of
      Defendant 3; and Does 4                               Does 4 through 10, inclusive                            California, County
      through 10, inclusive                                                                                         of Los Angeles,
                                                                                                                    Central Judicial
                                                                                                                    District
648   N/A                         [Redacted]                [Redacted] v. Boy Scouts of America       TBD           Court of Common
                                                                                                                    Pleas Philadelphia
                                                                                                                    County Civil Trial
                                                                                                                    Division
649   Garden State Council;       [Redacted]                [Redacted] v. Boy Scouts of America;      003274-20     Superior Court of
      Bethel Commandment                                    Garden State Council, Boy Scouts of                     New Jersey,
      Church of the Living God                              America; Bethel Commandment Church                      Camden County L
      of New Jersey, Inc.                                   of the Living God of New Jersey, Inc.;                  Division
                                       Case 20-50527-LSS         Doc 133-1     Filed 12/23/20      Page 126 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                              Case Number         Court or Agency
                                                               Vincent Watkins; Clyde Watkins a/k/a
                                                               Kallad Watkins Cepada; John and Janes
                                                               Does (1-10); and ABC Entities (1-10)
650   Connecticut Rivers Council,    [Redacted]                [Redacted] v. Connecticut Rivers          TBD                 Superior Court
      Inc.                                                     Council, Inc., Boy Scouts of America                          Judicial District of
                                                                                                                             New Haven at
                                                                                                                             New Haven
651   Defendant Doe 2, Council       [Redacted]; [Redacted];   [Redacted], an individual proceeding      20STCV-04299        Superior Court of
                                     [Redacted]                under a pseudonym; [Redacted], an                             the State of
                                                               individual proceeding under a                                 California, for the
                                                               pseudonym; and [Redacted], an                                 County of Los
                                                               individual proceeding under a                                 Angeles
                                                               pseudonym v. Defendant Doe 1,
                                                               Scouting Organization; Defendant Doe
                                                               2, Council; and Does 3 through 100,
                                                               inclusive
652   Boston Minuteman Council       [Redacted]                [Redacted] v. Boston Minuteman            0481 CV 02059       Commonwealth of
                                                               Council, Inc.                                                 Massachusetts
                                                                                                                             Trial Court
653   Mountain West Council,         Mark Doe 1; Mark Doe      Mark Doe 1, an individual; Mark Doe 2,    1:20-cv-00497-BLW   United States
      p/k/a Ore-Ida Council;         2; Mark Doe 3; Mark       an individual; Mark Doe 3, an                                 District Court for
      Inland Northwest Council,      Doe 4; Mark Doe 5;        individual; Mark Doe 4, an individual;                        the District of
      p/k/a Lewis & Clark            Mark Doe 6; Mark Doe      Mark Doe 5, an individual; Mark Doe 6,                        Idaho
      Council; Grand Teton           7; Mark Doe 8; Mark       an individual; Mark Doe 7, an
      Council; Corporation of the    Doe 9; Mark Doe 10;       individual; Mark Doe 8, an individual;
      Presiding Bishop of the        Mark Doe 11; Mark Doe     Mark Doe 9, an individual; Mark Doe
      Church of Jesus Christ of      12                        10, an individual; Mark Doe 11, an
      Latter-Day Saints;                                       individual; Mark Doe 12, an individual
      Corporation of the President                             v. Mountain West Council, Inc., Boy
      of the Church of Jesus                                   Scouts of America, p/k/a Ore-Ida
      Christ of Latter-Day Saints                              Council, Inc., Boy Scouts of America,
      and Successors                                           an Idaho Corporation; Inland Northwest
                                                               Council of Boy Scouts of America, p/k/a
                                                               Lewis & Clark Council of Boy Scouts of
                                   Case 20-50527-LSS          Doc 133-1       Filed 12/23/20       Page 127 of 136




                                  Underlying Plaintiff(s)
      Non-Debtor Defendants(s)    (last, first)             Case Caption                                  Case Number          Court or Agency
                                                            America, a foreign corporation
                                                            registered to do business in Idaho; Grand
                                                            Teton Council of the Boy Scouts of
                                                            America, Inc., an Idaho corporation;
                                                            Corporation of the Presiding Bishop of
                                                            the Church of Jesus Christ of Latter-Day
                                                            Saints, a foreign corporation sole
                                                            registered to do business in Idaho; and
                                                            Corporation of the President of the
                                                            Church of Jesus Christ of Latter-Day
                                                            Saints and Successors, a foreign
                                                            corporation registered to do business in
                                                            Idaho
654   Church of Jesus Christ of   [Redacted]                [Redacted] v. Boy Scouts of America           2:20-cv-15229-JMV-   United States
      Latter Day Saints (LDS)                               (BSA), Church of Jesus Christ of Latter       MF                   District Court for
                                                            Day Saints (LDS), John Does 1-20                                   the District of New
                                                                                                                               Jersey
655   Quinnipiac Council;         [Redacted]                [Redacted] v. Boy Scouts of America           TBD                  Superior Court
      Connecticut Yankee                                    Corporation; Boy Scouts of America,                                Judicial District of
      Council                                               Inc.; Boy Scouts of America; Quinnipiac                            New Haven at
                                                            Council of Boy Scouts of America,                                  New Haven
                                                            Incorporated; and Connecticut Yankee
                                                            Council, Inc., Boy Scouts of America
656   James E. Pacitto; Garden    [Redacted]                [Redacted] v. James E. Pacitto; Garden        CUM-L-000641-20      New Jersey
      State Council                                         State Council, Boy Scouts of America;                              Superior Court,
                                                            and its directors, officers, employees,                            Cumberland
                                                            agents, counselors, servants or                                    County Law
                                                            volunteers; Boy Scouts of America, and                             Division
                                                            its directors, officers, employees, agents,
                                                            counselors, servants or volunteers; ABC
                                                            Entities and its directors, officers,
                                                            employees, agents, counselors, servants
                                                            or volunteers; and John Does 1-10
                                       Case 20-50527-LSS          Doc 133-1      Filed 12/23/20         Page 128 of 136




                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s)        (last, first)             Case Caption                                Case Number       Court or Agency
657   Defendant Doe 2 Council         [Redacted]                John Doe v. Defendant Doe 1, National;      20STCV06136       Superior Court of
                                                                Defendant Doe 2, Council, and Does 3                          the State of
                                                                through 100                                                   California, County
                                                                                                                              of Los Angeles
658   Steinway Reformed Church        [Redacted]                [Redacted] v. Steinway Reformed             400045/2020       Supreme Court of
                                                                Church                                                        the State of New
                                                                                                                              York, Queens
                                                                                                                              County
659   Rome City School District;      [Redacted]                [Redacted] v. Rome City School              EFCA2020-00137    Supreme Court of
      John Doe Elementary                                       District; and John Doe Elementary                             the State of New
      School                                                    School                                                        York, Oneida
                                                                                                                              County
660   Church of the Holy Agony;       [Redacted]                [Redacted] v. Church of the Holy            950353/2020       Supreme Court of
      St. Cecilia’s Parish Service;                             Agony; St. Cecilia’s Parish Service; and                      the State of New
      and Archdiocese of New                                    Archdiocese of New York                                       York, New York
      York                                                                                                                    County
661   Blasdell Volunteer Fire         [Redacted]                [Redacted] v. Blasdell Volunteer Fire       807578/2020       Supreme Court of
      Company, Inc.                                             Company, Inc.                                                 the State of New
                                                                                                                              York, Erie County
662   Dr. Martin Luther King Jr.      [Redacted]                [Redacted] v. Dr. Martin Luther King Jr.    EFCA2020-001373   Supreme Court of
      Elementary School; and                                    Elementary School; and Utica City                             the State of New
      Utica City School District                                School District                                               York, Oneida
                                                                                                                              County
663   Rescue Volunteer Hose           [Redacted]                [Redacted] v. Rescue Volunteer Hose         807547/2020       Supreme Court of
      Company No. 1 of                                          Company No. 1 of Cheektowga, N.Y. v.                          the State of New
      Cheektowga, N.Y.; Greater                                 Greater Niagara Frontier Council, Inc.,                       York, Erie County
      Niagara Frontier Council,                                 Boy Scouts of America and Buffalo
      Inc., Boy Scouts of                                       Area Council
      America; and Buffalo Area
      Council
664   New Hartford Post 1376          [Redacted]                [Redacted] v. New Hartford Post 1376        EFCA2020-001374   Supreme Court of
      American Legion                                           American Legion                                               the State of New
                                                                                                                              York, Oneida
                                                                                                                              County
                                      Case 20-50527-LSS          Doc 133-1      Filed 12/23/20        Page 129 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                               Case Number      Court or Agency
665   Centenary United               [Redacted]                [Redacted] v. Centenary United             2020-5389        Supreme Court of
      Methodist Church; New                                    Methodist Church; and New Beginnings                        the State of New
      Beginnings United                                        United Methodist Church of Elmira                           York, Chemung
      Methodist Church of Elmira
666   St. James’ Church;             [Redacted]                [Redacted] v. St. James’ Church; and       950355/2020      Supreme Court of
      Archdiocese of New York                                  Archdiocese of New York                                     the State of New
                                                                                                                           York, New York
                                                                                                                           County
667   Grace Lutheran Church          [Redacted]                [Redacted] v. Grace Lutheran Church        E172614/2020     Supreme Court of
                                                                                                                           the State of New
                                                                                                                           York, Niagara
                                                                                                                           County
668   Grace Lutheran Church          [Redacted]                [Redacted] v. Grace Lutheran Church        E172613/2020     Supreme Court of
                                                                                                                           the State of New
                                                                                                                           York, Niagara
                                                                                                                           County
669   St. Martin of Tours            [Redacted]                [Redacted] v. St. Martin of Tours          808437/2020      Supreme Court of
                                                                                                                           the State of New
                                                                                                                           York, Erie County
670   Hepburn Library of             [Redacted]                [Redacted] v. Hepburn Library of           EFCV-20-158288   Supreme Court of
      Waddington; North County                                 Waddington; North County Library                            the State of New
      Library System;                                          System; Waddington Lions Club; and                          York, St.
      Waddington Lions Club;                                   Lions Club International                                    Lawrence County
      and Lions Club
      International
671   The Church of the Sacred       [Redacted]                [Redacted] v. The Church of the Sacred     E2020-0571CV     Supreme Court of
      Heart of Jesus; The Church                               Heart of Jesus; The Church of the Sacred                    the State of New
      of the Sacred Heart of Jesus                             Heart of Jesus Roman Catholic School;                       York, Steuben
      Roman Catholic School;                                   Seneca Waterways Council; Timothy                           County
      Seneca Waterways Council;                                Weider; Does 1-10
      Timothy Weider; and Does
      1-10
                                     Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 130 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                            Case Number       Court or Agency
672   Church of the                 [Redacted]                [Redacted] v. Church of the             808441/2020       Supreme Court of
      Transfiguration; St. John                               Transfiguration; and St. John Kanty                       the State of New
      Kanty Church                                            Church                                                    York, Erie County
673   Garden State Council          [Redacted]                [Redacted] v. Boy Scouts of America     CAM-L-003753-20   Superior Court of
                                                              and Garden State Council, Boy Scouts of                   New Jersey
                                                              America and John and Jane Does (1-10)                     Camden County
                                                              and ABC Entities (1-10)                                   Law Division –
                                                                                                                        Civil Part
674   The General Greene            [Redacted]                [Redacted] v. The General Greene         20 CVS 8408      In the General
      Council Boy Scouts of                                   Council Boy Scouts of America,                            Court of Justice
      America, Incorporated; Old                              Incorporated; Old North State Council,                    Superior Court
      North State Council, Boy                                Boy Scouts of America, Incorporated;                      Division, North
      Scouts of America,                                      James Iredell and Carl Fenske                             Carolina, Guilford
      Incorporated; James Iredell                                                                                       County
      and Carl Fenske
675   Greater New York Councils     [Redacted]                [Redacted] v. Greater New York           950709/2020      Supreme Court of
      of the Boy Scouts of                                    Councils of the Boy Scouts of America,                    the State of New
      America; Staten Island                                  Staten Island Council, The City of New                    York, New York
      Council; The City of New                                York, New York City Department of                         County
      York; New York City                                     Education
      Department of Education
676   Greater New York Councils     [Redacted]                [Redacted] v. Greater New York           522045/2020      Supreme Court of
      of the Boy Scouts of                                    Councils of the Boy Scouts of America,                    the State of New
      America; Brooklyn                                       Brooklyn Council, St. Paul’s Episcopal                    York, Kings
      Council; St. Paul’s                                     Church, and the Episcopal Diocese of                      County
      Episcopal Church;                                       Long Island
      Episcopal Diocese of Long
      Island
677   Greater New York Council      PS9                       PS9 v. Greater New York Council of the   65351/2020       Supreme Court of
      of the Boy Scouts of                                    Boy Scouts of America, Queens                             the State of New
      America; Queens Council,                                Council, Boy Scouts of America, The                       York, Westchester
      Boy Scouts of America;                                  City of New York, and New York City                       County
      The City of New York;                                   Department of Education
                                      Case 20-50527-LSS          Doc 133-1      Filed 12/23/20     Page 131 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                              Case Number   Court or Agency
      New York City Department
      of Education
678   Twin Rivers Council Boy        [Redacted]                [Redacted] v. Twin Rivers Council Boy     907094-20     Supreme Court of
      Scouts of America;                                       Scouts of America and McKownville                       the State of New
      McKownville United                                       United Methodist Church                                 York, Albany
      Methodist Church                                                                                                 County
679   Greater New York               [Redacted]                [Redacted] v. Greater New York            514827/2020   Supreme Court of
      Councils, Inc., Boy Scouts                               Councils, Inc., Boy Scouts of America;                  the State of New
      of America; St. Catherine of                             St. Catherine of Sienna Church; Diocese                 York, Kings
      Sienna Church; Diocese of                                of Brooklyn                                             County
      Brooklyn
680   Greater New York               [Redacted]                [Redacted] v. Greater New York            513897/2020   Supreme Court of
      Councils, Inc., Boy Scouts                               Councils, Inc., Boy Scouts of America;                  the State of New
      of America; St. John’s                                   St. John’s Episcopal Church; Episcopal                  York, Kings
      Episcopal Church;                                        Diocese of Long Island                                  County
      Episcopal Diocese of Long
      Island
681   Longhouse Council, Inc.,       [Redacted]                [Redacted] v. Longhouse Council, Inc.,    004741/2020   Supreme Court of
      Boy Scouts of America;                                   Boy Scouts of America; Our Lady of the                  the State of New
      Our Lady of the Sacred                                   Sacred Heart Parish; Diocese of                         York, Onondaga
      Heart Parish; Diocese of                                 Ogdensburg                                              County
      Ogdensburg
682   Greater New York               [Redacted]                [Redacted] v. Greater New York            513901/2020   Supreme Court of
      Councils, Inc., Boy Scouts                               Councils, Inc., Boy Scouts of America;                  the State of New
      of America; St. Fortunata                                St. Fortunata Roman Catholic Church;                    York, Kings
      Roman Catholic Church;                                   Diocese of Brooklyn                                     County
      Diocese of Brooklyn
683   Westchester-Putnam             [Redacted]                [Redacted] v. Westchester-Putnam          58527/2020    Supreme Court of
      Council, Boy Scouts of                                   Council, Boy Scouts of America; Holy                    the State of New
      America; Holy Innocents                                  Innocents Church; Archdiocese of New                    York, Westchester
      Church; Archdiocese of                                   York                                                    County
      New York
                                    Case 20-50527-LSS          Doc 133-1      Filed 12/23/20      Page 132 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                             Case Number     Court or Agency
684   Hudson Valley Council,       [Redacted]                [Redacted] v. Hudson Valley Council,     EF004670-2020   Supreme Court of
      Inc., Boy Scouts of                                    Inc., Boy Scouts of America                              the State of New
      America                                                                                                         York, Orange
                                                                                                                      County
685   Longhouse Council, Inc.,     [Redacted]                [Redacted] v. Longhouse Council, Inc.,   E173403/2020    Supreme Court of
      Boy Scouts of America;                                 Boy Scouts of America; Peter A. Byrne                    the State of New
      Peter A. Byrne                                                                                                  York, Niagara
                                                                                                                      County
686   Greater New York             [Redacted]                [Redacted] v. Greater New York           950581/2020     Supreme Court of
      Councils, Inc., Boy Scouts                             Councils, Inc., Boy Scouts of America;                   the State of New
      of America; Cathedral of                               Cathedral of Saint John the Divine;                      York, New York
      Saint John the Divine;                                 Archdiocese of New York                                  County
      Archdiocese of New York
687   Greater New York             [Redacted]                [Redacted] v. Greater New York           950587/2020     Supreme Court of
      Councils, Inc., Boy Scouts                             Councils, Inc., Boy Scouts of America                    the State of New
      of America                                                                                                      York, New York
                                                                                                                      County
688   Greater Niagara Frontier     [Redacted]                [Redacted] v. Greater Niagara Frontier   809345/2020     Supreme Court of
      Council, Inc., Boy Scouts of                           Council, Inc., Boy Scouts of America                     the State of New
      America                                                                                                         York, Erie County
689   Greater New York             [Redacted]                [Redacted] v. Greater New York           950585/2020     Supreme Court of
      Councils, Inc., Boy Scouts                             Councils, Inc., Boy Scouts of America                    the State of New
      of America                                                                                                      York, New York
                                                                                                                      County
690   Greater Niagara Frontier     LG 67 Doe                 LG 67 Doe v. Greater Niagara Frontier    813585/2020     Supreme Court of
      Council, Inc., Boy Scouts of                           Council, Inc., Boy Scouts of America                     the State of New
      America                                                                                                         York, Erie County
691   Greater Niagara Frontier     LG 88 Doe                 LG 88 Doe v. Greater Niagara Frontier    813992/2020     Supreme Court of
      Council, Inc., Boy Scouts of                           Council, Inc., Boy Scouts of America                     the State of New
      America                                                                                                         York, Erie County
692   Greater Niagara Frontier     LG 85 Doe                 LG 85 Doe v. Greater Niagara Frontier    813949/2020     Supreme Court of
      Council, Inc., Boy Scouts of                           Council, Inc., Boy Scouts of America                     the State of New
      America                                                                                                         York, Erie County
                                     Case 20-50527-LSS          Doc 133-1      Filed 12/23/20       Page 133 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                               Case Number    Court or Agency
693   Boy Scouts of America         [Redacted]                [Redacted] v. Boy Scouts of America,       950716/2020    Supreme Court of
      Pack 1000 Incorporated;                                 Delaware BSA, LLC, Boy Scouts of                          the State of New
      Boy Scouts of America                                   America Pack 1000 Incorporated, Boy                       York, New York
      Troop 1000, Inc.; Central                               Scouts of America Troop 1000 Inc.,                        County
      Synagogue Preservation                                  Central Synagogue Preservation
      Foundation, Inc., Adventure                             Foundation, Inc., Adventure Trails, Inc.
      Trails, Inc.; Jerrold                                   and Jerrold Schwartz
      Schwartz
694   Father Baker Council #2243    [Redacted]                [Redacted] v. Father Baker Council #       814562/2020    Supreme Court of
      of the Knights of                                       2243 of the Knights of Columbus,                          the State of New
      Columbus; Greater Niagara                               Greater Niagara Frontier Council, Inc.,                   York, Erie County
      Frontier Council, Inc., Boy                             Boy Scouts of America, and William D.
      Scouts of America; William                              Baker
      D. Baker
695   Saint Luke’s Lutheran         [Redacted]                [Redacted] v Saint Luke’s Lutheran         950724/2020    Supreme Court of
      Church; Greater New York                                Church, and Greater New York                              the State of New
      Councils                                                Councils, Boy Scouts of America                           York, New York
                                                                                                                        County
696   Greater St. Louis Area        [Redacted]                [Redacted] v. Greater St. Louis Area       20SL-CC05478   Circuit Court of St.
      Council, Boy Scouts of                                  Council, Boy Scouts of America, Inc.,                     Louis County,
      America, Inc.; John Doe                                 Boy Scouts of America, and John Doe                       State of Missouri
697   Occoneechee Council of        James Doe                 James Doe, an individual proceeding        20CV001204     In the General
      Boy Scouts of America,                                  under a fictitious name v. Occoneechee                    Court of Justice
      Inc.                                                    Council of Boy Scouts of America, Inc.,                   Superior Court
                                                              a North Carolina nonprofit corporation                    Division, State of
                                                                                                                        North Carolina,
                                                                                                                        County of Orange
698   Greater New York              [Redacted]                [Redacted] v. Boy Scouts of America,       950734/2020    Supreme Court of
      Councils, Boy Scouts of                                 Greater New York Councils, Boy Scouts                     the State of New
      America; Ten Mile River                                 of America, Ten Mile River Scout                          York, New York
      Scout Camps; Archdiocese                                Camps, Archdiocese of New York, and                       County
      of New York; USA                                        USA Midwest Province of the Society of
      Midwest Province of the                                 Jesus
      Society of Jesus
                                     Case 20-50527-LSS          Doc 133-1      Filed 12/23/20        Page 134 of 136




                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s)      (last, first)             Case Caption                               Case Number       Court or Agency
699   Westchester-Putnam            [Redacted]                [Redacted] v. Westchester-Putnam           58526/2020        Supreme Court of
      Council                                                 Council, Boy Scouts of America                               the State of New
                                                                                                                           York, Westchester
                                                                                                                           County
700   Old Hickory Council of        [Redacted]                [Redacted] v. Old Hickory Council of       20 CVS 5241       In the General
      Boy Scouts of America,                                  Boy Scouts of America, Inc.                                  Court of Justice
      Inc.                                                                                                                 Superior Court
                                                                                                                           Division, North
                                                                                                                           Carolina, Forsyth
                                                                                                                           County
701   Weedsport Central School      John Doe                  John Doe v. Weedsport Central School       E2020-0657        Supreme Court of
      District; Weedsport Central                             District, Weedsport Central School                           the State of New
      School District Board of                                District Board of Education and First                        York, Cayuga
      Education; First                                        Presbyterian Church of Weedsport                             County
      Presbyterian Church of
      Weedsport
702   Great Trail Council of Boy    [Redacted]                [Redacted] v. Great Trail Council of Boy   CV-2020-12-3354   Summit County
      Scouts of America, Inc.                                 Scouts of America, Inc.                                      Common Pleas
                                                                                                                           Court, Ohio
703   Greater New York              [Redacted]                [Redacted] v. Greater New York             950579/2020       Supreme Court of
      Councils, Inc., Boy Scouts                              Councils, Inc., Boy Scouts of America;                       the State of New
      of America; American                                    American Legion, Department of New                           York, New York
      Legion, Department of New                               York                                                         County
      York
704   Greater New York              [Redacted]                [Redacted] v. Greater New York             950584/2020       Supreme Court of
      Councils, Inc.                                          Councils, Inc., Boy Scouts of America                        the State of New
                                                                                                                           York, New York
                                                                                                                           County
705   Grand Canyon Council, Inc.    [Redacted]                [Redacted] v. Grand Canyon Council,        CV2020-016650     Superior Court of
                                                              Inc., Boy Scouts of America                                  the State of
                                                                                                                           Arizona, County of
                                                                                                                           Maricopa
706   Grand Canyon Council, Inc.    [Redacted]                [Redacted] v. Grand Canyon Council,        CV2020-016651     Superior Court of
                                                              Inc., Boy Scouts of America                                  the State of
                                      Case 20-50527-LSS          Doc 133-1      Filed 12/23/20       Page 135 of 136




                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s)       (last, first)             Case Caption                               Case Number     Court or Agency
                                                                                                                          Arizona, County of
                                                                                                                          Maricopa
707   Grand Canyon Council, Inc.     [Redacted]                [Redacted] v. Grand Canyon Council,        CV2020-016701   Superior Court of
                                                               Inc., Boy Scouts of America                                the State of
                                                                                                                          Arizona, County of
                                                                                                                          Maricopa
708   Grand Canyon Council, Inc.     [Redacted]                [Redacted] v. Grand Canyon Council,        CV2020-016703   Superior Court of
                                                               Inc., Boy Scouts of America                                the State of
                                                                                                                          Arizona, County of
                                                                                                                          Maricopa
709   Grand Canyon Council, Inc.     [Redacted]                [Redacted] v. Grand Canyon Council,        CV2020-016656   Superior Court of
                                                               Inc., Boy Scouts of America; John Doe                      the State of
                                                               1-100; Jane Doe 1-100; and Black &                         Arizona, County of
                                                               White Corporations 1-100                                   Maricopa
710   Grand Canyon Council,          [Redacted]                [Redacted] v. Grand Canyon Council,        CV2020-016672   Superior Court of
      Inc.; The Corporation of the                             Inc., Boy Scouts of America; The                           the State of
      President of the Church of                               Corporation of the President of the                        Arizona, County of
      Jesus Christ of Latter-Day                               Church of Jesus Christ of Latter-Day                       Maricopa
      Saints; The Corporation of                               Saints, a Utah corporation sole; The
      the Presiding Bishop of the                              Corporation of the Presiding Bishop of
      Church of Jesus Christ of                                the Church of Jesus Christ of Latter-Day
      Latter-Day Saints                                        Saints; John Doe 1-100; Jane Doe 1-100;
                                                               and Black & White Corporations 1-100
711   Grand Canyon Council,          [Redacted]                [Redacted] v. Grand Canyon Council,        CV2020-016659   Superior Court of
      Inc.; The Corporation of the                             Inc., Boy Scouts of America; The                           the State of
      President of the Church of                               Corporation of the President of the                        Arizona, County of
      Jesus Christ of Latter-Day                               Church of Jesus Christ of Latter-Day                       Maricopa
      Saints; The Corporation of                               Saints, a Utah corporation sole; The
      the Presiding Bishop of the                              Corporation of the Presiding Bishop of
      Church of Jesus Christ of                                the Church of Jesus Christ of Latter-Day
      Latter-Day Saints                                        Saints; John Doe 1-100; Jane Doe 1-100;
                                                               and Black & White Corporations 1-100
712   Grand Canyon Council, Inc.     [Redacted]                [Redacted] v. Grand Canyon Council,        CV2020-016689   Superior Court of
                                                               Inc., Boy Scouts of America; John Doe                      the State of
                                    Case 20-50527-LSS          Doc 133-1     Filed 12/23/20        Page 136 of 136




                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s)     (last, first)             Case Caption                              Case Number     Court or Agency
                                                             1-100; Jane Doe 1-100; and Black &                        Arizona, County of
                                                             White Corporations 1-100                                  Maricopa
713   Grand Canyon Council, Inc.   [Redacted]                [Redacted] v. Grand Canyon Council,       CV2020-016601   Superior Court of
                                                             Inc., Boy Scouts of America                               the State of
                                                                                                                       Arizona, County of
                                                                                                                       Maricopa
714   Grand Canyon Council, Inc.   [Redacted]                [Redacted] v. Grand Canyon Council,       CV2020-016689   Superior Court of
                                                             Inc., Boy Scouts of America                               the State of
                                                                                                                       Arizona, County of
                                                                                                                       Maricopa
